ACCEPTED
                                                                                             05-18-00647-CV
05-18-00647-CV                                                                     FIFTH COURT OF APPEALS
                                                                                            DALLAS, TEXAS
                                                                                            6/4/2018 2:29 PM
                                              Part 2 of 5                                         LISA MATZ
                                                                                                      CLERK

                                        No. 05-18-00647-CV
                                      In the Court of Appeals
                                                                             FILED IN
                                  Fifth District of Texas at Dallas   5th COURT OF APPEALS
                                                                          DALLAS, TEXAS
                                                                      6/4/2018 2:29:41 PM
                                                                            LISA MATZ
                                                                              Clerk

                                       In re JOHN CALCE
                                             Relator




  RECORD FOR PETITION FOR WRIT OF MANDAMUS



         Relator John Calce submits this record of trial court proceedings

in support of his petition for writ of mandamus.

                                      Index of Documents

 #      Date               Description                                         Record
                                                                               Pages
 1      6/26/16            Plaintiff’s Original Petition                        001-023
 2      7/31/17            John Calce’s Original Counterclaim Against           024-172
                           Centurion Logistics LLC and Centurion
                           Pecos Terminal LLC
 3      11/22/17 John Calce’s First Amended Counterclaim                        173-321
                 Against Centurion Logistics LLC and
                 Centurion Pecos Terminal LLC
 4      11/22/17 John Calce’s Amended Motion for Partial                        322-393
                 Summary Judgment Regarding
                 Counterclaim Against Centurion Logistics
                 LLC



10000280.1/SP/38371/0105/060118
 5      11/27/17 John Calce’s Supplemental Evidence in                    394-405
                 Support of Calce’s Amended Motion for
                 Partial Summary Judgment Regarding
                 Counterclaim Against Centurion Logistics
                 LLC
 6      12/8/17            Plaintiff’s Response to John Calce’s Amended   406-858
                           Motion for Partial Summary Judgment
                           Regarding Counterclaim Against Centurion
                           Logistics LLC
 7      12/12/17 John Calce’s Reply Brief in Support of                   859-865
                 Amended Motion for Partial Summary
                 Judgment Regarding Counterclaim Against
                 Centurion Logistics LLC
 8      12/15/17 Notice of Trial Setting                                     866
 9      5/2/18             Plaintiffs’ Second Amended Petition            867-903
 10 5/21/18                Order Denying John Calce’s Amended             904-905
                           Motion for Partial Summary Judgment
                           Regarding Counterclaim Againt Centurion
                           Logistics LLC




10000280.1/SP/38371/0105/060118
                                  Declaration of Chase J. Potter

STATE OF TEXAS                                §
COUNTY OF DALLAS                              §

     My name is Chase J. Potter. My date of birth is May 12, 1986. My
address is 901 Main Street, Suite 6000, Dallas, Texas 75202. I hereby
declare under penalty of perjury as follows:

      1.   I am over eighteen years of age and am fully competent to
make this declaration. I am an attorney licensed by the Supreme Court
of Texas and am counsel for Relator John Calce in this case.

     2.   The factual statements contained within this instrument are
within my personal knowledge and are true and correct.

      3.    The copies of pleadings, motions, and other documents
included in this Record for Petition for Writ of Mandamus are true and
correct copies of these documents as filed in the trial court.

         Executed in Dallas County, Texas, on June 4, 2018.


                                                   /s/ Chase J. Potter
                                                   Chase J. Potter, Declarant




10000280.1/SP/38371/0105/060118
        12.3. Optional Reclemplion of Membership lnlcrest. Subject lo Section 4.4 (relming k>
limitntions 011 distributions). l he Managers, or, ii' there is no Manager. a Requisite Percentag~,
in~1) cause the Compuny to redeem the Membership Interest of an Assignee by pay ing the
Assignee the Fair Vnluc of its Membership lnten.:st ns of the redemption date or the actual value
or the Members Capital Account. Interest       will ac:true al the Index Rate ~rn the amount o\\·cd
under this Section 12.3 frnm the 30111 day after the redemption dale to the date the payment is
made. The rcdcrn rit ion date shall be tlxed b) the Managers in accordance with the principles of
Section IOA. Except a:; otherwise required by the l.R.C.. amounts paid in redemption of an
Assignee's Membershi p Interest shall be treated as made in exchange for the interest or lite
Assignee in Company property pursuant lo 1.R.C. Section 7J6(b)(I ). including the interest or
such Assignee in Company goodwi ll.

        12.4. Status or Fonner Member. A tvlember who withdraws or has been removed rrom
the Company or otherwise ceases to be a Member has the status of an As ignec with respect to
any Membership Interest held by such former 1cmber. Except as provided in Section 12.J
(relating to optional redemption of a Membcr·s Membership Interest) or Article XIII (relating to
winding up and term ination). such former Memher is not entitled to recl.'ive any payments under
Sect ion 101.205 ol'thc Ccide.

                                                            ARTICLE XIII
                                            WINDING lJP ANU T E RMIN ATION

           13.1.       Events Requiring Winding Up.                            The Company shall commence winding up
procedures in accordnnce with this Agreement and the Code upon the l'irsl to occur of any                                         or thl'
lhlltm ing events:

           (a)         a Requisite Percentage vote to wind up and terminate the Company:

           (b)         a dl.'crce by a court requir ing the windi ng up of the Compnny;

           (c)         the 1ermi11ation of membership nl'thc last remaining Member: or

       (d}   the re ·ignation or removal ot' all                                1   lanagers if the   1   kmbers lbil to elect a
replacement Manager as provided in Section 5. 7(1).

           13.2.       Windim!. Up Prm:edures.

        (a)    On the occurrence of an event rl:quiring winding up of the Company, nnless there
is an action to continue the Company without wind ing up in accordance with Secti on 13.3. the
Managers (or othcu Liqnidator as pro,,idcd bckrn) shal I. as soon as reasonabl y practicable. wind
up the Company's business and affairs (including disposing of the Company's assets and
npplying the proceeds as pro\'ided in Section 13.-t ) and tenui nate the Company in accorclan~t:
\\ith this Agreement ond the Code. The Company shall cease to ctm) on its business (except to
the extent neccssur) to "ind up its business). collect and sell ib property lo the extent the



\0 \11',\ ~ \ Ac..au:1·: \H,' " ' 01· C' I·.' I I, ltlO' LOGIS I I C.,   LLC                                               E:x11mn A
                                                                                                                   1 1 5\)8~8\2   2112•2011




                                                                                                                                              CALCE01505
                                                                                                                                                 MR.214
property is not to be translCrr~d or distributed in kind. and µc rfomi any other act required to'' incl
up its busit1ess and affai rs.

       (b)      If the Mu11Hgers have wrongfully caused the windi ng up or the Company or if
there is 110 Manager, (i) a Requ isi te Percentage may vote to elect a person or persons to
accomplish the w inding up or the Company. or (ii) if the Members foi l to \!led a person to
accomplish winding up the Company. then an) Member or Assignee may petition a court tL>
wind up the Compan) as provided in Section I 1.054 of the Code. The pcl'son or persons
winJing up !he Cu111pa11). \\hcthtr Lht: Mam1gers ur an dcctt'd ur 1.:uun appointed persun ut
persons. is referred lo in thi s Agreement us the .. Liquidator.'·

        (c)       The Liquidator may determine the time. manner. and terms of any sn le or sales ol'
Company properly pursuant to such winding up. The Liquidator (if not the M u1mgers) is entitled
to receive rensonablc compcnsmion for its ser\'ices: may exercise all or the powers conforrl;!d
upon. the Managers under this Agreement Lo the extent nccessar) or desirable in the good faith
judgment ol' the Liqu idator to perform its duties: and with respect to ae ts 1nkc11 or omitted w hile
acting in such capacity on behalf or the Company, is entitled to the limi tatio11 o l' liability a11d
indem11i [it.:ation rights set lorth in Article VI.

        (d}    The Liquidator shall pro\•ide quarterly report · to the Members and Assignees
during the \\inding up procedure showing the assets and liabilities of the Company. providing
information and docu1m:11ts requ ired by the Members and 1\ssignces lo comply with thei r lax
reporting obligations. and such other inCornrntion as the Liquidmor deems appropriate. W ith in u
reasonable ti me after completing the windi ng 11p. the Liquidator shall give cuch Member and
Assignee a linal statement setting forth the assets. liabi lities. and reserves or the Company ns or
the date orcompletion of winding up.

           IJJ,        Cominuation Without Wi11ding Up.

       (n)      If there is a decision lo wind up and lerminak the Company ns described i11
Section 13.J Ca). the Compan) may be continued as provided in cction I 01.552 of the Code.

        ( b}    ff there is a ccrmination o f the continued membership of the last remaining
Member as described in Section lJ. I(c). then prior to completion of the wincling up process but
not later than 90 days alter the event of termina tion. the Manngers may continue the Company by
admi lling one or more M!.!mbers cftective as () I' the occurrence or the event or termination. 1\ny
Assignee whose Percentage lnterest \\'OUld be diminished by reason or the admission or n11
Addi tional Member under the circumstances described in this ection 13.J(b) must apprO\c the
admission of the Addit ional Member.

            13.4.      Liquidation ol' Assets and Application and Distribution of PrOL'.t.:i.:ds.

        (uJ    111 General. On winding up the Cornpan) . the Liquidator shnll tlisposc ot' Lhe
Company·s properties and apply and tlis1ributt: the proceeds. or trans(er the C'o111pft11) prope11ics.
in the following order orp1fori t~ :

C0\11' \:'I y /\C ll EE \l t.'1 1 0 1· C F\' I l'l\10'   Loc as·11c'" LLC                                  E\'1111111 /\
                                                                                                    H511~~8'21 ' 1! '101   I




                                                                                                                               CALCE01506
                                                                                                                                  MR.215
                  (i)      to credi tors (i ncluding Members who are creditors) in accordance with
         their relati' c rights and priorities to satisfy the liabilities or the Company. including
         expenses associated with the " inding up and termination or the Compan}. but excluding
         any Company liability for nny unpaid Mandat01) Distributions:

                   (i i)  to Members. Assignees. nnd ronner Members to sntist'y the Company's
         liability for any unpaid tamlatory Distributions: and

                     (iii)      ro tvlcmbers and Assignees as provided in Sc1.:tion -l.2.

     (b)     No Member Deficit Resto1·atio11 Obli gation. No Member is liable to the
Company. to another Mcmbe1·. or lo n third party. ror the repayment or any ueficit II\ the
Member· s Capital /\ccounl. C:'(cept as provided in Section 10 1.206 or the Code.

        (c)     Rcserves. 111 the discretion or the Liquidator. a pro rata portion of the
distributions LJiat wou ld otherwise be made pursuant lo Section 13 A(a)( ii ) and J.ilil may be
withheld 10 provide a reasonable reserve for Company liabilities (contingent or othen;o,•1se) and
future expenses. including N reasonable reserve for any clai ms Lbr indemnification under Art icle
Yl and for any future expenses associated with any tax aud it or othc1· Proceeding that is pe11di11g
OI' may arise.


        (tl)   Pa\ ments anti Distributions to Members in Kind. f hc Liquidator ma~ not make
any payments or distributions to Members or Assignees pursuant to Section 13.-i{a)( ii) or (ifil
other than in easiJ unless all Members and Assignees receivi ng the property approve the transfrr
in kind. The Liquidator shall determine the Fair Market Value or any property transferred lo
Members or Assignees in kind according to the val uation procedures set fort h in Article XIV.

        (e)      Churacter of Liguidating Distributions. Except ns otherwise ri;:quired by the
l.R.C.. amounts pnid to Members pursuant to this Section 13.4 shall be !rented as made in
exchange for the interest of' the Member in Company proper!) pllrSllant to l.R.C. Section
7J6(b)( l ). includ ing the interest of such Member in Company goootht:r ~ases. the Fnir Va lue or an asset as of any date is its fair 111arkel value us determined by the
Managers in good fo ilh using any reasonable va luation rnethod. Ir any afl'ectcd Member does not
agree with the valuation set by the Managers. the Fa ir Va lue shnll be determined using
procedures similar lo those set lbrth in Section 14.2. an        (e )    l'he Company shall pay the Assignee any excess of ti) the recomputed Fai r Value
of th~ Memb1.:rship Interest over (ii ) the sum of any arnount previously paid to the Assignee ln
redemption of his Membershi p Interest plus an) 1.:os1s charged to the Assignee os provided in
paragraph (d). The Assignee shall pay the Company any excess of (i) the sum or any amount
pn:-viously pnid to the Assignee in redemption of his Membership Interest plus any costs chnrged
to the Assignee as provided in pnragraph td). over (ii) the recomputed Fair Value or the
Membershi p Interest.

       (f)       Interest shall be paid at the Index Rate on any amount dctennined under Section
                                    111
14.2(c) fo r the period from the 30 day nl'ter the 1·cdcmption dnte to the dnt1.: lhe amount is pa id,

                                         ARTICLE XV
                                    GF. NE RAL PROVlSlO NS

        15. I.   Amendments.

       (a)     In General. Subject to the l'olk1wing exceptions and li mitations set f'o 11h in
Section 15. l(b). this Agreement ma) be amended onl> \\ ith the approval of a Rcquisitecl
Percentage.

        (b)     Exceptions and Limitations. The Managers may <1mend Exhi bit A from ti me to
time to retlect the admission and withdrawa l or Members, and challges lO nny Member's
Percentage Interest. in accorda nce with this .1\ gn.:ement. The Managers may use the power ur
a llorney granted in St:ction 15. 12 to make mm-~ubstmHi ve amendments that do not adversely
impact the rights or obli gations or any Manager or Member. No amenclrncnt of the Agreement
may adversely affect any Mt:mber" s rights or obl igations under this Agreement (determi ned
without taking into m:count the light or other Members lO am~ml the 1\grecment) without the
adversely affected Member's approval. No amendment o r Article VI (relating to li ability and
indemni fication) mny adversely affect !he rights or obligations or any Indemnified Person
\Vithnut the Indemni tied Person's apprOvl't l. No amendment of I his Agreement may change the
requirements under this Agreement f'or approving any action without the approval or the
Members holding an aggregate Percentage Interest requi red to approve the action.

           15.2. Notice. Any notice, report, or other communication req uired or permitted to be
made lo nny person by this Agreement shall be in writing nnd is deemed given when
(al deli vered to the person by hand. (b) the third business day after delivery to the United States
Posltll Service (or other designated deli\·ery sen ice as defined in l.R.C. Se         15.3. GO\·ernin~ Lu\\': Consent to Jurisdiction. This Agreement i:; go,·crneCock 01· other <1pplicable law. or as prohibiting any act ion that is requi red b) the Code or othc1·
appl icable !irn..

         15. 10. Execution of greemenl. This Agreement may be executed in counterparts. each
ol' \\hich will be deemed to be an originnl copy of this Agreement. and all or which together
coustitute one ngreement. Any signature to thi s /\greemcnl e\' idenccd by a facsimile
transmission or such signature shall b~ bind ing on the parties to the same extent as ir such
signature \\·ere nn miginal.

         I5.1 I. Further Assumnces. The parties shall execute and dd h er all documents. prm iue
al l information, and take or refrain from Laki ng action as may be necessary or approprintc to
achieve tht: purposes of this Agreement.

          15. 12. Power of /\ttornev.

          (a )       l:ach Member appoints the Managers and the Liguidatm several ly with lull power
or substitution. as lhe true and lawful allorncy-in-fact fo r such Member. and in the name. place.
and stead of such Member. le> execute. certi I)'. acknowledge. swear to. lile. publish. and record:

                  (i )    any certificate or other document that may be required to be filed by the
         Comptll1) or the Members in order to qualify the Compflny to do business in any
         jurisdiction. except that no such Ii ling shall include a consent by any Member to service or
         process in any jurisdiction withom the Member's approval;

                 (ii)    any amendment to the Certi!icutc or Fornmtion. to this Agreement, or lo
         an) other· agreement or document as required or permitted by this Agreement:

                  (iii)   any ccrti licate of tennination and other documents that ma) be required w
         cffcctutttc the termination of the Company pursuant Lo the provisions () f this Agrec)llent:
         and

               (i\')   any document required of the Company to cnrry out the nc1ions 1ho1 the
         Managers are authorized Lo take under this Agreement.

        (b}     rhe foregoi ng appointment or the Managers and Liqu idator as a Membet's
al1orney-in-foc1 does not granl such attorney-in-fact any po,vcr or authori t) lo approve. consent.
                                                                                       or
or agree to the substantive terms of any agreement or other document on behalr such Member.

        (cl     flw power orattorney grankd pursuant to this Section 15.12 (i) is a spec ial power
or attorne) coupled with an interest and is irrevucnblc. and (ii l sun i\'es the withdrawal or
remorn l o f a Member or the assignment or its Membership lnterc. t.

                       !T his Page Inten tion ally Left Blank. Signatu re Page l'ollows. I




C.:0.\ 11' \ " ' A t, nU: \H:~ I OF Ct,, 11 IUO;>. L OG IS'l I( 'i L L C                             E~\1111111    A
                                                                                             1 1SI/~ 18'11112· J l)I ~




                                                                                                                         CALCE01511
                                                                                                                            MR.220
          Ext.:cuted as   or the    Effec tiv~   Date set fo rth above, b) and among the persons sig11i11g
belo\\.

MEtvH3ER ':




                                                                   Marc Marrocco, an individual




                                                                   Antonio Albanese. an individual




CCl\11'.\ ' \ Ar:REE\I E'\ T OF CF:'\ rt lllO'\ LOGISTll S   LLC                                          EXllllll r A
                                                                                                  I 151J8~R\l l · 1 :!'101~




                                                                                                                              CALCE01512
                                                                                                                                 MR.221
                                                    EXHIBlT A

                                     Effecfive as of September 18, 2013



                                                    Number of
MEMBF.H. NAME AND ADDRESS                                          Initial Capital Contribution
                                                      Units

TXC Energy LLC
560 l J>rcakness Ln                                      300                 $300.00
Plam), Texas 75093


Marc Manocco
3602 Binkley Ave                                         300                 $300.00
Dallas. Texas 75205


Antonio Albanese
6605 Gentle Wind Ln
                                                         300                 $300.00
Dallas. Texas 75248




CO:\IP.\ :"\\ ' AG1u:n1f:XT IW CE'\Tl 'IUO'\ L                                        COMPANY AG REEMENT
                                                  OF
                                       CENTURI ON LOGLSTICS LLC

                                                     EXHllllT B

                                  SPOUSAL JOlNOER AN D CONSENT

I /\C KNO WLlmGE ( i ) 1'11/\T I HA VE REA D Tl IE f70 REGOING COM P/\NY AG REEM ENT
OF CENTU RION LOG ISTICS L LC (THE ..AGREEM ENT' ), (ii) FULL Y UN DERSTAN D ITS
CONTENTS, AN D (iii) I Hi\ VE BEEN GIVEN Tl II·: OPPORTUNITY TO AS K QUESTIONS
AND TO SEEK /\ND 0 11TA IN TH I:: A DV ICE OF LEG AL COUNSEL CONCERNI NG M Y
RI GHTS, AND T iii: LIMI TATI ONS ON T llOSE RJ GJ[TS. T HAT A RE C01 TAINED IN
Tl IE AG REEMEN I . I agree to be bound by all of the len11S of the Agreement. including.
'' ithout limi tation. the provisions of Section I0.8. I am a•,·are 1ha1. by tht' provisions of the
   greement. my spouse agrees to hold his or her Membership Interest (as such term is defined in
the Agreement ) including any portion of such Membership Interest com prising my community
property. subject to the spcci lie restrictions on the transfer o f such Membership Interests set fo rth
in the Agreement. J agree that [ wi ll not make any transfer o l~ or otherwise deal with, such
Membership Interest or my community properly interest therei n. if any,                                                 COl\:IPANY AGREf,MENT
                                                       OF
                                             CENTURION LOGISTrCS LLC

                                                         APPENDIX A

                                            PRINCIPLES OF ALLOCATION

        f\_ I  Introduction. This Appendix sets forth principles under which items of income,
gain, loss. deduction and credit shall be allocated among the :vlembcrs. This Appendix also
provides for the determination and maintenance or Capital Accounts. generally in accordance
with Treasury Rcgulati()ns promulgated under !. R.C . Section 704(b), for purposes of determining
such allocations. For ptrrposes or this Appendix, an Assignee shall be \i'eated in the same
mam1~r as a Member.


       A2      Definitions. Capita!\7.cd terms used in this Appendix have the meanings set forth
bdo\v or in the Agreement.

      ·-Adjusted Capital Account Deficit" means any deficit balance in a Membe1-' s Capital
Account as of the end of a taxable year. alter giving effec:l to the fol lowing adjustments:

                  (i)    Credit to the Capital Account any amounts the Member is obligated to
          restore pursuant to the Agreement or is deemed to be obligated to restore pursuant to
          {a) Treasmy Regulations Section L704-1{b)(2)(i\)(c) (relating to obl-igations to pay
          partner promissory notes and other obligations to make contributions to the Company). or
          (b) the penultimate sentences of Treasury Regulations Sections L704-2(g)( I) (relating to
          partnership minimum gain) and I .704-2(i)(5) (relating to partner nses at the beginning of such taxable year. Deprcbeginni ng of such Laxable year is zero. Depreciation shall be uetermined with relerence to such
begi nning Gross Asset Value u::;ing any reasonable method selected by the Managers.

       ··Gross Asset Value" means an asse t· s adj usted basis for federal i11come tax purposes.
except ns f'ollo1;vs:

              (i)     The initial Gross AssCl Value or an asset contributed by a Member to the
         C0mpany is the gross Fair VRlue of such asset. as dctennu1ed by the contribut ing
         Member and the Managers and as s1:t lorth 011 Exhi bit A.

                   (i i)    The Gross Asset Va lues oi'Company assets shall be adj usted Lo equal Lhdr
         respecti ve gross Ft1ir Values (taking UtC. ~ 770 I (g) into account). as determined by the
         Managers. as of the following times: (A) the acquisition of an additional interest in Lhc
         C'otnpany by an> new or existing Meinber in cxclrnnge for more than a cle mi11i111is
         CapilHI Contribution: (13) the distribution by the Company to a Member of more than a de
         111inimis amount of property as consideration for an interest in the Company; (C) the
         liquid01ion of the Company \Ni thin !he meaning o f Treasury Regulations Section 1. 704-
          l(b)(2)( ii )(g): a nd (D) in connection with the grant of an interest in the Company (other
         than a de minimis interest) as consideration for the provision of scr\'ices to or for the
         benefit of the Company by a Member acti ng in a mc.;mber capacity or in anticipation or
         being a Member. Atljustments pursuant to clauses (A), (B) and (C) above are requ ired
         only if the Managers determ ine thut such adj ustments arc necessary lo accurately re nccl
         the,; relative economic interests of the Members in the Company.

                 (iii)   rhc Gross Asset Value of a Company asset distributed ton Member shall
                                                                                *
         be a{ijusled to equal the gross Fair Value (taking l.R.C. 770 l (g) into accmmt) of such
         ussct on the date of distribution as determined by the distributce and the Managers.

                (iv)     l'hc Gross Asset Values of Company assets shall be increased (tW
         decreased) to rellcct any adjustmen ts lo lhe adjusted basis of such nssels pmsuant lo
         l.R.C. Section 734(b) or l.R.C. 'cction 743(b). but only to the extent that such
         adjustments arc taken into account in determining Capital Accounts pursuant to Treasur)
         Regulations Section I. 704- l (b){~)(iv)(mJ. Gross Asset Values shall not be adjusted
         pursuant to thi s parngraph ( iv) to the ex tent that an adj ustment is requi red pursuant lo
         paragraph (ii).

Ir the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparngraphs {i). Cii) or (iv) of this defini tion. the asset's Gross Asset Value . hall thereafter he
adj usted by the Depreciation taken into account wi th respect to such asset for purposes or
computing Net Profit mid Net Loss.

       "Ne t Pro liC and "Net Loss·· mean. for each taxable year or other re levant period, ,111
amount equal lo the Compan) ·s taxable income or loss for such taxable year or other relevmlt
period. determined in accorinco1nc, gain, loss. or dedt1ction i-cq uired to be stated separately pursuant to r.R.C. Sccti011
703(a)( i) shall be included in taxable incolne or loss). with the following <1djttstments:

               (i)     Any income of the Company that is exempt from federal income ta:-;. and
        not otherwise taken into account in computing Net Profit or Net Loss shall be added to
        such taxable income or loss.

                      Any expenditures or the Company described in l.R.C. Section
                   (ii)
        705(a)(2)(B) or treated as l.R.C. Section 705(a}(2)(8) expenditures pursuant to Treasury
        Regulations Section 1.704-1 (b)(2 )(iv)(i ), and not othenvise taken into account in
        computing Net Profit or Net Loss. shall be subtracted from such taxable income or loss.

                (iii)   If the Gross Asset Value of any Company asset is adjusted pursuant to
        subparagraph (ii) or (iii) or the Section f\.2 definition of Gross Asset Value. the amount
        of sm.:h adjustment shall be taken into at: count as gain or loss from disposition of the asset
        for purposes of computing Net Profit and Net I.oss.

               (iv)     Gain or loss resulting from any disposition of Company property with
        respect to which gain or loss is rccogni7.ed for federal income tax purpose~ shall bt:
        computed by rderencc tu the Gross Asset Value of the property disposed of (unreduced
        by any liabilities a11ributable thereto). notwithstanding that the adjusted tax basis of such
        property differs fro111 its Gross Asset ValLle.

               (v )    Tn lieu ol' the deprecialio11, amortization. and other cosl recovery
        deductions taken into account in computing such taxable income or loss, there shall be
        taken into account Depreciation computed in accordance with the dcfit1ifion of
        Depreciation in Section A.2.

                (vi)    To the extent an adjustment lo the adjusted tax basis or any Company
        asset pursuant to I.R.C. Section 734(b) is required pursuant to Treasury Regulations
        Section 1.704-l (b)(2)(iv)(m){-IJ to be taken into account in determining Capital Accounts
        as a result of a distribution other than In liquidation ofa Member's Membership Interest.
        the amount of such adjustment shttll be treated as an item of gain (if the adjustment
        increases the basis of the asset) or loss (if the adjustment decreases the basis of the asset)
        from the disposition of the asset and shall be- taken into accounl for purposes or
        computing l\iet Profit or Net Loss.

         "'Nonrecoursc Deductions·• has the meaning set forth in Treasury Regulations Section
l .70'1-2(b)( 1) and shall be determined according to the provisions of Treasury Regulations
Set:ti'on 1.704-2(c).

        ··Nonrccoursc Liabilitv'" has the mcrming set forth in Treasury Regulations Section I .?04-
2(b)(3).



CO~ll'A'\\   AG Rf: DH'.'.\ T OF O ;\   n   lllll\ LOG1.-;·rn .1'   LLC
                                                                    PMa: A-3




                                                                                                          CALCE01517
                                                                                                             MR.226
        '"Partnet' l\onrecoursc Debt" has the mc:ming set forth in Treasury Regulations Section
1.704-2( b )(4 ).

      --Partner Nonrccourse Debt Minimum Gain" has the rneanin~ set forth in Treast1ry
Re£Ulations Section 1.704-2(i)(2) and shall be determined in accordance with Trensury
Regulations Secti0n l .704-2(i)(3 ).

        ··Par111cr NoJ}rceourse Deductions·· has the meaning set forth in Treasury Regula.tions
Sect ion l. 704-2(i)U) and shall be determined in accordance with Treasury Regulations Section
l.704-2(i)(2).

        ··t>artncrship Minimum Gain" has the meaning set forth in Treasury Regulations Section
1. 704-2(b)(2) and shall be determined in accordance with Treasury Regulations Section I. 704-
2( d).

         A.3        Capital Accounts. The Company shall ~letennine and maintain Capital Accounts.
··Capital Account" means an account of each Member deterrni ned and maintained throughoul the
full term of the Company in accordance with the capital accounting rules of Treasury
Regulations Section 1.704-1 (b)(2)(iv). Without limiting the generality of the l'oregoing, thL·
following rules apply:

        (a)     The Capital Account of each ivlcmber shall be credited with ( i) an amount cqtial
to such Member's Capital Contributions and the Fair Value of property contributed (if permitted
hereunder) to the Coll1pany by such Member, (ii) such Member"s share of the Company'~ Net
Profit. and (iii) the amount of any Comptrca11ncnt of the correspond ing tax items) al the Company level. " ithout regard to any manda tor~
or ~kc t iw tax treatment of such items at the Member level.

                  The IXO\ isions of this Appendix and or the /\greemcnt relating to the maintenance
               ( f)
or Capital Accounts an~ intended to comply with Treaslll'y Regu lations Section l.704-l (b)(2)(iv).
rind shall be interpreted and applied in a manner con~ i ste nt \\ith such freasury Regulations. If
the Managers dctennine that it is prudent to modify the manner i11 which the Capi tal Accounts.
or nny dl!bits or cred its thereto (i nclud ing debi ts or cred its rclnti11g to liabi lities that are secured
by contributions or distributed property or that arc assumed by the Company or a ny Member).
are t.:ornputcd in order to comply with such Treasury Rl!gulations. the Managers may make such
modifaation if it fs not likely to have a material effect on the amounts distributed or to be
distributed to any Member pursuanL to the Agreement. T he Managers shu ll make any
ad evl'!nts ( lor example. the acquisition by the
Compnny or oil or gas properties) might othern ise cause this Agreement not to comply '' ith
 rrt'asury Regulations Section L. 704- 1(b).

        (g)    n1e pro\•isions or the propo.sed Tn.:asury Regulations published Oil Januat) 22.
2003 (68 F0tl. Reg. 2930), as they may subsequent I) be mo. Company Net Profil and Net Loss shall be
allocated to the Members as fo llows;

       (a)      Net Profit. Net Pro fit for any period (t:>.:                (ii)   No Member may rl:!ceive an allocation or Net Loss rhat wuu ld cause the
         Member Lo lwve an Adjusted Capi tal Account Deficit at lhc end o f the taxable year. Net
         Loss not allocated Lo n Member pursuant Lo this subparagraph (ii) shall be allocalt'd to
         other Members according to their relative positive Capi tal Account balances (cakulutcd
         taking into account the adjustments described in the defin ition of Adjusted Capitul
         Account Deficit).

        /\.4.2 Regulatory Allocations. The following special allohave n11 Aujustcd Capital Aci.:ount Deficit after all other al locations provided tbr in Section AA
have been tcntativel) made as i r this Section J\.4.2(c) were not in this Appendix. This allocation
is intended lo constilllte a ..quali fied income offset'" within the meaning of'Treasut) Regu lations
Section I .704- l (b)(2)(ii)(d)(3) and shall be co nstrued in accordance with the requi rcmellts
thereof.

        {d)    Gross Income /\llocalion. In the even t a Member has nn Adjusted Capital
Accmml Deficit at the end ol' any taxable yent'. each uch Member shall he spcciall) allocHted
items of Company income and gain in the nmowll of such Adjusted Capital Account Deficit as
quickl y as possible; provided that an al loli kely to offset other              l ~cgula to ry     Al loc11tio11s prev iously made under Sections A .4.2(e) and
A.4.2( 1).

          A.4.-1 Other Allocatiou Rules

        (a)   Net Profit. Net Loss. and other items shall be aJlocated to the Members pursuant
lo this Appendix A as of the last day or each taxable year. and at such times as the Gross Asset
Values or Company Properly are adj usted pttrsunnt to subparagraph (ii) o f lhe delinition of Gross
Asset Value.

       (b)     Ir during any taxable year any Member" s Percentagl' Interest changes. each
Member"s share or N1;t Profit. Net Loss, and other items for such taxable )·ear shall be
determined according to their \'arying interests nnd l.R. C. Section 706(d). u1:>ing any com·enlio11s
permitted by law anJ selected by the Managl'rs.

        (c)    All allocations pmsuant to this Appendix shall. except as otherwise proYidcd in
th is Agreement. bl.! cli\'ided among the Membe r~ in proportion 10 the Pen:cntagc Interests held b)
each.

          (d)     For pmposcs of determining a Member's share of Compuny ··c.xcess nonrecou rse
liabil ities'· withi n the meaning, of Treasury Regulations Section 1.752-J(a}(J). the Members·
shares of Compan) profits shall be deemed to be in proportion Lo their respective Perceniagc
Interests.

        (e)    To the extent perm illed by Trcnstll) Regulations Section I. 704-2(h)(3 ). the
Mmrngers may treat nny distribution of the proceeds of a Nonrccourse Liwith respect to such nsse1 shall take account of any variation between the adjusted basis of ~uch
asset for federal income tax purposes and its Gross Asset Value in the same manner as undc1•
J.R.C. Section 704( c) and the related Treasury Regulations. Any elections or other decisions
relating to allocations pursuant to this Section A.5 shall be made by the Managers in any manner
that reasonably retlects the purpose and intention of this Appendix and the Agreement.

        (c)       Credits. Except as otherwise required by Treasury Regulations Sedion I. 704-
1(b)(4 }(ii). items of tax credit and tax credit recapture shall be allocated nmong the Member:; ill
accordance with their Percentage Interests.

         (d)   Effect of Tax Allocations. Allocations pursuant to this Section are solely for
purposes of U.S. federal. state. and local taxe:s and shall not nffect any Member's Capital
Acc0trnt or share or Net Profit. Net f ,oss, or other items or distributions pursuant to any
provision of this Appendix and the Agreement.




CCl\111.\ :\Y A< itt1:1·:.\ H;\'[ o v Cl::\ 111~10' Loc;1sT!C ·s LLC
                                                              P.\(a: A-9




                                                                                                       CALCE01523
                                                                                                          MR.232
EXHIBIT B




            MR.233
       -···-·   -....J,o.::.:.:.:..:.:.--··· ~




 ...




                                                 COMPANY AGRf!:EMENT

                                                                 Oli'

                                          CENT ORJON PECOS TERMINAL LLC

                                            . 11 Texas   Umite(l Linbility Compnny

                                                         September 12, 20"14
        ,. '
                  .    '   '




       THE MEJVIJlERSHTP INTERESTS REPRESENTED BY THIS AGREEMENT HAVE
       NOT BEEN REGISTERED UNDEH ANY SEClJRITJES LA ws. AND MA y NOT rm
       SOLD,  PLEDGED,     OR  OTHERWISE TRANSFERRIW      ABSENT  SUCH
       REGISTRATION OR AN EXEMl~TlON THEREFROM. THE TR:ANSFER OF
".     MBMBERSHtP INT'E:l<8STS JS FURTUlm RESTRiCTED HY ARTICLE. X OF Tl-US
       AC REEiVfENT.




       ~  ..........--------~--~-· .....------~                                - - ---·---···--··---·




                                                                                                          MR.234
                                                                                                        CALCE01433
                                                            TABLE OP CONTl~NTS



 ARTfCLE: l DEFlNITIO'l'>fS ............................................................................................................. 1
           1.1 .      Defil\ed Te1·111s ........................................................................................... .......... .... 1
            1.2.      CoJ:struction ................................ ............................... ............ ................................5

 Al'··tr·· ~ ··•···· · ···· · ··~···•· • ·· · · · ·········· I · ·· ... ,........................................ ..... 6
           2.:i .    . Rcgir-1tcrcd Ofticc ml211-157. jl~P.'J.IO~ll(lll!llMI IM




                                                                                                                                                                                                            MR.235
                                                                                                                                                                                                          CALCE01434
                  6. t.                     or 1.:1nbi lity ................................... ........................................................ 14
                                  f..,ilnit1.1tio~
                  6.2.            lndcmnilicntion by. Cornpnny .................. .. ...... .............. ....................................... 14
                 6.3.             Conduct Nol P1·01ecied .................... .... ........ ... ............. ...... ..... ........ ........................ 14
               . 6.4.             1nsUrflflce ........................... .......... ..... .......... ...... .... .......... ..... ............ ... .. ................. 15
                  6.5.            Sti1·\ 1Jvn) .,,,,,,,, ..•.. J , j , . • . • • , . , , . ,                                                                             t5
                                                                                               • • • , . . . . . . . . . . . . . . . . . . "' • • • • \ , • • • • • • . • • • . • • • , •• , . , , • • • • • • . • • • • • • • • • • • • • • • • • • ••• , . , • • • • • , . •




. J\RTtCLF: Vil BOOKS AND RECORDS: REPORTS ................................................................ 15
                  7.1.            Maintcm1::ce of and Access tc Bool~s nnd Records ............................................... 15
               · 7.2. .           F isca l Year ... :.... ............... . ............ ., .......................... .. ....................................... 15
                  7.3.            Financial and Opcruting Rcporls .... .............. ......... ... .... ...... ........ ... .... ................... 15
                  7.4.            TnxRcporls .................................................. ............. ............................ ................ 16
                · 1.5.            Trnnsmission of'Comml1nlcntiom: .................................................... ............. .. ,... 16

 ART!Cl.E Vlll ·rAX MATTRRS ....................... .. ............. .. ......................................................... 16
      8.".I. Tct;< Clt1ssiric<1li()n ... ,................... ,.......................................................................... 16
      8.2. Con1pnny Retui·ns ................................................................................ ................. 16
      8.3.· Tax Ek~tions ................................................................................................ ........ 16
                 8.4. · Consistent Reporting... ............... ............. ............... ................. ........................ ..... ; 7
                 8.5. ··· Tux Proceedings ......................... ,. ...........,........... ,............................... ............. .. .... : 7
                 8.6.     Information nnd Doc;.;mcnls lo Cornpany ............................... .............................. : 7
               · 8.7.. Survival ........................................................... ...... .... ............. .......................... .... !7

 AR:l'ICLE·iX MCTETlNGS ANO VOTING OF Mf.tMBERS .................................. ................... 17
                 9. 1.           l\tleetin[;s .. ................................................ ........................................... ................... 17
                · 9.2.~          Voting .................................... ..................................................... .......................... 18

AR'l'ICLE x "f'RANsh:m. OF MEMBERS! llP INTERR8T8 ................... .......... .. ... ... ................ I 8
                  I 0.1 . . l.. imilalion on Trnrn:den; .......................................... ............ .................................. 18
                 1O.?..          Permitted Tr:.msfor of Mcmbzrship Intcrcsl ........................ ................................. 18
                  I 0.3, Righi of First Rel\1s1d; Tag-Aloht-; Righ ts; 'l"riggcril\f:l Evc11ts ..............................19
                 l 0.4. Conditions to Permitted Tnms!Crs oi' Membor.ship lnterc!lts ................................. 20
                 I0.5. Effective Date; Dislribulions ....,....................................... ................................... 21
                 I0.6. TrnnsreJ'or's Oblig'°1tion:; .....,. .................................................................... ........... 21
                 I 0. 7. /\ssignc ..,        Stntus \If fl orml!r ;\1le111ber ... ........................ ... . ,....... ,................. .. ,.. ,............ ,,.. ..... .23
                 ·-··).
A~TJCLE                 Xlll WINDING UP AND Tnt~M!NA'l' I ON ...... ,............,........................................L4

co~u•,\NY AGm:~;.~11,N r OF Ci.;N'!TlUO;'li                                 Pf.COS Ti'.llMl~.\J , LLC                                                                                                                                                                             PAGE
                    I hi
!w~IJ.1~7 f•l)i>,'J .I0.11/lllt>l /0-~l




                                                                                                                                                                                                                                                                                    MR.236
                                                                                                                                                                                                                                                                                 CALCE01435
                   13.J. Events Rcqu i1'iiig Winding Up ................................................................. .............211.
                   13.2. Winding Up Procedl;res ............................................... .. .......................................24
                   13.3. Continuation Wilhvljl Winding l.lp ........................................................................ 25
                 · t 3 .4. Liqukfotion of Assets nnd Application and Drntribution or Proccccb. ................... 25
                   13.5. Ce1tilicH:e ofTem1im1tion ................................. .................................................... 26
              ·· 13.6. Reinstatcmcnt....... ..................................................................................................26

     ART!CL.E x:r\1 ·\'ALU ATION :;................................................................................................... 26
                  14.1.            f'ail' Vnlueof(;oir1pnny Property ...........................................................................26
              ... 14.2.            Purchase Price ol' Membcrsbip lntcrcsl ............................... ,............................... ?.6
             ·. 14.3.              Vnluotion ofMembe:·~hip Interest<> ............... ............................................ ..,.........26

• . 'AR;ncLJS             xv GltN8RAI,.; PROVISIONS .. ,............................,. ..................................................26
                    r 5. 1.       A t1H~ ridme11 ts .......... , ...................................... .. ........... ... , ....... ............. ...    ... ,...... .. ... 26
                    15.2..        Notice............................. ............. .............. .........................................................27
                    I5.3..        Gover~ing Luw; Consent 1<1 .lurisdiclion ............................................................... 27
                    15,4.         Waiver.,, ....... ,...... ,, ...... ,., ...,.,, .... ,., .... ,..,,..,.. ,.,,., ....... ,,................. ,.. ,.............. ,, .... 27
                    l 5.5. ·      En!lre .1\grcement ........................ .......................................................................... 27
                    15.6.         SuccliOJOl'IOill I l-l




                                                                                                                                                                                           MR.237
                                                                                                                                                                                         CALCE01436
                                               COMPANYAGREEM~NT
                                                              OF
                                      Cli:NTUfUON        Pli~COS TE~MfNAL          LLC

         This Company Ag:-eement or C .?nturion Pecos Tem1im1! LLC' (this "J\gres:ment") ISentered mto
                                                 1


  elrcdivc 1'.IS of Septti~iHlll1re
. pnge(sj bet'eoC

        \VJ lEREAS. the Company w;i~ fot·med pursu11nt w t1 Cel'tificat~ or Fornrntio11 Ii led with the
 Secretnry ot'Slwlr.: or tho St:;tc of' Texas ([he "t~1·riticqtt_Q.(fprmqtiou") effo:tive on Sep:t:mbW, THEREFORi~. lhe partles agree HS 17ollows:

                                                       AlfflCLE I
                                                      DEFINITIONS

          l .1. pefincg Terrns. The following definitions. und the definitions set forth in               1\12p~ndix .I\ !1.1
 tllis·Agrcement. apply lo the terms ust~d in thi!il Agreement for ull purpo!-!es.                                        ·

          "'AdclilioJ1al Cruilinl ·cpntriblltion'' means the sum (1f cnsh un(I the F:1ir Vt1t~1c o!" un>' pmp~rty
 ~onlrilrntcd  to the Compnny with 1·cspcct t·o u Mcnucr.ship l1Hc1·cst ns permitted under this /\g,·cc1rnml,
 lrn\ l!oes not include un !nilin: Capiteetl tr:insferred by u
Member or As~ign~e in v. Pcrmm~d 'l'f·r.ns1'cr, or :1~ 11 f>rohibitcd Tnmsfcr 1lwt the Compnny i~ r~q uired
by !nw H1 tecognize, but who hus 11ol become a Member•. i111d (b) H forrner Me111b~r us dest:ribud ln
1k~Ji.~1.11 .   1.u.

           1
            'CAlvl .. 1111::nns CAM Oil nnd N:1,w·<1l Uus. L '.,l'. n LnuisiH~!U limited linbi lity co 111puny.

       '·~opital C9ntnbtitic11" 111enns 1he st1rn of lhe lnitinl Copilul CnntribtttltHl u11d         Ac:~lithmol     Ct1plwl
Ccmtribulions, ifnny. with respect lo t1 Membership l mcrcsl.



COMPANY AGRer=Mt:NT OF C~:.NTtlltlON Pf:C'OS TEH!)lf,~/lf. LLC                                                        PAGE 1
3ii1457.1/SP/~3032/ll'10110911~ ~




                                                                                                                                   MR.238
                                                                                                                                 CALCE01437
            •·ccr'llurion'' mcuns c~mnil'loll t.ogi$tics LLC, ~1 'l'~:-:us li1~:itc~I lktbility c0mp11n); nml u Mcmhcr
 of I he C1mipnny m; of !he ~ffoctiv(.o Dute.

       "(ertlticnt~ or Fq1·1nmiill!." means ltrn Certili~111e of Formation ld>::nti!ied !11 Lhe rei.:itnls to this
 Agrec1m·nt, as snch ccrtificat~ may bt! cnm-:ctcd, rn~'i::11clect, or rcstntcd.

           "Ce1'1i-licme of MeJJ,tbersl:WiJnteJ'est'' menns ti cet·ti lieu!~ l'eJ.)resenllug « Member':;           M~rnbc!'shif'
 lfl1Cl'Cs1 in a fom1 approved by the Boal'cl or Mrt11Hgcrs.



            ··f;Q.U\R.fl!1Y.°' n1cans tiie limited linbility co1:1r:~n>· formei.I pur$i1mH to the Ccrtifa:nte ol' Fmmat~on.

          •;Chn11g~ of; Con1rnf'' menns ;.vilh relipec\ 1~1 a tv!embet» l hnl the owner~ ol suGh Member (as
 e,xisting as or 1hc d111c hereof) shnll (i) cemst: 10 ow11. direi;tly or indirec\1y, 51.0% of lhe out.stnnding
 ownership intcrvsts 1} f st1ch Member, o:· (ii) ccn~;,~ to ()Wl't or cxe1'Cisc voting con!rol over 51.0% or the
 01lls1m1din~ voting inlCl'l!!i\S of sui~h f\1lember.

         "~'ontrol" t11 Clll1S 1hC pOSSCSSt011, clir\11d uller establishment .111d
muintemmce' of s11ch cash r~set'ves 11s the Boal'd or Mrinugc"s dctcltl1incs· shollld be rewinccl lbr the
rensonabk C\lt'renl and l't1tul'e ncecl11 or the Company's husinc.. CAM. whelht:r
pul'Slrnnt lo ~cctio~1 tl.2( b) M this Ag1-cemcnl or olhe•·wisc.

          ·'CAM Prderred RetUrn B11ltclb:Ted
Roh..11'~' 13alancc. no ded,1crion shall be mi1dc for any tax             ~lisl1 ibt1tions   111acc to CAM, whether pursuant tn
Section il.2(b) of this Agreement or otherwise.

         "E1Ui1i' means ;my geni:nll par111c-rsl11r. li1111ted purtne1·s::l p, t1milcd linbdlty P              •·Fiscal Yc.11'· isdeJined    i11   Section 7]:..

              ·'[Qi:n)ation Dale" is defined in the recitals to this /\g1·cemi0110G 11 l Code or           ii;~ A~;sig1wc   who hHs not been ndmillcd ns a Member. but docs not                  .r~cludc   any l'ighl lo
 pnrticipme in nrn1rngcmc>nt or uny other nght rc:-icrvcd ~rndcr this Agrl!cmcnt 01 tht.: Cod~ \:1;1;hisivcl;v 10 u
 ~1fomber.




               ~'Perci;nmge lni~r~~f'    means,. ' ihreutened, pending, or completed nci\011 or other prot.:ccding,
 wh~~1hcr          civil, ci·iminal. administrative. al'bitrnti vc, or invcstignt i vc; (b) un nppcc            of uny. such
proccctllt1g; and tc) an inquiry or invcstign thnt could le;.1d 10 any swch p1ucecding.

           "'Prohibi!cd Ttrmsfci·" means imy Lrnnsf'cr uf a McrnJcn:hip Int~rcsl thM i$ not n Pc:-inilted
Trn11s!cr.

           ''Rcdcmplion Nol'i;;e'' is detincd in Section 10.3(c)(i).

           .. Req§motion QpliQ;~'' is clctined m Sectio11J.03(c)(j).
           1
               '~Bbstltuted ft1£JID2£t°   means a person who is atlmiltcd        illi tt   Me111bcr pu1·Huanl lo ~££!l!J.!Ll.Ll
With 1·e~pecl LO the tronsfer o!"~n existing Membet•ship Interest.

           '   Tretl'sun Regy.!.f!.!it)ns'' meat:s the Treas111')' n.:g11!ntions p1·onltitgalcd under the !. R.C.
               1



     ' "Ir.iggeri11g H.vent" l1,e:ms the nrsl lo OC«~tll' or (a) the clnte of a Prohib ited Translcr, incltJdillg
ony trahsfcr to('.) a Member's lrustoe in ::.111nkn1ptcy, (ii) n purchiiscr til 1my t:r~ditor's or court st1lc, {iij) n
Mcmhcl''s spouse purs111111t to a decree or n  n third party (as a going concem nnd not n!i n liquidshon) fot· ·foj r· market ·10l~1e ancl
the application of the proceeds (lf th~~ snlc uc.:cording t(I Section 13.4. Tl1e Triggering Evc111 Purchusti
Price will be del'ermined (a) if there ls in effect as of ti1c date cf '.:1e Triggering Eve11t l1 vnlj(I Certif'iciltC
of Fair Markel Vulue in s.;bst11ntinlly the Jl)t'l'n allr.:ched m; Schedule fl executed by all Members, IJ_v
retb"1;:11cc to the folr rm1rket v"luc lbr such Membership tmcresl HWl\,\I. LLC                                                      PAGE4
G:114!l7,11S1'13l032101Gf/O!l111~




                                                                                                                                     MR.241
                                                                                                                                   CALCE01440
 Mr.rkcl Valli\~, timl (b) if lhere is no such Ccrtilic~1t() of Fhir M'irscl Value e/'J'cctivi: with n:spci::t to lh1~
 Triggeri ng l\vcnt, (i) b;t ugreemcnt or the Co111pnny m1d the Offl!nng M:;mbcr or the Offering Member's
 succ1!ssor in interest. us rpplick1ole. or (ii) ir no stu"h ~tgreenicmt hi rc;;~~ lwi.! wilhin 30 days e1Hcr the
 iSHllHm:c or 1he Reclcrnprion ~Joth~c, by QI\ independent uppl'~liSCI' d1os"n 11'1\IWf'lllY by lhe Cvided. lli,~.
 thnL in I' dec1-e<1!;1; Triggering l~vt it~ purt, w1d 111 crtl~ct
 from lime lo time, including rnles Md regulations p1·omulga1t:d thercundcl', a11d reference lo any section
or other pro~·tsion of uny !egul req11ircincnt ntc::cms 1;1nt provision of such lcgul r~q u ircment lhlrn U"I:! lo
time in effect und cc:nsriMing lhc &ubswnlivc Ctm1mcl111cnt, modilic~Hinr.~ 1:odifki1tion. rcplnccmcnt, or
rci!riactment of Sl!ch $ec:icrn m oth1;r provisio1\.:.

                    (I)                                1
                           ''hereunder," ' hereol~ ''ht!reto~" iind vvords of' similar import rckr to
                                                              11
                                                                                                                                ~'.1i:;
J\grcement a~       a whole ~md nol to ~my partictilar· Article, Secti011, :w othel' proviSillll h{:ruti!';

               (g)     1
                        'inc:Jding1' (and with it:; cor;'::!lfltivc meaning               ·~inclu:l cl>) mc~ins   including without
limiting 1hc generalily of any description preceding such term;

                     (h)          "or" is used in lh.:: inclusive '\c:1sc or··mld/or":

               (i)      with rc!ipcc1 10 lh.: detci·mimllion t)!' rniy period or tim~... from'' 111en11s --rrnm nnd
inclHding'' und ··to" means ''lo hlll excluding.. : nnd

                    (i)           rc:fon:rH.:e:> to   ngr~~mentu   or olhCI' do1;umcn\s refer os well \o nil uc.:dcmla.   c.~hihit~.
sch~dul~~ 1    or umondmcnts            Lhcn~to.




COMFAN'f A<3RJ?.~MENT OF C:!~N'l'tlltlf>N PF:co:i TtH1,l1Nr\I        f..,l,C                                                PAGt;li
621i4li7 i/SP/330J2JOi01/0g1114




                                                                                                                                             MR.242
                                                                                                                                          CALCE01441
                                                            ARTICt..E ll
                                                    O!tGANJZATJONAL MATTERS

        2.1  For111a1io1t 'i'hc Cnmpany wmi formed pu~uruH rn the Cfrti f'icatc nf Fot"~ntio11 cl'fcuti v·e
 us ofthe fonT,~ Dni°e.
             2.:2.      N11mc. The Company's !inmc is us sci torth                 i:~   the Cert i·f;c;-itc;: of r:·ot·rnMion. '!'he Board ol'
 Manngers may change. the Company m:me Ht any lime without the npprov.:I or nny Mcmhcr by filing .:1
 ccrtilic.:nte     or mrnmdment to the Certific:.1le elf Form<1tion. The 13oard of Vh1;,nge1·s shn!l pmvidc notice: ol'
 ony such ~h;'lnge to oll Mcmbcnt Tho Company's business mny be c' i11 the         IJ11ik~(I   St'atcs where
rucord!; ure to be kepi or mad~ avai lab I~ under Section ! 0 l .50 I of ihe Code shal I be ns determined by
the Bonni bf Managers. The 13oard of Managers may change i·he Company's p1focipr.! ol'lice in tl1c
United States at tmy time 1..:pon notke to 01e M~~mbers. The Co:npuny shall keep m its reg1~te1·cd of;i;;G
m1d mnke available lo a Member on rcosonabk 1"'.:;qucst 1he slrc~t Hcklre~s of the Co111pnny•s prindpal
nnic0 in the Llni1ed Srn11!S.

            2.4.       T~J.!!1,      The Cumpm~y will       ~ontin11e     uri1:11ermim11ed in accord::   the
poweJ'     to do any nnd all acts t'eHr;onably rel11tecl lo iis pw·pnl1es.

           2. 7        Company Proper lj:'..

                  M All Co111pt11~y rrop-.elusively lor tbt:
business or the Colilpuny (i11ch1dl11g distribution~ to the Men·,be1 s) i1l~d m,1y be w;thdrnwn ouly by·
persons approve         2.H, ~Q.!JJCtlL.lP Nlmissipn                 or
                                           Mli_nlb\!r~ . ffoch person executing !his Agreement co11se1~1s to
  the ndmission us memuer!-i in the Compflny all of the other pcr~on:-i whn itrc Mc.:mhc;:·~ ns of the tbtc SiH.:h
  pel'st11~ cxui.:t1lcs this Agre~menl.

         l .9. §lllli.IS orMalli1!k,g,f!.,Q.(l~i. Members. l~xci::pt 115 otherwise p;·ovide!d by Ihis Agrccmc11(, C'! i1Ch
 Me.nr uriy pttrposG5 nthcr lh.un income: tu:.; purposes No provision of thi~ Agreement rn.1y be
 uon,sl t'tt..Jd to !')Lt!J.gcst othe1·wisc.

                                                             ARTICLE HI
                                    C1.\.1°1TAL CONTIUUU'fJONS: CAPrTAL ACCOUl'\TS

            3.1.       .l11itinl C.apitit! Con'tribuli9pe. Each M~111bc1 ·s Initinl Cnpitul Con1ribi1ti11S u1· Cupirul J\l'C{iUnl ol uny Member.




COl\WANY AGREEMeNT oi:- C1·:N'l l•Ht0.'< PK            :1 .5. .M~ru.ber L2an~. '1110 Compmiy· may bon·ow money from one or more Members lo lhc
  cxten1 the Bor.rcl of Mmwgcrs deems appror;·intc to the contluct of the; Company bus i nc~s on lcrms llrnt
  comply witb lhc 1·cquircme1H$ of Section S,S{b)[iii} (rclnting 10 related pnrty l1'H11S()Ctio11s) The wnount
  cfimy loim mmlc to the Comprn1y by n Member wi'l 1101 consti1~:tc u c~1pilal Contributwn or uthc:rwisl.!
  11ffoc1 s11ch :vfom!Jer's Cnpitnl Account rn· tv.fembcr.-hip Jn len:sl.

                                                                      ART1C'LE 1\t
                                                                                     l)ISTt~rnurmNS
                                                               1
                                                    1U.LOC/\ l'!ONR ANO

              4.1.          Allocnllbn ol' Profit or Loss. Compm1y prolits . For t:1'.s purpose. o Mcrnt/e1· or /\ssigni:c i:i dl!cmed to huv~ on unltJ111.lcd t~l< liability for a li.1:-<
 yer.r to th\'! extent (i) the crnnulative nmo~1J1l 1jistribulct: lt' the MfJmbcr or Assigncl.:.'. tmi.Je;· Section 4.2(a'j
1mcl advanced Lo 11tc Mcr1bcl' or Assignee Lmder this ~~Qn 1.2(b.} (and 1101 previously r~covori!ltnl ~he Membci' or Assigi!e.l; l3oard of M~mngcrs may mnkc i;pcciol rnx diMribulions during 1he !,ix year in ac;.\Ol':c.:oin 1·ecdve the timounl so withheld. Tci the extent un am\1,ml ili paid l>y ,he: Co111pn11y·on behall'ol'
·a Member or Assig1\ec but nol withheld from a clistriblttion, the amou111 1n1icl con:-;titutc~ 11 1001~ to such
 Memb~r or Assig1lee. Such loan beat·s inlerf.ll\ <11 lhe Index Rt11" a11d is rnpay~1blc~ on dernanci or. t'l the
 electinu of the Board or Mmrnge1·s, ls 1·epnyuble out ol' distributlons tn which such Memb·~r 01· As!:ilgncc
 wou1~1 othl~rwise       be entitled.
           4.4.       U111itnti(l11 ·oi'   Distribution~.

                · (n)       The C.\H1Jj1m ·y may 11ol 11n1ke o clb:l'ribul'i:m lo <1 Member m· As5ignr.c if il wo-:ld
 1cndcr lhc C,-:impnny insolwnl. dc1cl'mincd in nccorclanl:c wilh Sc\;tion 101.206or1l1c l'mk. A Mc111''>c1
 or i\ssi~llC(I who l'l.'!l!eivcs n uistribution in violoti~·ll o!' St::.!ion 1Ol.206 DI the Code is 1101 rcqui1\.'d lo
 rctum lh·~ cJislrib~ttion CXt; Mcmb lll'Y clcnr nnd
imtnifosl m:t:'ounting ot' similar errnr, diS:tributcd to ::t!1)' Member un nmm:nl in excess o!' the mnmml. to
which lhe Member is entitled put'sunnt to this ,6,grcemtnt 1 the Member shnl! reimburse the Co111rnny ln
the l!)l!enl or such excess, without interest/ Wlihln JO days aner dcmrn'd by tl1e Cor:1pony

                                                        AH.TiCLE V
                      l\'f/\NAGEMF.NT~           ACTrVfflES Of MANAGF.RS AND MEMl3f.RS

           5.1.       Manags.me11l und Control o!'Comm111y             (~us inc~s .

                 (a)        Subjec.:I \ti ihe Jimilatiuns sel '.hrllt in thi:> Agn:1:rnc11l, tl 1 1~ Fhnin.I ol' Managers has
t~Xclt:!dve mnhol'ily lo manuge und co11duct the Compuny's business. The 13oard of Managers sh,)11 do ull
 thir1gs approprl~1te to carry out the Compuny"s purpose and tJ1c.; t1•;1ns11t.:lionll 1.:1111tc111plntcd ty this
Agreement. Except .-i~ otherwise prov1c:cd ill this Agreemenl, nl l uclioris thut the l30<1rd ol' M1.Hrngcrs mny
lake ,\J, l1LC
e2114M.1/SPl~~032/0~ 01/001 1 1~




                                                                                                                                  MR.246
                                                                                                                                CALCE01445
                 (b)   ·!:'.txcept us pl'OVided in S&.filions &~5(n} (reh1ting lo tax molters), the Mcmbcm; mny·
 l1ot take purl in the mtmagemenl or control ol' the Company business er bind the Comrmny in their
 cap~Jcily a:; Members. The Members shall not have the right lo vote 01 otherwise co'1set1l ur withhold
 1.:0i1SCl't 10 i:ln)' klctionS taken by the l3t1Ul'd of \ll:i1~uge;1•s ~XCCj)t wilh fCSj).!CI lo SLtCh liillltCI"$ tlS UI'~
 , which resignation shall be cl'fcc~ive im1ncdiHt'cly 11pon delivery of such notice. A
 Manager is deemed 10 have resigned ns ti mn111;gc1· ffi' the.: Comr>any cffoc1ivcly. imml.ldralviy uron 1hc
 lollowing eve!1l!I:

                           (i)   U11)i· CVe111 ~pccdkd l :1 Section 153.l.55(l1)(4) or Scct1011 15:3.155(n)(5) oJ'
          the Code (relating to bankrnptcy Oi' insolvt:n~r pn.)cei::dingg with rc!!p1.;c1 lu                                           (C)       except as permitted hy this Agrc(;111cn1 , the Mnm1gcr lwr (n;gugi.:d
                     i:1· i,;ondtl::.:I rc!llllng to the Compan)' L~m1 i11 .:ss !·;ill l!us ni:ide It nol rcwm11ubly pni::tii.:ab!r r1::1novnl u Mqjority-in-incrcs! mny c:ecl
 l:l replncetnent Man unanimous vote or written consent of the Mm1agers slrnlt be
rcqui1ed l0 ap1wovc any action by the Board of Managers. In the event nn ;iction i~ t1pp1'                        (b)         txi.:ept· ns olh~rwise provided in this Agn:eim:nt, k1w...vingly do ~m)' 11rnt,k l1S        !l pt1rl 11cr$ilip   r'or l'edcrnl   111:.:ome ta~
  purposes, \lr (ii) take a pc1silion inconsislent with .such lreatmcnt.

                     '(d)    cause the Cor11fla11y to (i) muke l.l gcnertd as.slg,11me11t li1r lht! be11clil orcmditor~.
 {ii) ·me f-1' \loiuntnry b~111krnptcy petilio11, tJI' (iii) $ei..!k <111 oriJer for rel kl" o~· c.l~e l m•nti:m er it1soh1i:ncy in my M~mb~r !ilhcr
 tlrnn pt1rsl1nnl to .S.£,;;.tip11..f,,~ or Article XI;
                  (!':)  c:.lllse the Company lo lU.:qlJire .tny equity ()J' debl ~t:clil'itk::; or t:ny j\'fcmb1~!' ur uny
 Affiliiltc or n Mcmbc1., 01• ori1crwisc make lt~ans tt.11111y. Mc111l>;::f or My/.\ l'filiatc ol' a Member;
                 · O      cause lhQ Company to Ol:quirc from t111y p'!rson uny eqt1il) ur debt ~~clir:!iei: or
                                                                                                            1


;issets· oi"    any corporntion,!imilt'tl li part iciput~ i:; m1y merger, consol ioat'ion, lrunsfor,
 continuMce, or conve1·sion of the Compuny with 01· rnto any c1thcl' pcrnott:
                 (k~    cwse the Company lo pa1'tkipi:itc in any 1·co1·gimiznt'ion in which Membership
!merest": 11rc exchungecl fo,· or ccin vcncd i::tn Ci.\Sh. securi!1c!:: ol nny nth~r f)l!rscw1. m othc1· prnpcr;y; or

              (lj     sell or orherwise di~;posi.: of u: J or· substt:ntinlly nll of lh~ Cw1~pt'l11y properly,
except in e1mncc1inn with winding np lhe Comp~tn)' us permitled in 1hi:o; f\gr~ unlit his ;;ucccssrn· i~ cho~cn tmd is qim litied in his s~eud, or u 1~t:1 1 1is death, 1-csignudrn1. Of removal frorn
 ol'Jice. A11y vnccmcy in ~111 otfo.:e bccnusc of clc.:llh, resignation, removal. or otherwise: moy be lilied by n
 pcr:ln11 iippointccl by the Bo:1rd nl" 1Vhm<1gers. As• :.)mccr is !-!ubject to the stimc :>tnnd~nls of condw;t us
 Apply lo u i'vlum1g1~1· as de~li under Arlicl~-YL find doc:; not limit lh·.: Compi                            (iii) JS-£latesLJ~~r1·g!1sactinns.             l::~cept ns otherwis~ provltled in this
            Agn::en!cnt, I.he Rcmrd of Manl;lgcrs, when acting on bch~lf or lhc Con1pa11y, may purchu~c
            prnp;wly from, sell propc11y tv. or o\h\:rwisc den! will1 any Manager, Member, or Assigiic1::.
            acting on its own behr.U·: ot· any Al1ili,1te \.I!' uny Munuger. Memb~r. or /-\:;si~n~~e. but uny sm:h
            transnclion shall be on terms that ore no less fovornblc to lhc Company thtrn it' the ttunsm;lion hucl
            beer. entered into wilh .an indcpcnJcnl :h:n.l pnrty. No provision oi" this Agrc.:mcnt rc·quires·
            disdosimz or uny \;'ti:1suct ion ~o, and npprovc:l nf l ht~ \t'l:.l:~!mclion by, nny di11inicres1ecl governing
            persons ol' th~ Conwnny. 0 1· th~ tvle111bers u.s provided i11 Section I(); -2.S5 of the Code.

                                                         ARTrCLfo: VI
                                              LlA.BlLJTY ANO I ND~MNlJi'lCATJON

          6.1.     Limit:ition of Liability. No M~mbcr or Mam1ger i::; linble for uny de.bis, oblig•ition~. 01
 Jiubtillies of the Compnny. Sul~j :ccling shrill be reimbur:.t·d u::. paid •.: r in~urred . 'l'ht right to imh::mnilicalkir: t.lmforred in 1h i~
Aili_clc VI is not e-"'cl usivc ot' 1111y othc1· 1·iglH that any pe:1·so11 1m1y h11vc 01· hcrcalk t acqun·c ur:cl~1· an)'
sfututl.!, · ~·l~treemc!ll, vote or Member~. l) I' otl11!rWJS\.!.




                    (<1)    "J'hls A;'tii,;le VJ docii 11ot opc1~.itc 10 lli11lt linDllit)' ~11· m indem11iJ)1 a rers~rn to                           th(.:
ex1e111 Llie pl.!rso11 is found liahk pt11'!HHll1l to a li11al judgment 01'~1 court of c:o111ptlcnljt1risdic.:ti<11' t(w:

                         (i)     an m:t 01' omis~ion th«l involves gr\ls!'.> ncglig;;ncc. i11lclllio1ml 111isc1.1mlut:t.
           tW u knowing viol111wn of l;1w.:

                                    (ii)    <1 trmU:fol' Ol' ~\liemptt>:.l l1'l'l iOll   of ti fvlt;Olbernli1p hllCl'cSl
           in    Prohibited Trnnsl'cr. iii iVlanagcr•s resignation in violation ol' Section 5.2(u},
                tl                                                                                                                        ~1 r u l'vlembcr
           c1.;u~ing to be i1 !Vhm1b~r in vio:11ti1.1n l1t'kQ!J.M..l.2J.UU;

                                    (iii)    H will ful or reckless nrntc1'iol ti1·ench of ~!1is /\ercc111cn1 oi· nny other
           agr~cment rc!nting to            the Com!)fmy's business; nr

                                    (iv)    ;..in act or omission for \vhich indemniflcation i:;                      prnhib 1 ~ed    by law.




CciMr>ANY AGRI:l?f"lleNT or- Cl,i'i·rvmo.'I Pl:( ·os 'fl·;in11rt,\ 1.. LL('                                                                     PACE: ·14
4211G47. 1iS?/:l~C)l~/0101/0$1i1A




                                                                                                                                                                MR.251
                                                                                                                                                              CALCE01450
                       (b)          Nu rmwision or t his Ag1'Cc:mc·1f rcqui1·cs the Compm1y lo p pc1wc1· to indemnil'v snch 1jc1·.son
 n1,wi11st· such e?ipen:;e, liability, or loss u11dc1· the Code.

          6.5.     $lll'vivi.1!. The indc111nitk::; pmvidcd lh l' in this i\gr1;l~r or WI
 h1dcnmified Pot'!\silicncion as un lndeinniliec: i>erson. trncl the: 1~~rminn1.nn of th:s Agr~ement t1nd
 the C.:0111pa11y,

                                                              ARTICLE VU
                                              tlOOKS AND RttCORDS; lU~PORTS
           7.1.     .[vlninLcmmcc of and Access 1:0 Books and R~•!ord:;. ' l'h..' Compony sltnJI m11inl11in ~uch
 bo~)ks ·and 1·ecords regnrcling ih~ Cu1i1p1my's business ~tnd propertir,;s as is 1·cmi1.111al>k, mdudmg utl brn!k~
 ttrtd 1-cccw· equity. for sue-Ii r•'iscnl Yeiw. e<1ch in
1-e:iso1rnble dcl:ovc:·ies dul'lng the
fisc!ll q11nrtcr1 irntl n dcscl'iption ol'm'I)' Prncecdi11gs involving          th~~   Compnny; um;

                   {(")   (I ~U1te111i::nt or chungi.::s in tliC~ f\'lt~mbt~r'~: Cupilul .l\                   (a)    Nc1 Inter 1han lht• ~.lute (including ·c.l\tcn:sions) ,"or tilin~ tht:: Comp<1ny's !H~'i nwm1
 with lhi.: Internal Rcvcnll slw! I dcliwr l'.1 Cl1Ch pc1·~011 who
 wns 11 .'vtemlicJ or A~~ignec 01 uny time during the p~~rloJ coven~igne            BA.   Consistent ll-.!p,ortin.g. 8ach tvlcmber shllll, on ll1e Member's tit:-: re1urn~. treat each
 purtncrship it~m (r-is de'fi11cd in I rte. Section 6?..3 t(n)(J)) in H mu1incr \:omtistcnt \'Vi1h the 11·c1H111~n1 cf"
 lht: it~m on t·h1~ Coinpuny's rlt'Hth·c adjustment of' pa:·tnl'.rship ·items under l.R.C.
 !'iccrion 6227(n) if such rcquc~\t would cmt'.'lc the: Ml•rnbcr"!i lrci:-itenl with
 lhe trenlmenl o:· d1e ilt!m nn the Compm1y':> retllrn.

       ·· S.5.        JitX P1·ocecdi11gs.

                   (a)       John V. Cflkc ·shn!J be the Company's tu,x mnttcrs pmtncr ns defined in l.!~.C.
 Section 623 l, nnc.J shnll take such actions 11s uri:: requirc~1 to be dcsignutcd thi::: lnx mm,crs pnrlncr u:;de1
 r.pplicnble Treldi11g nt lc:H>i 15% o!'thc l>cn:crHuge:: !nrerest hckl by lilt: Memb(tr:;. M1:•.:tlngs
sl1t1ll be ht!ld nt the Comptllly' 1S pnneipul pktcc or hu!'il\                      (h)       Any: ur.:tion lhul :rn1y bc lnkcn 1.11 H M:!mbcrs· meeti ng mu)' be t:1kcn without·
 !1 o ldin1~::1 111•~eting il'M..imb1::1·s howing.11! lcilsl the minimum Pe1c;::ntuge l111.er1o:st !hat would bl! m~::essa;·y
 lo l~ ihc Ul:lio11 ut (\ mc1;:ting, in which ca,;h Member entitk:d to V' V(llbers not h1ter ti··an with the
 deliver)! of'lhc> 1J1.::~l fhllciwin!,.:. n~port of' linancinl inlbrmntion given pursunm 10 SectiqJl.Z.J.

    .       9.2. Vg(iJJS: A Member 1m1y vote at a 111eeling in person, or by fl pr0)\y executed in writing by
lhe Member •ind received by the Board of' Mtu1ngc1s pd or lo the li rnc wlwn 1hc \'oles ()f Mcmbt:rs :.ire to
be counted. The provisions er il1c Code pcrLai11ing to the validity l.tnd llSC <11' pt•o.xics b)• shareholders or a
corporotio1~ govtrn the vll!idity and use of proxies t:iivr.:n b,r ivlemlie1·s. On:y Mcmhe1s nl' iec:Md on 1l;c
:-fol, m dl~lti1. •tnd miy
pledge, hypu\hecatio11, 01· uthei' encl11'11b111!iCl:.

                  (b)       N!i Mi:-mbcr may m1m1tb· till or any rmrlion ~1 1 · its Mt¢ ·•~bersh!µ ln;eres1 t111les8 the
tr                              (ii)      the lr.mwfor oc\:urs in accorclnncc with the           pt'04:Cdure~    $\::l forth in Section
             JQJ.:
                           (iii)   i r the Membt!I: is u corporn11on1 the trnnsfor Is                    t<>    l; membci· or' !lie
             Member's oflllimcd g1·m1p (as dcl'i11ed in l.R.C, Section IS04(a));

                              (iv)     ii' the Member i!i n      trLtJllCC   of one   OI'   more employee •:cncfit       pion~. lhc
             lfa!'1sll:'r is lb n co-lnislce· or i.t sue~cssor trw the Mcmb~t pmsuant le 1<1c d~ath
             Mthe Member's spousf 01· 1er111imuion oflhe :~.nritnl i·elutionship or lhe Member imd the ~pcusc.

                (b)           Upon    11 · Pel'mitted   Trnnslcr by    ~\   Memhe1 of all orits Membershit'            Jnter~~l. the
 Mnmbci· ce?.ses lo       be E\ Mernbc.1· ns of the cffccliVC dote: or lbe lninsfot· determined ~\CC Mcmbi:•rsbip lnl~1\;::1I
 l'o mirifhc;• P'crl')Oll, the :;citing f\lkinhcl' shuJI lirst tlf1cr to sell stwh interest to tilt: Nher Mr!mbcr~ nn the
 terms on which it is pt'era!'ed w sell such lnte1·cs1 1 ro be sokl in tf1e conrcmplnted
lrMl'>ter. as the cnse may be. If the olhci Mcmbccs foil to gi'-•c n•Jlt flcntloll within 15 business c1~1ys or nn
e1~Cli~)!1    to purchn!!e lhe selling f\lkmber's Meniber.ship lnli.:!rest or p<1rticipnlc in tlw contcmplEkd
1ra1:sfor, then lhe selli ng Member shull (I(! pern1iHcd. 101· ti pi th, l!~ird par1y upon th~ terms >ind ~I' the pl'opos~1 d snit! or 1hi1·d puc'ly
nllcr, ::-r 1nnJ.:cs an r.::lcetio11 lo ptu·i.:h.isc till. ~.:!ling tvkmber'!!
M'!01bersl11p I111\:!rc~n unclc1 §~Cl.!Q!l.) 0.3(nll,iJ. each ~if the pim.:lmsing Members :;hull purchnsc :1 portion
of rhc "cl ling Mcn1ber's tvlemb lo the Ofler!11g Membet• m• the Offel'ing M~:mbel"s ~uccessor lu intcrc:!'L, u$ u('lplicnblc (tht: '"RcdcmJ;)lion
 Notice'} in the even\ th~ CompHny e:ects r~1 exercise the Redemption Option, the Comptmy s l1uli
 pL11't.:lrni11;.~. nnd the Oflering Member 01' lhc onering Member's successor intcrcsi, t\S applicable, shnll
 sell, all of' the Membership tntcl'est owned by the O(rering Member al th1: t.1111e or lhe l"rigg~ring Event
 at n price et1unl 10 the TriggcriJ1g Evi::nt"Purchasc Price.

                             (ii) . A closing (~ "Iri.ti.!l&ci.UR Evfil1t C.19.~illl:l") slrn11 b~ held 60 clnys ol'tl?r the
            lulu of' the' dntc of th: Rcdcm1>tio11 Notice or the d,11c thi1t \'he Triggcl'ing Gvcrn Pun.:hn!-ic Price
            !ms been tstab!,shed.

            .                       (11i)    /\t th~ Tl'igg.eri 1;g E\•em Cl~>si1,g, the Of'H::ri11g Memb~1· or Offodng
            Mcmb1:r's successor in interest, as applicable, sh:ill deliver to th1.: Company r.11 f!Ssigomcnt ol'
            Membership !11tcrcst nwnc~i by the Offoring Mc111her, duly cntkirf.lccl for :rnnstbr lo the
            Com puny.

                                (l~)     At !he rl'iggod11g Evt.:nt Cie~in~, 11w Ccmpany sh,11! P th~: Ollen11g Mcmb1;:· ()l' lhe Ol'!crl11g Mi.:mlx: t".~ .$l1C1.:c:m11 in i111~rc:>I, ,1;;
            cipplic~1b 1 c, in irn::·;ediatc!y availabi1: li.111rs (b}' wire; ccrti licd or bnnl c:'· applicHhlc sccuril ics
lt1wi;.

                       (b)     ·1he rranslCr will not ~11usc- Lhr Compa11y lo be trcutcd as other lhnn a por:1:c!'si1ip
for United        ~ Lmcs  lodcrnl inconu! tax 1rnrpoi;cs.

                      (    :.(1   give clii.::ct to the trans!Cr, and ll) confirm the 1ra11slerec's agreerncnr to be bound by this 1\grcemen1 ns
    1111   A:.signcr.:

                       (h)         Jf requested by the l3Qurd cif :Vla:iagt!1·s, tht: Co111f)m1y lrns 1 ~ceived \1 li't.insler l~e
 in an ainol:nl determined by the Hoim:l ~if Mr11rngc1·~ lt> ht: sllt'licicnl tl> reimburse the Compniiy !Or the
 el!l i111atcd r..::q>cr::;C:'i likely lo be in(;Uff' the BMrd oJ' Manngers may rcqwre) uu : .~ss 1hc Bm11d ol'
 Mm1a,gers M lo the Members· dctcnnin1!S to be ii
Member conlimtr:s lo be ohf igittcd with rc1!pcct 10 ill! Mt~m be:rsn it~ lntcn:sl or its stt1 ~ ;.is il!> a fbnrt:r
Me111be1· ns provided in th ol' :ne
C  Interest lrunsfe.rred and may not b~ treated as n Member with rcspel.:~ · lo the Membership lnteresl
  lnmsforrcd unless (tdrnittcd os a Mcn1ber in accordance wi\!1 f\J.:.L\£.ls.JQ

                           (h)           The Compony mny. rninovc \lw lt'lH1s'.crnr an1.! 1\i;sigm:\: with n;spcct lo ;1
  Prohlbile~:       Tm::sler mi provided .in Al'ticlc: XI!.
                           (c)           The \rnnslerdr ~·:ml 111u1sl't>ree wiLh l'i;:sp~atislktl:

                         . (H)           Ttie Boal'mpnny for
 the estimated t'~pcnse$ likely h> be incurn:                                                                                           PAGE 22
!i1.1 ~ 4S7.11Sl'/~~ llJ2/v1G11!i91114




                                                                                                                                                     MR.259
                                                                                                                                                   CALCE01458
                                                      ARTICLE XU
                                          WITJ40RAWAL OR RF.l\ilOVAL OF MEMIU:RS



        .           (ti) . f\io f\Ac111bcr muy withdrnw frm11 lhc Ct~ mpun)" or otherwise ccnsc                        w l~c u Member
 e:-.:ccp1 ui;on· the following events:

                                   '(i)        n trml!lfor   tlf   nil of the• Mcmbe!"s Membership Interest in             ll   Pcrmillcd


                                   (ii)        removal of the Member ns a Meir,ber m; provided in .S..9..~.t.i..9.!J~ oi" this
            Agreement.

                   (b)       A Member'slrnll be deemed Lo withN PECO~ Ti:HMtX;\ I,               t.l..C                                                   PAGE 23
U 111157 'llSPl3303210101I001Hll




                                                                                                                                            MR.260
                                                                                                                                          CALCE01459
                                                           ARTICJ .I~        xm
                                              WINDJNC lll' AND 'rii:nMINATfON
           i'1. I. Events R~..rn1Mng Wi11din1]. U1). The Compn11y slia!l coinmenci,:1 winding ur prnc1~lw·1:rn in
 w.ico1:cla11ce with this AgrccmMi {.lnd the Code up1)n the tirnl lti QCcur ol' the (01 l cai·1·y on its business (cxc:,.;pt tu the cxlt:;1I nccicssary lo wind up i•i>
 ~:n1siness), collect Hrt in this 1\grccmcnl as lhc
"l.l!luid9ll,1,r.'

                      (c)   'The Liquid910r mny dctcnmnc the time, m<1nne1·, and lcrms of any Sf! lc or sales or
Compnny pror:erty pursuant to ~ ·.1cli winding up. The Liquidator (i r nut the 13ourd ol' Marn1gers} Is
c11titkd to receive 1·cas.·onubk con-q:>M:>Mian li:ll' its services; rm1y exe1'Cise ull ilion (1i' linbi11ty and inclcm11illcatio11
right~ Si.'l furth ii1 Artii;le VI.

                 (d)      Tl1e L;quidc1101· slmll pmvid~ qlml'lcrly !·cports to 1hc Mc111bcrs uud /\ssignee!:i
during the winding (lp pJ'ocedure .showing the t1ss~1s unl) linbllltics ol' tile Co111;1a11y, provid:11g
i11fo11nnrion ;ind documents reqt1ired by the Members and Assignees lo C()nply wllh the:;· tax. 1·ero1·ti ng
'Jbligntions, and :;uch other informlutc1111::nt
selling J01lh tlie us~t:ts, li~1l>i l itios, und reserves of d1t1 Compnny as of llie diile of c.:on1pk:tion or wiqding
L:p.


COMPANY AGnE€MENT OF C1•:NTllHIO~ 1'1:c1 >,-:·TKlti\llNr\l , l.t            13.3.     ConlinunJ..on       Wllhou,Ll~iJ)dini{      Up.

                (tt)     Jf tht:•'C is U decision tu Wind Llfl tl!ld lc:·11iimllc the ( l11l1J.ltlil)I' US dCScr:tJ~d in
 Section 13.1{<1), lhc Con'lpan~ mll.y.bc continued o~ provided :n Section I 0 ! .552        the Code.          or
                  (b)      If thct'l'! •$ u rc1·m inaliM or ii !C! CO!~limu;d lllGtnbc:·ship of the lasl rcmnrnmg
 Mern be!' ~ls ckscrlbctl in Sec: ti en 13. I(c ), then pi ior to !'; blll not le.~ tcr
 than 90 days nllcr' the cv\!nt or t1;;nnim11io11, :Ile Bmml of Mtmul!crs may contim;r; lht: Compuny by.
 1:1dmitting one or more M~111be rs el'fccl.ive as of 1hc occiirrenc.:~ or 1hc 1!v~nl or tc1'111in~ttion. Any.
 Assignee whose Pert~enhtge Interest wou ld be diuiiHh;lied by rr.f.\sm1 of the utlmiss1on of un Additiorial
 Membe1· u11de1 the circumstances described in this Section mus; uppmvt: lhe Hdmis~ion ol tlte Addi tional
 Member.


                (a)    In Oenernl. On wiuding up the Company, th\! Liq .. iclalol shall dispO!lt nl' u1e
 Comp11.ny'~ properties nnd r.pply ~in} in ;1ci.:ordu11tl:! with
           1hei1· 1·~lutive righ!S t'ncl !;rioritie:.; 10 sutisi'y th~ liubl li1je:i (11' 1hc Co1np~1ny, including 1.!Xp~nse;\
         · associatt;d with thc ·winding up um:I lcnnillr.Uon of the Co111pn11y, ht;t excluding nny Comp::)ll)'
           liflbility flit any unp:iid lvfandmory Dislributio:1s;

                             (ii)    to Members. i\!;signc:cs, l1nd former \llcmbcrs In sutisl'y the Compi.my':-i
           liability for m'\y. unpaid M~rndiitory Dis~l'ibutions: and

                                   (iii) · to   M1:111o~rs   i111d As">igm;c:;   ;1;5   provjtlcd in Sc S.fi1;t!9n 13 14Cnl'fl.U:ai~d (i.ill mny b~ wltht\eid lo
pro,iide " 1-eu:;11m1ble res~rve fo1· Company linbilit ies (contingent· 01· othc1 wise) w1d future expenses,
includmg a :easonnble reserve for uny t.:hiiim: for in~Y.mcnt:i and llli!ffu.!lion!-; lo Mcn1pcrs in !SJ.mi. The l.,1q1.1id~k):- m:1y 1101 1m1ke
u11y payments M distribuW:ns to Mcmhcrs o~ t\~/\"Jg11cc.S pw·sw.lt\~ \'O S~Qlfon I JAfJUtiJ) 01· {ill) ci1her lhM
tn ct1sh u11lcss ~:I! Members tmd A~signees rccciv i n~ the property approv~ tile tr1111sfrr in kind. The
Llquid' the
l.ltl!., amo\tnl:; i.wld lo Members purnu~:n1 to ihis ~.!)011 ! ;).4 ;,;h:;lll be INnli.::t!                l:\.5. .Certificate or. Ts;l'minntlnn. The Liquidatol' shall lilc a Ccrti!icatc c>I' Tc1·mi1rntion of n
  O<>mcstic Emity (Jn th!! corn1~l~1ic1 n l'..ll''he winding op ol'lht: Cor:1puny.

           I:3.6, RcJ.rstalc.m.~ll·                 If the CGmruny is terminated, it may be r'·111:1tutcd in the    11ii1Jt11t:r
 pro11idfllll(i!Ction with <1 Trigge1 ing Hvcnt, the foir mnrket v11! t1e or the
\/lcmhcrshfp I nterest~ Rhal l he dclcrmincd by rhc Mtmugcr.s r.msur.tnl 10 'm ind.::pc11Jcnl thi rtl purty
apprahrnl of the HSs1:1:.; ol' the Compimy. ','hL· lfourcl of M~nagcrs shull 110 Jess 1lw11 ar:11ually. cause tht:
mrn~ls ol' the Compwi)' !"be uppraiscd b}' ;111 1ndcpcnllc11! third pnrty.

                                                            ARTICLE XV
                                                        GLNElV\L PllOVlSl ONS



                      (a)       In General. Sub,1ecl to the followi nB exceptions Hnd !imltt1tions, this Agrccmcm
ffUI)'   be  Agrcc:."11~11t. No umend111c111 l'i. Ar1klc "..1 (1·~1t11i11g to
liabili ty Md !t'-dc11111IJ'icatilpprnv.il.
CCM!'ANY AGREEMENT or: CJ,,'i n RION p~;(.'()S 'flill,\1111'1\I, LLC                                               l'AGe 26
tr.ll 14!l1. 'l/SP/3303~ro·o·JI0'.11114




                                                                                                                                   MR.263
                                                                                                                               CALCE01462
          I5.2. NQJlf.st An>' notlct', 1·eporL or 011:c1· co111111t1nicution rc([lti1•ccl m permitted lo be mode H:l
 nny person by· this /\gr1;erncnt shall b~ in wriling tind is 1S oJ' ihc d;11e ol
 dc;lvcry. or ( tlic person's li1ci;ilnik·
 phone number or e-mail <1ddress {as 11pplicuble) seL forth in lht Comp,1ny's wcords 11 or tile luw of any olhcl' jurisdiction. Any Proc~cd i ng c1r1~i11g uul ol or 1·elutin~ In thi.::
 Agreement         the Compnny's acrivities or properties mny bi: brought .:~ the sttlte COLlrlS of Dnllas
                    01
 Coi1nt)(,     Ti~:-cas
                    or, if it h th~! !.),'\\\lu!-!ivc jurisdii.:1io11 ol'
 eutli such cowl io nny .such f'l'oceed!ng, wn i v~s uny objci.:1100 h ll'l1\' 01· hen.'t11i·e,. ht:vc 10 vc11t1c (i i '
 tl1 co1wcnlc11:.:c or' fon1m. ngrecs lh£t! ni l r c~indition ;.1:· uny brem.:i1 lhen.."01'. ~\ purly
will 1101 be u~emcd to have wa.ivccl uny right oi· remedy tmdi;;r this l\µr•~cmcnt unless ihlll party l1ns
signed n wr:tl'Cm clocume;1t lo that eftect, and <1ny :such waiver is· u~r1 l i~n~. 1e only with 1·esp1:::ct ln the
specit!c provision one! insrnnc~ for which it Is given.

        I S.5. Enllrc Aurecn1e!~I. ·1his J\greeme111 ~t1pc1·scdcs ~II priOI' ngrccmenrs, wh~thc1· wrincn or
ornl, berwe(rn the 1n1rtics with respect to ils :$llbjeb1igntions undc1· lhi~ /\gr1.:e111t..:nl cxccpl lt)< c,'artics. Othc1· than >IS pro\'iC.:cd in Scctiop 5.7 (rdnting lP relirna:c 011 nuthorily ol'
the Bm1rd cl' Munag.ers) nnd Articlt> YI (re l ulm~ lo rights 01· I ndenrni lied l'erson~ ), none ol' : ' 1c
pl'Ovisions o!' this 1\grccmcn1 t'!l'e for the bcnctit of Cir cnforccublc by any creditors or th~ Company or
orht:r persons n~)l tl pnrly to this Agn.:~:11c1u. cxi,;ept such bcnclits m; i11ure to a sw~c~~sm m' pcrn~i'.:cd
assign in Hccnrdi:ncc with .Scc! io.u.J 5.6.

            15.8. ~~~L~.n1Q.i!Jl!~. 11' ml)' provision ur lhig Agn.'tJment is lidd ill valid or u11cnlon:coblt'i.:t.: und
efii.!ct, 1\ny pn:ivisiQn ul' this Agreement held lnvorid or 1,menlorceable on ly in ptlr1 onlcgr~e will 1·~mnin
111 ti.d· !C.m.'c aud effect to tht:! ~>.. ··
                           Consirnction. The lnnguugc in this Agreement /!.; 10 bt: cons1rucL u:iy party. Nolh ing i11 this Ag:~cmcnt is lo be
          const!'l!Cd ns outhori.zing o~ l'cquiri11g nny ;lction thnt is prohibited by the Code or other npplicablc l11w,
          or as pl'Ohibiting uny nctio11 •!rnt is ri:quircd by !/1t) Code or u~licl' ;1pplk<1blt: !aw.

                   ·   . 15.1O. )*csutjon          9f 1\j,;rec111~1'1. This Agret?mcnl   mti)I'   be                   SEP/ l l/2014/':'RIJ l J: l 5 PM                                 B,O,LLEt>.tEE INTEREST      P,\Y.   N~ .   313-429-1103   P. 0 ~2




                                                                                                            CENTURION 1,0GlST!C.S 'lLC




           ....

         .,
,•

         . ...
                                          . ..
            ~
     .     j'




                          MAN'AGER:


                                               .       '
                                                   "




                                              .    .   ~




                                                                                                                                                         /,
                                                                                                                                                         lo

                          COMPANY AcRl!ltM'EN1. 01" ommuoN:Ptcos'.l.'E.nl 11NALLLC
                          t11ft-.t.14~ • 1Vt"lt'l.,,l\"1' 'Jf"l.lf'\,lflU\•""' 4
                                                                                                                                                         I'
                                                                                                                                                         l·
                                                                                                                                                         l


                                                                                                                                                         MR.266
                                                                                                                                                       CALCE0146~
                                                                  COMPANY AGREfi:Ml!.:NT
                                                                         Ofi'
                                                             CENTURION PECOS TILll.MiNAL LLC
                .....
                                       . .                 EXH101T A
                                    M.E_MBEfil.:_CONTIUDUTlONS AND P~RC.J~NTAG ll;J NTll:IU!:STS

                             ...                                Kl'foctivc us ot' 1'hc li:l'fccHvc B}ltc
                 .              .
         M 'E MUER'NAM'E ANI) Al)ORESS
                                                                                                 lnitinl Cnpitnl   lnitinl Percf:nt~gc
                                                                                                  Contrihution          I ntcrcst
         Cc1~ t llrion     L'Ggi;stics' LI .C                                                        $400.00            40.00~1(,
          17950 Pl'esro11 Rond
.. ,.    Suite 1080
        · D<1llt1s Tc.1 P1;co!{'fr.m11;11,\1.·1,1,c
        G211~.ll 'l, 11SP/33<13210•1(11/09' 114




                                                                                                                                           MR.267
                                                                                                                                         CALCE01466
                                                          COMPANY .\.GRF.li:MI?NT
                                                                        1


                                                            OF
                                              CENTt;R!ON PCCOS TERMINAL LLC

                                                           APPEi'; HIX A
                                                                      ......_...
                                                    PRlNCIPUl:S OF ALLf)CATION          __
          A. l    lt111·odu o I'
 this Appendix, 2111 Assignee shnl I be '. rc111cd in 1bc same munm:r i1s n lvkmbt::-.

           A.2   e     Dl:linitiOll!'.i. Cnpitnlized tk:rms used in          lhi~ l\r>P1!. 11 di~   htt\'C lhi: mcunings !:lel ri.1rlh below
 or in the Agrcc:1"cn1.
        ;,Adjt1~tcd Cuphnl A''~~ar bems lo sut.:h begi1mi11g ndjuslc)d t~1.~ b.isis. Jr the adjus1~d lx1sis ro:· fodcral in..:ome
tnx purpose~ (') r l111 t1~1Scl !ll thi:l 1i~.:gi 1111 l 11g (i I' ~\li!h !t\Xttblc )'CHI' is r.ero. fkpr>·!(Hiable lilelhod selet..:ted by the F:kH11·ci
of \Vbmigers.

       ''Gro:-;s A:s:>yl Vu I tie" means c11l 1•ssct's <1tl]u!lh:d bnsis for l;.:!dernl im:rrrm: tux purr><1~es, r.::-.1:cpl us
follows:




CCMPANY AGREeM!?.NT OF C!::NTUIUON Plt                     (i)     "!'he- iniliul Clr11ss A:-1~c:t Vntuc of nn ns:;¢1 contributed bv u Member to the
               Coinp1my is the gross rair Value of such n:,ii;c1.· a:< dc1c1·111incd by 1he l!Olll!~ibll!fn~ Member and
               the.:   Bo~ll'tl   0J'M11nt1gers ulid   u~ llt!t   ftent 1hat un
              nqjustmcnl is required pun!uunt to pnrngraph (H).

. 11' the Gros.!\ i\.ss~t Yalt1c " mean, fi.)r 1~tcl1 l1~oo~Tt;1t'llN;\l. l.1I,{
G11HS7 1/SP/l30J2!0'1!)110!l1114




                                                                                                                                                    MR.269
                                                                                                                                                CALCE01468
                      (i;i)    I!' thr. G1•oss Asset Value of ~111Y Company ussct is ncljustc'd pmsurul! lo
             :ntbp gain m· loss lhim dlspl)siti(m unl lbr pi:rposcs of compl1ling Net Profil er ".'Jct J.oss.

           ··Non1·ecnw·se Oedu~tions'' hns the meaning, !iel thrtb IH Trc•1sury Rcg11latil .. 1 re<1s\1ry Rcgu lulions Scclio1t 1.704-2(1.:).

         "Nonre,comsc l,.1nhll.iJ.x'' hn:; 'the mcnning :;1~ L fortr in Tr~a:nll'y Rcgi.ilations Section : .704-·
2(b)(J ).

        ''.,&1rtncr 1'1011rccoqrs~••P.~" hm; the inern~ing ~t !Orth in Tre,1sury R1;!g~1lutions S;:ction I .704-
7.(b)(4}

            ''Part.ner Nonrecoui·sc Debt Minimum Gain'' hns the mco1i:11g set for!h 111Trcasll~·y Rcgult1lions
Sec1 :on L'704·2(i)(:!) n11d ~hnll he del'crrni;;cd in nccortluncc wilh Treasury Rcgul:ilinns "lcation I.'7CM-
2{i)l3 ).
          ·'f>artne~ Non1:gco11r;;;~ Deductions" hm; 1hc m1:aning set l.brth in frcr1Slll)' Rcguhttions &-c1io11
 J. 704-';:(i )( l) ~llld sl1t11l be det~rminei.::r dcto.:1·n·.i11cd und 1nttint<1incd lh1'ol1ghnt11 th~ i'ull
lc:ln 1>1' the Conmiioy i11 ~iccordance wilh the C•'1pi l1.1l <1  nnd (lii) IJw n111ot1nl (l['m1y Comp:in}i li<1oilitie!:\ nMuinccl by. l C[lSh
 anti the Fnir Value of property distributed lu such tvkmb~I', (ii) su~h Mt'mrer·s shrm! of the Company's
 Net Loss, and (iii) the am(1t11it of iln)' lh.ibiltties (lf st;ch Member assum1ed by lh•~ Company O!' thut ure
 S'~cured by any property cont1·ibt11ed by sttch Member to the (\rnlpnny.

                  (c)     Upo11 the trm1slbr :Jy n tvicmber or nl I or pol'l of an in1eres1 in the Company tt 1\cr
 thti.JIH.

                   ('.))    Except t1S ot!1erwisc rnquircd by Tn.1<1smy Regulntio11s Section l."/04·1tb")(2)(iv),.
 E1cl;lcstme111 to C;ipital Acl lhi!:i Appendix nnd or the   A~rt1(:1mi.:nt l't'iHLl!1g (()   lhc m;1imc.:nancc
 of Capital      Accounts arc i111.e11clcd to 1::omply with Treasury Regulmion:s Section l.704-1 (b)(2)(iv), ;,md
shall be interpreted mid applied il1 a manner consistf~nt with such TJ'cusury R~gL1ln!ions. 11' the Board of
tvhlnagci·.s detel'mincs thut it is prndent 10 modify the 111a1111e1· 111 which the Cupil911N




                                                                                                                                            MR.271
                                                                                                                                        CALCE01470
  any period ·shnll be illlocmellitic:s» till (lu l igntions (ifuny) of Members to comribu\e udditk1!·1\ll .
        A.4.2 IM.\llln.LQ.t.Y...611oct!lion:i. The !hllnwq~ sp~ciilt allocHt ions i;h.i:l lw flpplbl in lhc order in
 whith they nrc listed. Such tmle::l'f11g is Intended to c0111ply with the orderi11g rult:s in Tr'~O:'. 1h0n1 iil Hcld :rion 10 the a1Mt\ttts, 1f'My, ollhuil be inl~rprctt:d conl'i:;ti;:n:!y therewith, ind•1d1ng lluit 110
 c rc:quir~d ro 1ho c~lcnt 1hc rcqufr~~mcnts lor 11ny ~,'\c.:i:: ptioni; prnvitkcJ in °1'('(:<1su1·y
  lh.:t+ulution St::ction I .704-2(i)(4) 1u·e 11wt.

                 (c)       Q<1flliJ:e<11ru:;mll£..Pfljg_L II uny Member wwxpcctediy rc offsi::l" wilhln the meaning o!' Tri.!a~mry Rcglllations Se,:lion 1.704-l (b)(2)(iii(d)(1) llncl shiill b~
 congtrucd in ncco.-do11cc- with 1hc. 1·cqt1irctnc11s thereof.

                       (d)                                               'i
                                    Q.i:tifil:Jucomu\Uuc>1tion. 1;· Member             hu~   un   r'\d,iu;-;t~xi C11pi~~1l Ac1;(lu1tl DJdurtfons ure t11tdbutahlc in
 nccorc.lnnr.:e wl;b Tre~1~ury Regulnli(Jns Sc(,;itr1s.

           A.4.3 Ci.1rnlive Allot:ntions. The allllc::nions ~ct Jbrth in Section A.4.2 hcrcol· (the "Rcg;1lntory
 Allocr.tiotis'!) .we lim~nded to comply with certnin 1-eqL1il'emems ot' the T1·~as1.11·y Rcgulmions. Tile
 Members inter1d that, lo tile extem possible, all Regul~1tory Allocalious slw.I be offset either with ntbe1·
 Regulatory Al!ccations or with special allocations or other items of Company incc.1mt , gain, loss, or
deduction pllrsuum te> this ~cction A.4.3. Tho:-efore, imy other prnvis ions ()f thli: SectiM AA (orhel' ~han
tl1~: .Re~tdulory Alloc~Hions) notwithsmnditig. !he Board (1f lVhrnagers ~h;1ll make :rnch offo~:llin!>, ~pcci~1I
allocnli(H!S' or Co1npnny incorne, gtiin, loss. or dcduclion in whatl'.:Vt:I' lllllllllCI' the Bn:ll'd o'f Mn1111gc1·s
detonninc:-; appropt•intc su thEJI. alhH' such olfse11ing t1llvt..'t'llio1is •m: made. e<1d1 Mcmb~r·s C:ipltl-11
/\cco1ml hul~mi.:e 1s, lei thl' cxicnl p1rnsihlc, cqrn1l t•1 tin.: Cupilctl Acl:ollnl b  HCC(>t'ding to their v11rying inicrcslS anti UtC.:. 8ection 706(ti>. using imy: ct111vcntion~ 1~ermlt1ed b>• inw
  ~ml s~lectcc.J       by lhc Board of Mu1rngcrs.

                      (1,;)   Fo1· pul'pO:!i\.'S of' dc(crmining hni! bo deemed 10 cc in prnponiun lo their rc:o:pectivc l'ca;unlage Interests

                 '(d)    To the ex lent pcrmilled by Trcasur)' Hcgula!icins S~c1 ion I. 7(14 ..2(h)(J ), the l3rn1rilal Accou:il D('ficit for a1\)· Me111bc1-.

              A.S · ' T_.Px Allocqtj.QM
                    (n) . 'In Geneh'tl. E:-wept ns othe:·wise prnvided in !his Section I'd, 1;:1'l,)'
 i;011tri!:iui1.xl to lhc c;:ipitnl ol' the C()rnpany shall, solely rui tax pllrf>O!'IC1;i, be ul!m:n:ed Vil'iOn or llii:-: Ap('l1:!11dix
nncl tho /\gn:cr;1~ml.




COMPANY AGREEMENT Of' CrXl'lllt!ON Pll.('(l.'> Tf:1n11~1\l LLC
\;211<16'i'.11SPll303li0101i\l0l t 14




                                                                                                                                             MR.274
                                                                                                                                        CALCE01473
     . In uccm dance with th1:. provision~ (Ir lilt dcllni1im t or ''Triggcri11g 6\1cnl Purdm~~ P1•i~i)" ol' l!w
  Comp              iN wrrNJ~~s WHERf..\CW. thtl Members htl.VO CXCCl!lcd lhis Cerlil'icnle ur 1:air M11rkc! Valt:e as
 of the date :irst written above.

  MU:MHERS:                                                      CF.N'Tl.IRION LOGISTfCS LLC


                                                                 Dy;_
                                                           ' '
                                                  ..   '




                                                                 Ti1lc;_____ ·--·-~- · - - - -

                                                                 CAM OIL ANJ) NATURAL GA8, LLC


                                                                 13y:



                                                                 Title:_---:----- - - -
                                        ...   '




                           ·   . .. .

       ,•   ...

                  '   '.




COMPANY.AMEE~feNT OF C!CN'l'(lfU()N' Pl•'.C0!-1 Tf,llAll~,\t LLC
Gi11457.1/SPl330J2/1110'/!J01114




                                                                                                                   MR.276
                                                                                                               CALCE01475
EXHIBIT C




            MR.277
                                       JflRST AMENDED AND RESTATED

                                          COMPANY AGREEMENT

                                                      OF

                                      CENTURION PECOS TERMINAL LLC

                                       n Texas Limited Linbility Company




THE MEMBERSHIP INTERESTS REPRESENTED BY THIS AGREEMENT IIA VE
NOT BEEN REGISTERED UNDER ANY SECURITIES LAWS, AND MAY NOT BE
SOLD, PLEDGED,   OR    OTHERWISE   TRANSFERRED    ABSENT SUCH
REGISTRATION OR AN EXEMPTION THEREFROM. THE TRANSFER OF
MEMBERSHIP INTERESTS IS FURTHER RESTRICTED BY Al{TICLE X OF THIS
AGREEMENT.




6ll l~S7 .tlSP/l3032/0ID110r.l I IS


                                                                           MR.278
                                                        TABLE OF CONTRNTS

                                                                                                                                                        Page

   ARTICLE I DEFINl'rlONS ············-····· ........................................................................................ 1
Johns. I. Dcfi11ed Terms ......................................................................................................... J
        1.2.  Conslruclion ...................................................................................................       _.. 5      a • •• • •••••




  ARTfCLE JI ORGANIZATIONAL MAlTERS ...........................................................................6
       2.1. Fonnation ............................................... .................................................................. 6
            2.2.       Nanlc ......................................................................................................................... 6
            2.3.       Registered Office and Agent; Principal Office........................................................6
            2.4.      Tenn ..........................................................................................................................7
            2.5.      Pl.lr]>OSCS ... ......................................................... ......... .................... ............................. 7
            2.6.      11 owcrs ........................................................................................ ,................................ 7
            2. 7. Cornpnny Properly ................................................................................................... 7
            2.8.  Consent to Ad1nission of Members ......................................................................... 7
            2.9.  Status of Managers and Mcmbcrs ............................................................................7
            2.10. Cerlificates of Membership lntcrcsts ....................................................................... 7
            2.11. No State Law Partnership ........................................................................................ 8

 ARTICLE Ill CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS ...................................... 8
      3.1.   Initial Capital Conlributions .................................................................................... 8
      3.2.   Additional Capital Contributions .............................................................................8
      3.3. Capila) Accounts ................................................................................................... ,.....8
      3.4.   No Right to Return of or Interest on Capital Account .............................................8
      3. 5.  Member Loans ............................................................................................................ 8

 ARTICLE IV ALLOCATIONS AND DISTRIBUTIONS.............................................................8
      4.1.  Allocation of Profit or Loss ..................................................................................... 8
      4.2.  Distributions of Distributable Cash ......................................................................... 8
      4.3.  Withl1oldi11g ······················••t·•··················································································9
      4.4.  Limitnlion on Distributions......................................................................................9
      4.S. No rught to Partition or Distributions in Kind ...................................................... 10
      4.6. Recovery of Erroneous Distributions .................................................................... 10

ARTICLE V MANAGEMENT; ACTIVITIES OF MANAGERS AND MEMBERS ................ 10
     5.1. Management and Control of Company Business .................................................. 10
     5.2. Resignation, Removal, and Replacement of Managers ......................................... 1O
     5.3.  Actions of the Board of Managers ......................................................................... 12
     5.4. Limitations on Board ofMnnugers' Authority ...................................................... 12
     5.5.  Dclcgntion of Authority; Officers .......................................................................... 13
     5.6.  Reliance ................................................................................................................. 13
     S. 7. Compensation and .Expenses of Members and Managers ..................................... 1J
     5.8. Standards of Manager and Member Conduct ........................................................ 14

ARTICLE VJ LIABILITY AND 1NDEMJ\'JF1CATION ......................................... .................... 14


FIRST AJ\lf.Nl>lm AND RESTATEU COMP/\N\' AGnt;t:r.n:NT1Dli0721J5


                                                                                                                                                                 MR.279
                6.1 .        L..imitntion of Liability .... ,,., .................................................................................... 14
                6.2.         lnden1nificatio11 by Company ................................................................................ J 5
                6.3.         Conduct Not Protcctcd ..................................... ...................................................... 15
                6.4.         lnst1rance ................................................. ,.............................................................. l S
                6.5.        St1rvival ................................................................................................. ..................... 15

   ARTICLE vn BOOKS AND RECORDS; REPORTS ................................................................ 16
        7.1. Mni nlenance of cmd Access to Books and Records ............................................... t 6
        7.2.  Fiscal Year ............................................................................................................. 16
        7.3.  Financial and Operating Reports ............... ............................................................ 16
        7.4. 'fax Rcports ............................................................................................................ 16
        7.5. 'fransmission of Com1nunications ......................................................................... 16
   ARTICLE VIII TAX. MA·rrERS ................................................................................................. 17
        8.1.   'J·ax Classification ............................... ,.................................................................. I7
               8.2.         Company Returns ..................................................................................................... 17
               8.3.        Tax Elections .. ,. .......................................................................................................... 17
               8.4.        Consistent Reporting ......................................................................................... ...... .... 17
               8.5.        Tax Proceedings ........................................................................................................ 17
               8.6.        lnfonnation and Documents to Company .............................................................. I8
               8. 7.       Su.rvival .................................................................................................................. 18
  ARTICLE IX MEETINGS AND VOTING OF MEMBERS ...................................................... 18
       9. I. Mcetings ............................................................................................................ ,....... 18
              9.2.         Voting ......................................................................................................................... 19

  ARTICLE X              TRANSFER OF MEMBERSI UP INTERESTS ..................................................... 19
       10.1 .             Limitation on Transfers ......................................................................................... 19
       10.2.             Permitted Transfer of Membership Interest. .......................................................... 19
       10.3.             Right of First Refusal; Tag-Along Right.c1; Triggering Events ..............................20
       l 0.4.            Conditions lo Permitted Tnmsters of Membership lnterests .................................21
       10.5.             Eflective Date; Distributions ................................................................................. 21
       10.6.             Transferor's Obligntions ........................................................................................22
       10.7.             Assignee's Rights und Obligations ........................................................................22
       I 0.8.            Effect and Consequences of Prohibited Transfer ..................................................22

 ARTICLE XI              ADMISSION OF NEW MEMBERS ....................................................................23
      11. I.             Substituted Me1nbers ...................................... .......................................................23
      J1.2.              Additional Mc1nbers ..............................................................................................23
      11.3.              No Required Capital Contributions .......................................................................23

ARTICLE XJI WITHDRAWAL OR REMOVAL OF MEMBERS ............................................23
     12.J. Wit11draWc1I of"Mcml1era ...............................................................................,, .... ,....23
     12.2. Rc1novnl ofMembers........ ............................................................................              24             4 •••••• • • •



     12.3. St.illus of Fonner Membei· ........................................................................................24

ARTICLE XJJI WfNDING UP AND TERMINATION ................... ........................................... 24


FIRST AAr£NDF.D AND RESTATED Cmll'AN\' AGREEMENT OF CENTURION PECOS 'l'ERMJ:'JAL LLC                                                                                  PAGE
62l l457.              13. J.    Events Requiring Winding Up ............................................................................... 24
             13.2.      Winding Up Procedurcs .......................................................................................... 25
             13.3.      Continuation Without Winding Up ........................................................................ 25
             13.4.      Liquidation of Assets and Application nnd Distribution of'Procccds.................... 26
             JJ.5.      Certificate of1'enninution ..................................................................................... 26
             13.6.      Reinstutemcnt. ........................................................................................................ 26

   ARTICLE XIV VALUATION ..................................................................................................... 26
        14.1. Fair Value of Con1pany Property ........................................................................... 26
        14.2. Purchase Price of Membership Interest ................................................................. 27
        14.3. Valuation of Membership lnteresls ........................................................................ 27

  ARl'ICLE XV GENERAL PROVISIONS ...................................................................................27
         I 5.1. Amend1nents ...........................................................................................................27
         I5.2. Notice ......................................................................................................................27
        15.3. Governing Law; Consent to Jurisdiction ...............................................................28
        15.4. Waivcr .................................................................................................................... 28
        15.5. Entire Agreement ...................................................................................................28
        15.6. Successors and Assigns .........................................................................................28
        I 5.7. Third·Parties ..........................................................................................................28
        15.8. Severability ............................................................................................................28
        15.9. Construction .............................................................................                                   28
                                                                                                                 i • • • • • • • • • • •• • • • • • • • • • • • • • • • • •



        15.10. Execution of Agreemcnl ........................................................................................28
        15. I I. Further Assurances ................................................................................................ 29




Futs·r A!\IF.NDt:o AND RF-~TA'f't:D COl\11',\N\' AGREE.\tEl'ff or- CENTt.'RlO~              PECOS Tl-:HMINAI . LLC                                                              PAGE
6211457...ISl'i.3303214101107211.5


                                                                                                                                                                              MR.281
                                  FIRST AMENDED AND RESTATED
                                      COMPANY AGREEMENT
                                              OF
                                 CENTURION PECOS TERMINAL LLC

           This First Amended and Restated Company Agreement of Centurion Pecos Terminal LLC (this
   '•Agreement") is made and entered into effective as of November _ , 2014 (the "Effective Date''), by
   the persons identified on the signnturc pagc(s} hereof:

                                                    RECITALS

          WHEREAS, l.he Company was fonned pursuant to a Certificate of Formution filed with the
  Secretary of State of the State of Texas (the "Certificate of Formation") effective on September 12, 2014
  (the "Fom1ation Date"); nnd

        WHEREAS, the members of the Company as of the Formation Dntc entered into the Company
  Agreement (as herein defined}; and

        WHEREAS, in each case on nnd as of the Effective Date, in accordance with the Company
  Agreement and prior to the execution of this Agreement, sequentially,

               (a)     contemporaneously (i) CAM Oil and Natural Gns, LLC, a Louisiana limited
  HubHity company, without any reservation of any right, title, or interest therein, assigned all of its
  Membership Interest to Stampede (as herein defined) (the uMembership Interest Assignment"), (ii) in
 connection with the Membership Interest Asi;ignment, Centurion (os herein defined), acting in its
 capacity us u Member, ( 1) pursuunl to Section 10.2{n)(i) of the Company Agreement approved such
 transfer, and (2) waived all of its rights set forth in Section 10.3 of the Company Agreement in
 connection with such transferred Membershjp Interests, (iii) the Manager (as herein defined) so named
 in the Certificate of Formation dctennined that the Membership Interest Assignment satisfied the
 conditions set forth in Section 10.4 of the Company Agreement, nnd (iv) such Mnnugcr. pursuant to and
 in accordance with Section 11 .1 of the Company Agreement, approved the admission of~ and admitted.
 Stampede as a Substituted Member (as herein defined);

                (b)    The Manager so named in the Certificnte of Fonnalion resigned ns Mnnager
 pursuant to and in accordance with Section 5.2(a) of the Company Agreement; and

              (c)    the Majority-in-Interest (as herein defined) elected Centurion and Stampede as
 replacement Manngers pursuant to nnd in accordance with Section 5.3 oflhc Compnny Agreement; nnd

        WHEREAS, the parties hereto desire to hereby (i) amend and restate the Company Agreement
with this Agreement, and (ii) provide for the regulation und management of the affairs of the Company
according to this Agreement Wld the Code (as herein defined).

          NOW, TIJEREFORF., the parties agree ns follows :

                                             ARTICLE I
                                            DEf1"'1NITIONS

        J. l. Defined Terms. The following definitions, und the definitions set forth in Appendix A to
this Agreement, apply lo the tenns used in this Agreement for ull purposes.

FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CENTURIOri PEC'OSTERMl:"il.r\I. LLC               PAGE1
G211457.4/SPl330321D101/D72115


                                                                                                        MR.282
           •'Additional Capitul Contribution" means the swn of cnsh and the fair Vnlue of nny property
   contributed hi Lhe Company with respect to a Membership Lntcrcst ns pcnnittcd under this Agreement,
   but docs not include an Initial Cnpital Contribution.

            "Additional Member.. meuns u person who acquires a Membership Interest from the Company in
   exchange for a Capital Contribution and is admitted lo the Company ns a Member pursuant to Section
   I 1.2 after the Effective Date.

        "Affiliate" mcnns a person who directly or indirectly Controls, is Controlled by. or is under
   common ControJ wilh 1he person in question.

        "Agreement., means this First Amended aml Restated Company Agreement, as it mny be
  amended. supplemented, or restated from time to time.

         "Assignee" means (a) n person to whom a Membership Interest hns been transferred by a
  Member or Assignee in a Pcnnittcd Transfer, or in n Prohibited Transfer that the Company is required
  by law to recognize, but who has not become n Member, and (b) a former Member as described in
  Section 12.3.

          "Board of Man:.igersn means nJI of the Mnnagers acting together. The Boord of Mnnngers ns        or
  the Effective Date is comprised of Centurion and Stampede.

         "Capital Contribution" means the sum of the Jnilinl Capital Contribution nnd Additional Capital
  Contributions, ir any, with respect ton Membership Interest

         "Centurion" means Centurion Logistics LLC, n Texas limited liability company, and u Member
 of the Company us of the Effective Date.

       "Certificate of Fonnotion" means the Certificate of Fonnation identified in the recitoJs to this
 Agreement, as such certificate may be corrected, amended, or restated.

         °Cerlilicate of Membership Lntercst•• means a certificate representing o Member's Membership
 Interest in o fonn npprovcd by the Board of Managers.

           ucode" means the Texas Business Organizations Code.

           ucomoony" means the limited liability company fonned pursunnt to the Certificate of Formation.

        "Company Agu;ement'' means that certain written agreement, dated as of the Formation Dute by
and between the members of the Com puny as of such date, providing for the regulation and management
of the affairs ofthe Company.

        "Change of Control" means with respect to a Member, that the owners of such Member (as
existing as of the date hereoO sh'111 (i) cease to own, directly or indirectly, 5 I .Oo/o of the outstanding
ownership interests of such Member, or {ii) cense to own or exercise voting control over 5 t .0% of the
outstanding voting interests of such Member.

          "Control" means the possession. directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person, whether through ownership of voting securities,
by contracl, or otherwise.

FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CENTI..1UON rEcos 'fER.\llNAL LLC                   PAGE2
t2f 14'&7.~P/330321010110721 ts


                                                                                                          MR.283
         "Dnmogcs•• meuns any expense or loss (including uny court costs, judgment or selllemcnt
  payment, penally, tine, tux, and reasonable attorney's fees or other dispute resolution costs) 1>aid or
  incurred in connccliun with or us a consequence of any Proceeding, net of any in.surunce or other
  recoveries received by the Indemnified Person with respect to the foregoing.

         "Distributable Cash" means the cash and cash equivalents held by the Company from operations
  rcasonnbly detcm1incd by the Board of Managers to be available for distribution to the Members after
  payment of the Company's debts, expenses, und other obligations, und aficr establishment and
  maintenance of such cash reserves ns the Board of Managers dctennines should be rctnined for the
  reusonablc current und future needs of the Company's business.

          ..E1foclivc Dute'' is defined in the introduction to this Agreement.

           "Entjty" mcnns any gcncrnJ partnership, limited partnership, limited liability partnership, limited
  liability company, corporation, joint venture, trust, business trus~ cooperative, association, foreign trust.
  foreign business organization, or other business entity.

          "Fair Value'' means, wirh respect to an !:ll)Set, its Fair Value delem1ined according to Section


          "Fiscal Year" is defined in Section 7.2.

         "Fonnntion Date" is defined in the recitals to this Agreement.

        ..Indemnified Person" means (a) a Member or Assignee; {b) n Mnnnger, (c) a Liquidator (if any};
 (d) nny Affiliate of the Company. u Member or Assignee, a Manager, or a Liquidator; and (c) any
 governing person, ollicer, employee, ugent, or owner of the Company, u Member or Assignee, u
 Manager, u Liquidator, or any Affiliate of any of the foregoing. A person is an Indemnified Person
 whether or not such person has the status required to be an Indemnified Person at the time ony
 Proceeding is made or maintained as described in Article VI or al the time any amendment to this
 Agreement is proposer.J under Sectfon 15. l. provided such person had the status required to be an
 [ndemnified Person at the time of the relevant actions referenced in the Proceeding.

         "Index Rate" means the rate specified in Section 302.002 oflhc Texas Finance Code.

        "Initial Cupjtul Con1ribution'' means the sum of any cash and the Fnir Value of any pmperty
contributed to the Company by a Member with respect to a Membership Interest in connection with the
original issuance of the Membership lntercst by the Company as set forth on Exhibit A.

        "J.R.C." means the lnternaJ Revenue Code of J986.

        "Liquidator" is defined in Section 1J.2(b).

       "'Majority-in-Interest" means one or more Members owning collectively more than 50% of the
Percentage Intere~1S owned by all Members entitled to vote 011 the pnrticuJnr issue.

       "Manager'' means the person or persons designated ns manager of the Company in the Certificate
of Formation and any person or persons who become a rcpJoccmenl Manager pursuant tu Section 5.3.



FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF C!o:"l lllllON Pl-.:COS Tlo:K,\.111\'AI, LLC          PAGE3
ll211.t57.CISPl3303ZI01Ot1072115


                                                                                                            MR.284
         "Mandatory Distribution'' means nny distribution tlmt a Member is entitled to receive und as to
  which the Member has attained the slnttlS of n creditor under Section l 01.207 of the Code.

        ·~Member" meuns any person identified as n member on Exhibit A, and any other person who
  becomes a mcmher of the Company pursuant to this Agreement, who has not ceased tu be u Member.
  "Members" mcnns nil pt!rsons that arc Members, collectively.

          "Membership Jntercst0 means n Member's or Assignee's economic inlc1·cst in the Company. The
  tcnn includes the Member's or Assignee•s right to receive allocations of profits and losses and
  distributions as described in Article IV, and other rights and obligations under this Agreement or the
  Code of an Assignee who has not been admitted as a Member, but docs not include any right to
  participate in management or any other right reserved under this Agrcemenl or lhe Code exclusively to a
  Member.

         ·•otrcnng Member" is defined in Section 1O.J(cl(i).
        ••Percentage Interest" means, os to nny Member or Assignee, the percentage interest set fm1h on
 Exhibit A.

         "Pcm1ined TranslCr'' means any transfor of a Membership Interest that is described in Section


         "Person" or "person" means any individual or Entity, and the heirs, executors, administrnlors,
 legal representntives, successors, nnd assigns of such "Person," as and where the context so pcm1its or
 requires.

        ''Proceeding" means (o) any threatened, pending, or completed action or other proceeding,
 whether civil, criminnl, administrative, arbitrcitive, or investigative; (b) an nppcaJ of any such
 proceeding; and (c) an inquiry or investigation that could lend to any such proceeding.

        ''Prohibited Transfer"   me~ms   any transfer of n Membership Interest that is not a Pcnnined
 Transfer.

        ''Redemption Notice" is defined in Section I 0.3(c){i}.

        "Redemption Option·• is defined in Section 10.3(c)(i).

        "Stampede" means Stampede Energy, LLC, a Louisiana limited liability company.

        "Stampede Capital Conlribulion Balunce" means, with respect to Stampede, the total Cnpitul
Contribution of Stampede less the cumulative distributions of cash by the Company to Stampede in
return of Stampede's Cupital Contribution pursuant to Section 4.2Cu)(ii). For purposes of calculating the
Stampede Capital Contribution Balance, no deduction shall be made for any tax distributions made to
Stnmpede, whether pursuant to Section 4.2(bl of this Agreement or otherwise.

        "Stampede Preferred Return" means, with respect Lo Stampede an nmount equal to nn 8%
cumulative compounded annual relum on the amount of Stampede's unreturned tolol Capital
Contribulion accrued as of any date of determination. The Stampede Preferred Return will be calculuted
by treating all distributions of the Stampede Preferred Return pursunnt to Section 4.2(a) as first being a


FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CEN'TURJON PECOS Tf.'. HMINAI. l.LC                PAGE4
8Z1 t457.41SP13l03ZI010tl012115

                                                                                                         MR.285
   payment of any undistributed nccumulntcd aruuml 1'Cturn as of the distribution date and then being a
   repayment of any and nil of Stampede's Capital Contributions as of the distribution dnte.

         "Stampede Preferrcd Return Bnlnnce" ml!uns. wilh respect lo Stampede, the cumulative nccrued
   Stampede Preferred Return less the cumulative distributions of cash by the Company to Stampede in
   payment of the Stampede Preferred Return pursuant to Section 4.2CnlCi). For purposes of calculating the
   Stampede Prcforred Return Balance, no deduction shall be made lbr any tux disuibutions mndc to
   Stampede, whether pursuant lo Section 4.2Cb) of this A!:,rreement or olherwise.

           "Substituted Member" means a person who is ndmittcd as a Member puJ·suant to Section 11.1
   with respect to the transfer of nn existing Membership Interest.
             0
                 Trcasury Regulations" means the Treasury regulations promulgated undcl' the l.R.C.

             "'Triggering Event" means the first to occur of (a) the date of a Prohibited Trnnsfer, incluc.Jing
  nny transfer to (i) a Member's trustee in bankruptcy, (ii) a purchaser at nny creditor's or court sale, {iii) a
  Member's spouse pursuant to a decree of u divorce court, or (iv) the guardian of an incompetent
  Member, (b) the date of denth of an individual Member, (c) the dale of' a Change or Control or
  tenninution of a Member that is no1 an individual; (d) the removal of u Member pursuant to Section
  12.2; or (c) the voluntary election of a Member that is not an individual to liquidate oil or substantially
  all of its assets and/or dissolve.

            "Triggering Event Closing•· is defined in Section 1O.J(c)(ii}.

         "Triggering Event Purchase Price" means, in the case of a Membership Interest to be purchused
 pursuant to Section 10.3(c), the urair market value" (as defined in this paragraph) of the Membership
 Interest as of the date of the Tdggcring Event, dctennincd assuming an onns length snle of nil of the
 Company's assets ton third party (ns n going concern und not as a Hquidation) for fair murket value and
 the application of the proceeds of the sale according to Section 13.4. The Triggering Event Purchase
 Price will be detennined (a) if there is in effect as of the date of the Triggering Event a valid Certi licate
 of Fair Market Value in substantially the form attached as Schedule A executed by all Members, by
 relerencc to the fair market valuc for such Membership Interest as set forth in such Certificate of Fair
 Markel VuJue, and (b) if there is no such Certificate of Pair Market Value effective with respect to the
Triggering EventJ (i) by agreement of the Company and U1c Offering Member or the Offering Member's
successor in interest, as applicable, or (ii) if no such agrccmeat is reached within 30 days aOcr the
issuance of the Redemption Notice, by ru1 Independent appraiser chosen mutually by the Company and
the Offering Member or the Offering Member's successor in interest, as applicable; provided. however,
thul in detennining the fair market vulue of a Member's Membership Inlerest, such appraiser shall take
into account the Stampcde~s Capital Contribution Balance nnd the Stampede Preferred Return Balance
and shall increase or decrease Triggering Event Purchase Price of each Member's Membership Interest
occordingly. Any foir market value agreed by the Members in a Certificate of Fair Murkel Vulue shall be
elTcctive until the earlier of (A) 90 days from the date set forth in any such Certificate of Fnir Market
Vnlu~, or (A) the date that a new Certificate of fair Market Value hns been executed by all of the
Members.

           1.2.      Construction. In this Agreement, unless n clear contrary intention appears:

                     (a)           the singular number includes the plural number and vice versa;


FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CJ~NTUIUO~ P•:cos Tf:H!\11"11/\I. LLC                   PAGES
6211~5".419P/33032J0101/07211 fi


                                                                                                              MR.286
                  (b)       reference   to   any per!'nn includes such person's successors nm! ussigns but, if
  tipplicuble, only if such successors and nssigns arc not prohibited by this Agreement, and reference to a
   person in o particular capacity excludes such person in any other capacity or individually;

                 (c)        reference to any gender includes the other gender and the neuter;

                 (d)   reference to any agreement or other document mcnns such agreement or other
  document as nmcnclcd or modified and in effect from time to time;

                 (e)     reference to any statute, rcgulotion, or other legal requirement means such legal
   requirement as amended, mm.lilied, codified, replaced, or reenacted. in whole or in pnrt, und in effect
  from time to time, including rules and regulations promulgated thereunder, and reference to any section
  or other provision of any legal requirement menns that provision of such legal requirement from time to
  time in cITccl and constituting the substantive amendment, modification, codiliculion, replacement, or
  reenactment of such section or other provision;

                 (r)  '"hereunder," "hereof:•· ~'hereto~·' and words of similur import refer tu this
  Agreement us u whole nnd not to any particulur Article. Section, or other provision hereof;

                 (g)     "including" (and with its correlotive meaning "include'') means including without
 limiting the genernlily of any description preceding such tcm1;

                 (h)    0
                            or" is used in the inclusive sense of''and/or'';

                (i)    with respect lo the determinution of aoy period of time, "from" means ''from and
 including" nnd "to" mcnns "to but excluding"; und

                (j)  references to ngreemenl.s or other documents re for us well to all addenda, e;'l(hibits,
 schedules, or amendments thereto.

                                               ARTICLE II
                                        ORGANIZATIONAL MATTERS

         2.1.   f'ormation. The Company was formed pursuant to the Certificate of formation effective
 us of the Fonnation Date.

        2.2.    Name. The Company's name is as set forth in the Ce11ificatc of Fonnation. The Donrcl or
 Managers may change the Company name at any time without the approval of any Member by filing a
certificate of amendment to the Certificate of Formation. The Board of Managers shall provide notice of
nny such change lo alJ Members. The Company's business may be conducted under its name and/or nny
other nume or names deemed advisable by lhe Board of Managers. The Board of Managers shall cause
ro be executed and fiJcd of record all assumed or .fictitious name certificates for the Company as are
required by law.

       2.3.    Registered Office nnd Agent; Principal OJTice.

              (n)      The street address of the initial registered office of the Company in Texas and the
name of lhe initial registered agent of the Company are as set forth in t11e Certificate of Formation. The
Board of Managers may change the Company's registered office or registered agenL ut uny time by filing


FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF C•:NTlllU01" rEcos 'l'ERMINAI. l.LC                 PAGE6
1211'4!i7,41SP/33032/0101/0121115


                                                                                                           MR.287
    a Chunge of Registered Agent and/or Registered Office os provided in the Code. The Board of Managers
    shull provide notice of the chunge to nil Members.

                   (b)    ·n1c address of the principal office of the Company in the United States where
   records arc to be kcpl or made available under Section 101.501 of Lhe Code shall be as dctcnnined by
   the Board of Managers. The Board of Managers may change the Compnny's principal ollice in the
   United Stntcs at any time upon notice to the Members. ·n1c Company shall keep at its registered office
   and make available ton Memher on reasonable request the street address of the Company's principal
   office in U1c United Slates.

              2.4.       Tenn. The Company wiJl continue until terminated in accordance with Article XIIT.

          2.5.    Pumoses. The purpose for which the Company is organized is for the development aml
   opcrntion of the Projecl and the transaction of any and nil lawful business for which limited liability
   companies may be organized under the Code.

         2.6. Powers. Subject to nny limitations in lhis Agreement, the Company may exercise the
  power to do any and nil acts reasonnbly related to its purposes.

             2.7.       Company Property.

                 (a)  AJI Company property shall be 0V\11ed in the name or the Company and not in the
  name of any Member. No Member or Assignee wH1 have any interest in such Company property solely
  by reason of the Member's stalUN as a Member.

                (b)    The Board of Managers shnJJ cause all funds of the Company to be deposited or
 invested in an account or uccounts in the nwne or the Company. No funds other than the funds of the
 Company may be deposited therein. TI1e funds in such accounts shall be used exclusively for the
 business of the Company (including distributions to the Members) and muy he \vithdrawn only by
 persons approv~d by the Board of Managers.

        2.8.    Consent to Admission of Members. Each person executing this Agreement consents to
 the admission as members in the Company all of the other persons who are Members as of the date such
 person executes this AgreemenL

        2.9.    Status of Managers and Members. Except as otherwise provided by this Agreement, each
 Manager has the status, rights. and obligations of n monuger in a limited liability company us set forth in
 the Codt:, and each Member has the s1atus, rights, and obligations of u member in a limited liability
 company as set forth in the Code.

         2. I 0. Certificates of Membership Jntercsts. If provided by the Board of Managers, ench
Member's Membership Interest may be represented by n Certificate of Membership Interest. Each such
Certificate of Membership Interest, if any, shall be numbered and registered in the records of the
Company as lhcy are issued, nnd shall be signed by two oOicers of the Company. The holder of any
Certificate of Membership Interest shall promptly notify the Company of any loss or destruction of the
certificale, and the Company shall cause a replacement certificate to be issued to the holder upon receipt
of satisfactory evidence of the loss, destruction, or mutilation or the ccrtificmc and snlisfoction of other
reasonable conditions esUiblished by tht! Bourd of Mnnogers.



FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CENTURION PECOS TERMl~AL LLC                           PAGE7
11211"457.41SP/3Jo:J2/010~/D72115


                                                                                                             MR.288
          2.11. No Slate Lnw Pa11ncrship. The Members intend that the Company is not a partnership or
  joint venture, and thnt no Manager or Member is a pnrtncr or a joint venturer of any other Manuger or
  Member. for any purposes other than income tax purposes. No provision of this Agreement may be
  construed Lo suggest otherwise.

                                        ARTICLE Ill
                         CAPlTAL CONTIUllUTIONS; CAPlTAL ACCOUNTS

         3.1.     Initial Capital Contributions. Euch Member's Initial Cupit.al Contribution is set forth on
  Exhibit A.

         3.2. Additional Capital Contributions. No Member shull be required to muke Additional
 Capital Contributions. No Member has t.he right or is permitted to make any other Additional Cnpitul
 Contributions unless (a) the Board of Munugers approves such AdditionuJ Capital Contribution after
 notice to all Members of (i) the amount of the Additional Capital Contribution to be made, (ii) the effect
 of the Additional Capital Contribution on each Member's Percentage Interest, and (iii) other material
 information relevant to the proposed Additional Capital ConlribuLion, and (b) nil Members are afforded
 an opportunity to participate in the Additional Capital Contribution according lo their relative
 Percentage Interests.

       3.3. Capital Accounts. The Company shall establish a sepurule Cupitnl Account for each
 Member and Assignee. The Cnpitnl Accounts shall be maintained according to the provisions of
 Appendix A.

         3.4.    No Right to Return of or Interest on Capital Account No Member may demand or
 receive the retum orits Capital Contribution or any portion of its Capital Account, except as provided in
 this Agreement imd the Code. Neither any Manager nor any Member has any personal liability for the
 repayment of any CnpitaJ Contributions of any Member. No interest will accrue or be puid with respect
 to the Capital Contributions or Capitol Account of any Member.

        3.5.   Member Loans. The Company may borrow money from one or more Members ro the
extent the Board of Mnnagers deems appropriate to the conduct of the Company business on tcnns thnt
comply with the requir~ments of Section 5.8(b)(iii) (relating to related pnrty transactions). The amount
of any loun made to the Company by a Member will not constitute a Capital Contribution or otherwise
affect such Member's Capital Account or Membership Interest.

                                               ARTICLE JV
                               ALLOCATIONS AND DISTRIBUTIONS

        4.1.  AIJocntion of Profit or Loss. Cumpuny profits and losses shnB be allocnted among the
Members nnd Assignees in accordance with the provisions of Appendix A. The Members are awnre of
the income tax consequences of the allocations made by Appendix A and agree to be bound by the
provisions of Appendix A in reporting their shares of Company income and loss for income tax
purposes.

       4 .2.    Distributions of Distributable Cash.

                (a)     Except os otherwise provided in Section 4.2(b) (relat.ing to distributions lo pay
truces), Section 4.3 (relating to withholding), Section 4.4 (relating to limitations on distributions), or

FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CEl\TURION PECOS TERMJNAL LLC                      PAGES
8211•57.4fSPIJ3032!0101/072111i


                                                                                                         MR.289
  Section 13.4 (relating to liquidnling distributions), Distributable Cash shall be distributed to ll1c
  Members as follows:

                         (i)  first, lo Slumpede in payment of the Stampede Preforrcd Return until the
         Stampede Prefcn·ed Return Baluncc has been reduced to zero;

                      (ii)   next, to Stampede in payment of Stampede's Capitnl Contribution until the
         Stumpcde Capital Contribution Balance has been reduced to zero; and

                        (iii)   finally, to the Members according to their Percentage Interests.

  The Board ofMonngers may provide for a record date with respect to distributions.

                   (b)    To the extent Lhe Board of Managers determines that any Member or Assignee
  has an unfunded tax liability as a result of allocations of Company lax items for any tax year. then, to the
 extent the Compnny has fonds JcgaUy available for the payment of distributions to Members, the Bourd
 of Managers .shall make a special tax distribution to all such Members and Assignees pro rntn accnrding
 lo their relative unfunded tax liabilities in the minimum amount necessary lo pay any .such unfonded tax
 liabilities. For this purpose, a Member or Assignee is deemed lo have an unfunded tax liabilily for a tax
 year to the extent (i) the cumulative umount distributed lo the Member or Assignee under Section 4.2{a)
 nnd advanced to the Member or Assignee under this Section 4.2(b} (nnd not previously recovered) rrom
 the inception of the Company thJ'ough the end of the such tax yeur exceeds (ii) the Member's or
 Assignee's tax liability with respect to such Member's or Assit,rnee's cumulative aJlocablc share of
 Company tax items for ull periods from the inception of the Company through the end of such tax year.
 Unless the Board of Managers dctcnnines otherwise, the taxes due for each Member and Assignee shall
 be calculated by assuming that the Member or Assignee is an individuaJ taxed nt the highest tux rate
applicable to tJ1c type of income involved. A.ny such tax distribution shall, to the extent it exceeds the
amount tlte Member or Assignee would otherwise be entitled to receive under Section 4.2(ll), be Lrentcd
as an n   or Assignee who receives a distribution in violation or Section IO 1.206     or the Code is not required to
   return the distribution except as r~quired in Section 101.206 of the Code.

                  (b)    The Members shall look solely to the nssets of the Company for any distributions,
  including liquidating distributions. If the n.c;sets of tl1c Company remaining after the paym~nt or
  discharge, or the provision for payment or discharge, of the Company liabilities arc insufficient to make
  any distributions, no Member has any recourse against the separate assets of any other Member.

          4.5. No Right to Partition or Distributions in Kind. No Mcmbc1· hns any right, and waives any
  right that it might otherwise hnvc, to cause any Company property to be partitioned and/or distributed in
  kind. Except ns provided in Section I 3.4(d) (relating to liquidating distributions), the Company may not
  make any distributions in kind.

          4.6. Recovery of Erroneous Distributions. If tl1e C-Ompany has, pursuant to any clear nnd
  manifest accounting or similar error, disl.rihuled to any Member an amount in excess of the amount to
  which the Member is entitled pursuant to this Agreement, the Member shall reimburse the Company lo
  the extent of such excess, without interest, within 30 dnys after demand by the Company.

                                                ARTICLEV
                 MANAGEMENT; ACTIVITIES OF MANAGERS AND MEMDEH,S

         5.1.    Management and Control of Company Business.

                 (a)     Subject to the limitations set forth in this Agreement, the Board of Managers hus
  exclusive authority to manage and conduct the Company's business. The Board of Managers shall do all
  things appropriate to carry out the Company's purpose and the transactions contemplated by this
 Agreement. Except ns otherwise provided in lhis Agreement, ull actions that the Board of Munagcrs may
 take and all determinations that the Board or Managers mny make pursuant to this Agreement may be
 taken ood made in the absolute discretion of the Board of Managers. In the event the Board of Managers
 cannot reach unanimous agreement on any proposed action before them, the disposition of such
 proposed action shall be detennincd by a vote of the Members made in accordance with Section 9.1, and
 the vote of a Majority-in-Jntercst in connection with such proposed action shall be dcterminntivc as to
 the Company and binding on the Board of Managers.

                (b)     Except as provided in Sections 8.S(u) (relating lo lnx matters), the Members may
not take part in the management or control of the Company business or bind the Company in their
capacity as Members. The Members shnll not have the right to vote or otherwise consent or withhold
consent to any actions taken by the Board of Managers except with respect to such matters as arc
expressly stated in this Agreement.

        5.2.    Resignation, Removal, ruld Replacement of Manugers.

              (n)   Resignation. Any Manngc:r may resign as n manager of the Company upon notice
to afl Members, which resignation shall be effective immediately upon delivery of such notice. A
Mnnngcr is deemed to have resigned as a manager of the Company effectively immediately upon 1he
following events:




FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CF.~TUHION PKCOS n:itrulNAI. l .. tc                PAGE 10
821 t457.41SP/3303210101/072115


                                                                                                           MR.291
                          (i)   any event specified in Section l 53.155(a)(4) or Section l 5J. J 55(a)(5) of
          the Code (relating to bankruptcy or insolvency proceedings with respect to a general partner).
          applied as if the Mnnngcr were u general partner;

                        (ii)    if the Mannger is an individual, the Manager's death, the appointment nf u
          guardian or general conservator for the Mnnuger, or u judicinl detcm1ination that the Manager is
          incapable ofperfonning the Mnnager·s duties under lhe Agreement; or

                         (iii) ii' the Manuger is nn entity, the tem1inution of the Mnnnger's existence or
          suspension of the Munager 1s right to            5.3. Election of Replacement Manager. If lht! Manager resigns or is removed us the manager
   or the Company. within 90 days following such resignation or removul a Mnjority-in-fnlcrest mny elect
   u replucemcnt Mnuagcr of the Company cfTectivc as of the date of the former Manager's resignation or
   removal. The replacement Manugcr shall flJe any required amendments lo this Agreement to rcJ1ect the
   resignation or removal of the fonner Manager and the election of the replacement Manager. Ir the
   Members fail to clecl a replacement Manager within 90 days following the resignation or removal of the
   former Manager, the Company shafl be wound-up according to Article Xlll.

             5.4.      Actions of the Board of Managers.

                   (a)    Except as set forth herein, meetings of' Lhe Board of Munngers shall be held in any
   manner allowed by the Act. including by merms of conference telephone or similar communication
   equipment if each Manager participating in the meeting can hear nnd be heard by all other Mnnngers
   participating in the meeting.

                  (b)     For purposes of establishing a quorum at any such meeting of the Bonrd of
   Managers. it is necessary that all Managers appointed by the Members be present.

                (c)     Approval by the unanimous vote or written consenl of the Managers shull be
  required to approve any action by the Bourd of Mnnngers. Jn the event an action is approved by the
  Board of Managers, the Managers, individually or collectively, shall be authorized to carry tllll such
  action on behnJf ofthe Company.

                 (d)    Any action of the Board of Managers to be taken by written consent must be
  signed by all of the Managers to be effective.

          5.5. Limitations on Board of Managers' Authority. The Bourd of Managers may not do uny
  of the following acts without the approval of all Members:

                 (a)    knowingly do any act in contravention or this Agreement or. when acting on
 behal r of the Company, engage in, or cause or permit the Company to engage in, any activity that is not
 consistent with the purposes of the Company;

               (b)     except as otherwise provided in tJ1is Agreement, knowingJy do any act thut would
 make it impossible to curry on the Company business: or

                 (c)     cause the Company to (i) not be taxable as a partnership for federal income tax
 purposes, or (ii) Lake n position inconsistent with such treatment.

                  (d)    cause the Company to (i) make n general assignment for tl1e benefit of creditors,
 (ii) file n voluntary bankruptcy petition, or (iii) seek an order for relief or dcclurntion of insolvency in a
 federal or stale bankruptcy or insolvency prncee                      (g)       cause the Compuny lo issue nny MembershiJ> Interest or admit nny Member other
   lhnn pursuant to Section 2.8 or Article XI;

                   (h)   cause the Compm1y Lo ~tcquire uny equity or debt securities uf nny Member or any
   Affiliate of a Member, or otherwise make loans to uny Member or any Alliliute of a Member;

                (i)    cause the Company to acquire from any person nny equity or debt s~curities or
  assets of any corporation, limited liability company, partnership, associolion, business. or business
  division, whether by stock purchase. asset purchase. contribution, or other business combinntion
  (excluding invcsuncnts and asset ncquisitions in the ordimtry cour.sc of the Company's business and
  lrummclions contemplated by this Agreement)~

                 (j)    cause the Company to participate in any merger, consolidution, transfer,
  continuance, or conversion of the Company with or into uny other person;

                  (k)   cnuse the Company to participate in nny reorganization in which Membership
  Interests are exchanged for or converted into cash, securities of uny other person, or other property; or

                (I)     sell or otherwise dispose or all or subs1anLially all of the Company property,
  except in connection with winding up the Compnny as pennitted in this Agreement.

           5.6.      Delegation of Authority; Officers.

                (a)    The Board of Mnnngcrs mny cause the Company 10 hire such employees and
 agents us the Board of Managers deems appropriute for the cone.fuel of the Company's business.

                 (b)     The Board of Managers may establish offices nnd uppoint officers of the
 Company, and may delegate to such uflicers any of its nuthority hereunder, us the Board of Managers
 deems appropriate. The oflicers muy be appointed for such terms and may exercise such powers and
 nuthority and perfonn such duties as detennined by the Board of Manager. An officer need not be a
 Member of the Company. Any two or more offices may be held by the same person. An officer may be
 removed, with or without cause, at any time by chc Bourd of Managers. Each officer will hold office
 until his successor is chosen and is qualified in his stead, or until his deuth, resignationt or rcmovul from
 office. Any vacwicy in an oflice because of death, resignation, removal, or otherwise may be filled by a
 person appointed by the Board of Managers. An officer is subject to the snme standards of conduct as
 apply lo a Munnger as described in Section 5.9.

         5.1.   Reliance. Persons dealing with the Company may rely conclusively on lhe authority of
lhe Board of Managers as set forth in tflis Agreement. Every document executed by uny Manager with
respect to nny business or properly of Lhe Company is conclusive evidence in favor of any person
relying on the document that (a) at the time of the execution nnd delivery of the document this
Agreement wmi effective, (b) the document was executed in accordance with this Agreement and is
binding on the Company, and (c) the Manager was nuthori7..ed lo execute and deliver the document on
behnl f of the Company.

        5.8. Compensation and Expenses of Members and Managers. Members and Munngcrs are not
entitled to any salary. fee, or other remuneration (other than distributions with respect to the Member's
Membership Interest) for providing property or services or other consideration to or for the bcnent of the
Company in their capacity us a Member or Manager, except that each Manager is enlittcd lo

FIRST AMENDED ANO RESTATED COMPANY AGREEMENT OF Cfo:,Vl"llRION Pt!COS Tt.;H.,\UNAI, LLC             PAGE 13
621101.41SPl33032/01011072115


                                                                                                            MR.294
   reimbursement from the Company for rcLLc;onablc out-of-pocket expenses paid or incurred on behalf of
   the Company, including rcusonahle charges for services pl'Ovided by employees of the Manuger nnd
   overhead expenses. The Company shall pay ull oul-ot:.pockct costs incurred in orgnnizing the Company.
   This Section 5.8 docs not limit or enlarge a Mw1ager's or a Member's rights lo liability protection or
   indemnification under Article Vl, and docs not limit the Company's ability to ~nler into transactions
   with Members in their capacities other than os Members in accordance with Seel ion 5.9(iiil.

             5.9.     Standards of Manager and Member Conduct.

                  (a)     In General. 1l1e Board of Managers shall manuge und conduct the Company~s
   business in good faith and in n manner the Managers reasonably believe to be in the Company's best
   interest. A Manager does not violate this Section 5.8(a) unJess the Manager engages in conduct
   described in Section 6.3{o) (relating to improper conduct).

                      (b)         Oucside Activities of Mnnagcr and Members: Noncompetilion Covenants.

                                Each Manager shall devote to the Company's affairs only such time nnd
                                  (i)
            resources as the Manager dcoms necessary for the conduct and winding up of the Company
            business.

                           (ii)    Except as provided herein, the Managers and Members or their Assignees
           may engage in or have an interest in other business ventures of every nature und description,
           independently or with others, including the ownership and operation of businesses similar to or
           in compeCition with, directly or indirectly, the Company, and neither the Company nor any
           Member or Assignee has, solely as n result of such penmn's interest in the Company, any right to
           acquire any rights in or to nny such other business venture or to the income or profits derived
           from any such other business venture. A Manager or Member or Assignee has no duty to
           disclose any such similar or competing business venture to the Company or any Member or
           Assignee, or to offer to the Company or any Member or Assignee any prior opportunity to
           acquire an interest in such other business venture.

                                  Related Pnrtv Transactions. Except us otherwise provided in this
                                 (iii)
          Agreement, the Board of Managers, when accing on behalf of the Company, may purchase
          property from, sell property to, or otherwise deal with any Manager, Member, or Assignee,
          acting on its own behalf. or any Affiliate of uny Munuger, Member, or Assignee, but nny such
          transaction shall be on tcnns that are no Jess favorable to the Company chan if the transaction had
          been entered into with nn independent third party. No provision of this Agreement requires
          disclosure of any lrnnsaction to, and approval of the transaction by, uny disinterested governing
          pt!rsons oflhe Company or the Members as provided in Section 101.255 of the Code.

                                                   ARTICLE VI
                                         LIABILITY AND INDEMNlFlCATION
         6.1. Limitation of Liability. No Member or Manager is liable for any debts, obligations, or
liabilities of the Company. Subject to Section 6.3, an Indemnified Person is oot liable lo the Company or
any other Indemnified Person for any Damages arising from any Proceeding relating to the conduct of
the Company's business or relating to any act or omission by the Indemnified Person, including any act
or omission constituting negligence, within the scopt! of the Jndcmrufied Person's authority in the course


FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CENTl'RION PECOS TERMINAL           l.. LC           PAGE14
6211..57.WP/3303210101/07211 S


                                                                                                           MR.295
   of the Company's business, or for uny miscom.Jucl or negligence on the parl of any other person who is
   an employee or agenl of the Company.

           6.2.    lndernnillcalion by Compuny. To l11e f'ullcst extcm permitted by applicable law and
   subject to Seclion 6.3, the Company indemnifies and holds hannless ench Jndemnified Person from and
   against uny Dumnges arising from any Proceeding reluting to the conduct of the Company's business or
   lo any uct or omission by such Indemnified Person, including uny uct or omission constituting
  negligence, within the scope of the lndemnificd Person's nuthority in the course of the Company's
  business or for nny misconduct or negligence on the part of any other person that is an employee or
  agent of the Company. An Indemnified Person's expenses paid or incurred in defending itself against
  any Proceeding shoU be reimbursed as pnid or incurred. The right to indemnification conferred in this
  Article VI is not exclusive of any other right that nny person may have or hercufier acquire under any
  statute, agreement, vote of Members, or otherwi~e.

            6.3.      Conduct Not Protected.

                 (n)     This Article VJ docs not operate to limil liability or lo indenmify n person to the
  extent the person is found liable pursuant to a final judgment of a court of competent jurisdiction for:

                          (i)     an act or omission tlmt involves gros:-; negligence, intcotionnl misconduct,
            or a knowing violation of law;

                                 a transfer or attempted transfer of all or u porlion or a Membership Jntercst
                                (ii)
           in a Prohibited Transfer, a Manager's resignation in violation of Section 5.2(u), or a \1cmber
           ceasing to be a Member in violation of Section 12.1 (n);

                         (iii) u willful or reckless mntcriol brcnch of this Agreement or nny other
           ugreement relating to the Company's business; or

                                (iv)   an act or omission for which indemnification is prohibited by law.

               (b)     No provision of this Agreement requires the Company to pay or incur any amount
 for which indemnificulion is not penniuec.l under this Article VI.

                 (c)   Any payments mHde lo or on bchulf ofa person who is Inter determined not to be
 entitled to such payments shall be repaid by the person to tbe Company. The Company may require, ns n
condition to the payment of any amounts pursuant to Section 6.2, that the Indemnified Person provide to
the Compnny (i) a written affinnntion by the Indemnified Person of the person's good faith belief thnl
the person ha.~ met the standard of conduct necessary for indemnification under this Section; and (ii) a
written undertaking by or on behalf of the fndemnified Person to repay the amount paid or reimbursed if
the person has not met that standard or if indemnification is otherwise prohibited by Jaw.

        6.4.    Insurance. The Company may maintain insurance lo prolt!Ct any person uguinst nny
expense, liability, or loss, whether or not the Company would have the power lo indemnify such person
against such expense, liability, or loss under t.hc Code.

        6.5.    Survival. The indemnities provided for in this Agreement survive the transfer of an
Indemnified Person's Membership Interest, the tcm1ination of the person's status as u Member or other
status giving rise to classitication n.~ an Indemnified Person, and the termination of this Agreement and
the Company.

FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CENTURION PECOS TER.\llNAL LLC                              PAGE 15
62t1457.~SP/33032101011072t15



                                                                                                                  MR.296
                                               ARTJCLE VU
                                       BOOKS AND RECORDS; REPORTS

            7.1.    Maintenance of and Access tn Books and Records. 111e Compnny shall maintain such
    books and records regurding the Company's business and properties as is rensonablc, including all books
    nnd records required under the Code. Each Member shall have access thereto during ordinary business
    hours to the extenl und under the conditions provided in the Code.

           7.2. Fiscal Year. The Compuny shall adopt the calendar yearns its fiscal year for financial
   and tax accounting purposes (such liscaJ year of the Company being referred to as the uFiscnl Yenr").

           7.3. Financial and Operating Reports. As soon as practicable atler the end of each Fiscal
   YcRr, but in any event not later than 90 days after the end of the Fiscru Year, the Board of Managers
   shall deliver to each Member an annual report containing the following:

                  (a)     o. Company balance sheet ns of the end of such Fiscal Year, and Company
   statements of income, cash flows, uncl changes in Memhcrs• equily for such Fiscal Year, euch in
   reasonable detail und prepared according to United States generally uccepted accounting principles;

                   (b)    u general description of the Company's activities during such Fiscnl Year.
  including a description of the amount and circumstances of nny indemnification paymcnL'i paid or
  requested pursuant to Section 6.2. a description of any material insurance claims or recoveries during the
  fiscal quarter. nnd a description of nny Proceedings involving the Company; nnd

                (c)      a statement of changes in the Member's Capital Account (showing the balance in
  the Member's Capital Account os of the beghming of the Fiscal Year, contributions or distributions
  during the year. allocations of profits and losses during the year, any other adjustments to the Cupital
  Account balances during the year, and the balance in lhe Capital Account ns of the end of the year).

             7.4.       Tax Reports.

                (a)    Not later than the date (including exten.c;ions) for filing the Company's tax return
 with the Internal Revenue Service (Form I065), the Board of Managers shall deliver to each person who
 was n Member or Assignee at any time during the period covered by the return nil infonnation nt!ccssary
 for the preparation of such person's United States federal income lax returns, including n Fonn 1065
 Schedule K-1 (if npplicahle).

                 (b)     Upon the written request of any Member or Assignee, the Board of Managers
 shall deliver lo such person infonnalion necessury for lhe preparation of any tax returns that must be
 lilecl by such person, including information necessary for estimating unc.l paying estimated taxes.

        7.5. Transmission of Communicalions. Each person who holds u Membership Interest on
behalf of, or for the benefit of, anoU1cr person or persons shall be responsible for conveying any report,
notice, or other communication received concerning the Compwiy's affairs to such other person or
persons.




FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF C•:NTllRION P1~c:os n.HMll\AI. LLC                PAGE 18
&211.Cll7.4/SP/3303210101I07211 II


                                                                                                          MR.297
                                              ARTICLE Vlll
                                             TAX MA·f,'ERS

          8.1. Tux Clussiticalion. The Members intend that the Company be classified as n partnership
  for federal income tnx purposes. The Board of Mnnagcrs shall take nil actions rensonubfy necessary or
  appropriate lo ensure the Company is so cfussiflcd (including the filing of elections or tax rt!lurns). No
  Manager, oflicer, or Member shnll tuke uny action incom.;slent with the clnssificntion of the Company as
  a parUtership for fedl!ral income tax purposes.

          8.2.   Company Returns. The Board of Managers shall cause the Compnny to file such tax
  returns as may be required by law.

         8.3.    Tax Elections.

                 (a)    General. Except as otherwise provided in this Agreement, the Board ol' Managers
 shall cause the Company to timely make or revoke nil elections, and tnke all tux reporting positions,
 necessary or desirable for the Compuny as determined by the Board of Mnnugers. Nu election shnll be
 made lo have the Company exclude   infonned on n timely basis of nil material developments with respect to any such Proceeding. Each
   Member shall cooperale with the tax molters partner and do or refmin from doing all tirings reasonably
   requesled by lhe lnx matters partner with respect to the conduct of any Company tax Proceeding.

                  (b)    The tax mutters partn~r muy not hind nny other Member to a settlement agreement
  relating to taxes without obtaining the written concurrence of such Member.

                   (c}   Any deficiency for taxes imposed on a Member (including penalties, additions to
  tax or interest imposed with respect to such taxes) shaJI be paid by such Member and, if paid or required
  to be paid by the Company. is rccovcrnblc from such Member pursuant lo Section 4.3 or by other lt:gul
  means.

         8.6. Infonnntion and Documents lo Company, Each Member shall timely provide to the
  Company all information and documents that such Member is required to provide by applicable tax
  requirements, and shall also provide to the Company upon request such nddirional infonm1tion and
  documents as the Board of Managers muy reasonably request in connection with the Company's
  compliance with applicuble tax requirements or filing of any pennilted lax elections.

        8.7. SuryivaJ. This Article VIIT shull survive the tennination of the Company und the
 renninalion of uny Member's interest in the Company and remain binding for such period of time as is
 necessary to reso)ve all tax matters with applicable taxing authorities.

                                        ARTICLE IX
                              MEETINGS AND VOTING OF MEMBERS

         9.1.   Meetings.

                 (a)    Meetings of the Members may be coiled at any time by the Board of Mum1gcrs. or
 by one or more Members holding at least 25% of the Percentage Interest held by the Members. Meetings
 shall be held at the Company's principaJ pince of business or at such other reasonable place set fonh in
           or
 the notice the meeting.

                 (b)     Any action that may be taken at a Members• meeting mny be taken without
 holding a meeting if Members having ut least the minimum Percentage Interest that would be necessary
 to take the action at a meeting, in which each Member entitled to vote on the action is present and votes,
 sign a written consent or consents staling the action taken.

                (c)     Except as otherwise provided in this Agreement, meeting nolices and procedures,
 including procedures for obtaining wrillcn consents in lieu of a meeting. shall be in conformity with
Chapters 6 and 10 I (H) of the Coch!. Sections I0 I .353 through 101.356 of the Code (relating to quorum
nnd minimum voting requirements) shall not apply lo the extent such provisions arc inconsistent with
this Agreement. The Board of Manogcrs is solely responsible for convening nnd conducting meetings of
the Members. conducting the solicitation of consents, detennining the validity and effect of responses Lo
any solicitation of consents, and determining other matters regarding meetings, voting. and consents.

                {d)    Notice or the results of any vote tuken at a meeting, or the results of uny
solicitation of consents in lieu or a meeting, shall be given to the Members not later than with the
delivery of the next following report of financinl infonnation given pursuant to Section 7.3.



FIRST AMENDED ANO RESTATED COMPANY AGREEMENT OF CENTUklON PECOS TERMINAi. LLC                     PAGE18
621 IC51.          9.2.   Voting. A Member mny vote at a meeting in person, or by a proxy execuLed in writing by
  the Member and received by the Donrd of Managers prior lo the time when the votes of Members are to
  be counted. The provisions of the Code pertaining lo the validity and use of proxies by shareholders of a
  corporation govern the validity and use of proxies given by Members. Only Members of record on the
  date of the meeting (or if the vote is conducted without a meeting then on the dote of the notice soliciting
  the Member consents) may vote.

                                          ARTICLEX
                              TRANSFER OF MEMBERSHIP INTERESTS

         I0. J• Li mi lulion on Transfers.
               (a)     The tenn "transfer," when used in this Agreement in reforencc to a transfer of a
 Membership fnleresl, means on assignment (whether voluntarily, involuntarily, or hy operation of law
 and whether or not effective under this Agreement) of nil or any portion of a Member's or Assignee's
 Membership Interest, or any interest therein, to unother person, and includes a sale, assignment,
 conveynnce, gifi, exchange, abandonment, or other disposition, a lransfor by merger or other business
 combination, u transfer pursuant to bankruptcy, insolvency~ incapucity, divorce, or death, and uny
 pledge, hypothccation, or other encumbrance.

                 (b)     No Member may transfer all or any portion of its Membership Interest unless the
 transfer is a Pennitted Transfer. A transfor of a Membership interest thnt is not a Pcnnittcd Trunsfer is a
 Prohibited Trnnsfer.

         I0.2.   Pem1illed Transfer of Membership Interest.

                (a)     A transfer of a Membership Interest is a Pcnnittcd Traru;for only if the transfer
 satisfies the conditions set forth in Section 10.4 and is described in one of more of the following
 paragraphs of this Section:

                       (i)     the transfer is approved by the other Members;

                       (ii)    lhe transfer occurs in accordance with the procedures sel forth in Section


                      (iii)   if the Member is a corporation, the transfer        1s lo   a member of the
        Member's affiliated group (as defined in l.R.C. Section I 504(u));

                        (iv)    if the Member is a trustee of one or more employee benefit plans, the
       transfer is to n co-trustee or a successor trustee to such plans; or

                       (v)    if the Member is an individual, the transfer is of n community property or
       other inlerest from the Member• s spouse or former spouse to the Member pursuant to the death
       of the Member's spouse or tenninalion of the marital relationship of the Member and the spouse.

            (b)     Upon a Pennittcd Transfer by a Member of all of its Membership Interest, the
Member ceases to be u Member as of the etlectivc date of the transfer determined according lo Section
jfil.



FIRST AMENDED ANO RESTATED COMPANY AGREEMENT OF CJ:NTlJRION PECOSTERJUl"AL LLC                     PAGE19
1211 •67 .          10.3. Righi of First Rcfi.i:ml; Tag-Along Rights: Triggering Events.

                   (a)    Jn the event a Member desires to sell ull or any portion or its Membership lntcresl
   to another Person, the selling Member shall first offer to sell such interest to the other Members nn the
   terms on which it is prepared to sell such interest to such Person by sending written notice lo each other
   Member describing the ofler and its tcnns. AdditionnUy, upon receipt of un offer from u Lhird purty to
   purchase all or any portion of n Member's interest in the Company, which such Member desires to
  accept, such Member shall promptly deliver a copy of the third party offer to each other Member. Ench
  other Member will have 15 business days from the date of receipt of notice of the proposed sale of u
  Member's Membership Interest or the third party offer, as the case may be, to notify the selling Member
  in writing thnt such other Member elects to (i) purcha.~c the selling Member•s Membership Interest upon
  the tenns nnd conditions of the proposed sale or third party offer, or (ii) sell in the contemplated transfer,
  nt the same price in the same form of consideration and on the same terms (including ff the transfer is
  made to nnother Member making an election under clause (i), Membership rnterests representing a
 Percentage Interest in the Company equal to the product of (A) the quotient determined by dividing the
 Percentage Interest owned by such party by the aggregate Percentage Interests owned by all parties
 participating in such transfer. and (B) the aggregate Percentage Interests to be sold in the contemplated
 transfer, as the case may be. ff the other Members fail to give notification within 15 business dnys of an
 election to purchase the scJling Member's Membership Interest or participute in the contemplated
 transfer, then the selling Member shall be permitted, for a period of 90 days. to sell u)) of its
 Membership Interest to the third pru1y upon the terms and conditions of the proposed sale or third party
 ofTert as the case mny be.

                (b)    If more than one Member mukes un election lo purchase the selling Mcmber·s
 Membership Interest under Section I0.3(a)(i), each of the purchasing Members shall purchase a portion
 of the selling Member's Membership Interest that is proportional to thut Member's Percentage Interest.

                 (c)     (i) Upon the occurrence of n Triggering Event with respect to any Member (the
"Offering Member"), Company shall have the right but not the obligation to purchase all of the Ofiering
Member's Membership Interest in the Company at Lhe time of the Triggering Event (Lhe "Redemption
Option..). Within 60 days after the Company receives written notice of the occurrence of (and date oJ)
the Triggering Eventt the Company shull provide written notice of its election of the Redemption Op lion
to the Offering Member or· the Offering Member's successor in interest, as applicable (the "Redemption
Notice"). In the event the Company elects tu exercise lhe Redemption Option, the Company shall
purchase, nnd the OfTering Member or the Offering Member's successnr interest, as applicable, shall
sell1 all of lhe Membership Interest owned by the Offering Member ut the time of the Triggering Event
at a price equal to the Triggering Event Purchase Price.

                       (ii)    A closing (a "Triggering Event Closing") shall be held 60 days af\er the
       later of the date of the Redemption Notice or the date that the Triggering Event Purchase Price
       has been established.

                           At the Triggering Event Closing, the Offering Member or Offering
                       (iii)
       Member·s successor in interest, as applicable, shall deliver lo the Company an assignment of
       Membership Interest owned by the Offering Member, duly endorsed for transfor to the
       Company.

                     (iv)    At the Triggering Event Closing, the Company shall pay the Triggering
       Event Purclmse Price to the Offering Member m· the Offering Member's successor in interest, us

FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CENTIJIUON PECOS 'fER)UJ\'AL LLC                     PAGE20
811'f.CS7•.CISPl330321111Gfl072116

                                                                                                             MR.301
           applicable, in immediately available funds (by wire, certified or bank cashier's check or other
           means acceptable) and the parties shall execute such documentation as may be necessary ur
           desirable, ns determined by the Company, in the Company's sole discretion~ to eITectuntc the
           tr.msfer of such Offering Member's or Offering Member successor in interest's Membership
           Interest.
          J0.4. Conditions lo Pem1iUc..-d Transfers of McmhersJ1ip Interests. A transfer shall not be a
  Permitted Transfer unlcs~ the RonnJ of Mnnngers detem1ines thnt all of the following conditions arc
  satisfied:

                   (a)    The transler complies with ull applicuhle laws, including any applicable securities
  laws.

                 (b)     The transfer will not cause the Company to be trcutcd us other than a partnership
 for Uni led States fodcrol income tax purposes.

              (c)   The transfer will not cause the Company lo bt: subject to regulation under the
 Investment Company Act of 1940.

              (d)    The transfer will not cause any assets of lhe Company to be deemed "plan assets•~
 under the Employee Retirement Income Security Act of J974.

                  (c)  ·Ibe transfer will not result in a tem1ination of the Company under LR.C. Section
 708. unless the Board of Managers determines thal such lc1mination will not have an adverse impact on
 the Members.

                (f)    The trnnsfer will not cause the application of the tax-exempt use property rules of
 I.R.C. Sections 168(g){l)(B) and 168(h) to the Company or its Members, unless the Board of Managers
 delennincs that such rules will not have an adverse impact on tl1e Members.

                 (g)      The transferor and transferee have delivered to the Company any documents that
 the Board of Managers requests to confirm that the tnmsfer satisfies the requirements of this Agreement,
 lo give effect to the transfer, nnd to confinn the lransferee's agreement to be bound by this Agreement ns
an Assjgncc.

              (h)     If requested by the Board of Monagers, the Company has received a transfer fee
in an amount detennined by the Board of Managers to be sufficicnl to reimburse the Company for the
cstinmted expenses likely to be incurred by the Company in connection with such transfer.

          I0.5.   Effective Date; Distributions.

                 (n)     A Permitted Transfer of a Membership Jntcrest is effective as of the first day of
the calendar month following the calendar month during which the Board of Managers receives notice
of such transfer (in such fonn and manner as the Board of Managers may require) unless the Board of
Managers dctcnnines thul the transfer should be effective as of an earlier or Jntcr date (for cxnmple, on
nny dntc the transfer is effective as H matter of state law, or where the notice of transfer specifies that the
transfer is to be effective on a future date).




FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CE~ffUIUON PF.COS Tt-:kl\ll~AL l..LC                  PAGE21
621 tc57.C/SP/3303Z/Otat/07211S


                                                                                                               MR.302
                   (b)      Distributions with respect to n transferred Membership Interest that nre made
   before the effective date of the transfer shall be paid to the transferor. and distributions made ancr such
   date shall be paid l(l the Assignee.

                  (c)    Effective ns of the effective date of a transfer of n Membership lntcrcsl, the Board
  of Managers shalJ amend Exhibit A to reflect the reduction in the transferor's Percentage Interest und to
  reflect the Assignee's Percentage Interest.

                 (d)     Neither the Company nor lhe Boord of Managers has any liability for making
  allocations and distributions to the Member.i determined in accordance with this Section 10.5, whether
  or not the Board of Managers or the Company has knowledge of any transfer of any Membership
  lntcrcsl.

       l 0.6. Trnnsforor's Oblit:utions. The lmnsferor of a Membership Interest who ceases to be n
  Member continues lo be obligated with respect to its Membership Interest or its status as u fonncr
  Member as provided in the Code and applicable law.

         10.7. Assignee's Rights and Oblignlions. Unless nn Assignee becomes a Member pursuant to
 Article XI. such Assignee shall not be entitled to any of the rights granted to a Member (other than as
 required by the Code), and shaU have no right to parlicipntc in the management of the business of the
 Compuny or to become a Member, unless the Members specifically approve the admission of such
 Assignee as a Member or such assignment or transfer is accomplished in accordance with the permissive
 provisions of this Agreement. An Assignee not admitted as a Member hereunder shall huve no
 membersh.ip rights and shall not be a Member with regard to the Membership lnle1'Csts transferred to
 such Assignee (other than us required by the Code).

         10.8.   Effect und Conseguenccs of Prohibited Transfer.

                 (a)     Except as othenvise required by Jew. the Company and the Board of Mnnagers
 shall treat u Prohibited Transfer ns void and shall recognize the transferor as continuing to be the owner
 of the Membership Interest purported to be trJnsforrcd. If the Company is required by lnw to recognize a
 Prohibited Transfer, the lransl'Cree shall be treated as nn Assignee with respect to the Membership
 Interest transferred and mny not be treated ns o Member with respect to the Membership Jntercsl
 Lransferred unless admitted as a Member in accordance with Article XI.

               (b)      The Company may remove the transferor antl Assignee with respect to u
 Prohibited Transfer as provided iu Article XII.

                (c}     The transferor and transferee with respect to a Prohibited Transfer shaJl be jointly
and severa!Jy liable to the Company for, and shall indemnify and hold the Company harmless ugainst,
any expense, liability, or loss incurred by the Company (including reasonable legal fees and expenses)
as a result of such transfer, their removal nnd liquidation of their Membership Interests (if applicable).
and the efforts to enforce the indemnity granted in this Section I0.8(c).




FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CF.!li"llllUON P•:cos Tl-!H~lf~AI. LLC             PAGE22
121141i1."1!Pll3D3210101 ID72115


                                                                                                           MR.303
                                                     ARTICLEXJ
                                             ADMISSION OF NEW MEMBERS

           11.1 . Substituted Members. An Assignee of a Membership Interest shall be admitted us a
   Substituted Member with respect to such Membership Interest on the date on which all of the following
   conditions are satisfied:

                      (u)         The Board of Managers has approved in writing the admission of the SuooLiluted
   Member.

                  (b)   The Assignee ha.ci delivered lo the Company any agreements and other documents
   lhar lhe Board of Munugers requests lo confirm such Assignee us a Member in the Company and such
   Assignee•s agreement to be bound by this Agreement as a Memher.

                (c)    If' requested by the 13ourd of Managers, the Company has l'Cccivcd nn admission
  fee in an amount detennined by the Board of Munugers to be sufficient lo reimburse the Company for
  the estimated expenses likely to be incurred by the Company in connection with the admission of the
  Assignee as a Substituted Member.

       11.2. Additional Members. The Board of' Manager.; shall admit a person as an Addilionat
  Member upon satisfaction of all of the following conditions.

                  (a)    A Majority-in-Interest hos approved the admission of the Additional Member
  after notice to nil Members of (i) the Initial Capita! Contribution to be made by the proposed Additional
  Member, (ii) the effect of the admission on each Mcmbcr•s Percentage Interest, nnd (iii) other material
  information relevant to the proposed admission.

                (h)    The admission of the proposed Additional Member satisfies the applicable
 conditions of Section l 0.4.

               (c)   The proposed Addilionul Member has delivered to the Company any agreements
 and other documents lhat the Boord of Managers requests to confirm the person as a Member in the
 Company and the person's agreement to be bound by this Agreement as a Member.

        11.3. No Required Capitol Contributions. A person may be udmitted as a Member, including
 as lhe sole Member, and mny acquire a Membership Interest without mnking a contribution to the
 Company or asswning an obligation to make a contribution to the Company.

                                                  ARTICLE XU
                                      WITRDRA WAL OR REMOVAL OF MEMBERS

          12.1.     Withdrawal of Members.

              (a)     No Member may withdraw from the Company or otherwise cease to be a Member
except upon the following events:

                                (i)     a transfer of nil of the Member's Membership Interest in a Pcnnitted
         Transfer; or



FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF C•:NTCIUON PECOS TERMINAL LLC                         PAGE 23
121 t45UISP/330321010t/072115


                                                                                                             MR.304
                                  (ii)   removul of the Member as a Member as provided in Section I2.2 of this
             Agreement.

                  (b)     A Member shnl1 he deemed lo withdraw from the Company upon the occurrence
   of nn event specified in Section t 2.1 (a}.

             l 2.2.     Renwvnl of Members.

                  (a)   A Member may be removed as a Member by the Board of Managers under the
   following circumstunces:

                          (i)     the Member has transferred or aucmpled to transfer all or any portion of
            its Membership Interest in u Prohibited Transfer;

                                 (ii)    the Member has materially breached the tenns of this Agreement;; or

                                  the Board of Munngcrs detennines thnt removal is necessary to comply
                                 (iii)
            with any requirements, conditions, or guidelines contained in any opinion, directive, order,
            ruling, or regulation or any United Stales federal or stnte agency or judicial authority or
            contained in any United States federal or state statute.

                (b)    lf the Board of Managers proposes to remove a Member pursuant to this Section,
 the Board of MwlUger.; shall notify the Member in wri1ing of the proposed removal. and if npplicable
 shall provide such Member n rcasmmblc opportunity to cure the event giving rise to removal. •tbc
 removal of the Member is effective at such time as detennined by the Board of Munngers in accordance
 with applicnblc lnw and taking inlo account the Member's opportunity lo cure the event giving rise to
 removal.

         12.3. Status of Fonner Member. A Member who withdraws or has been removed from the
 Company or otherwise ceases to be a Member hns the status of an Assignee with respect to any
 Membership Interest held by such fom1er Member. Except ns provided in Seccion I 0.3(c) (relating to
 optional redemption of n Member's Membership Interest upon the occurrence of u Triggering Event) or
 Article XJJI (relating to winding up and le1minntion), such former Member is not entitled to receive uny
 payments under Section 101 .205 of the Code.

                                                     ARTICLE XIII
                                         WINDING UP AND TERMINATION

       I3.1. Events Requiring Winding Up. The Company slmll commence winding up procedures in
accordance with this Agreement and the Code upon the first to occur of the following even ls:

                      (a)       the Members wuuumously vote to wind up and terminate tl1c Company;

                      (b)       a decree by n court requiring the winding up of the Company;

                      (c)       lhe termination of memben;hip of the Inst remaining Member; or

             (d)    Uie resignation or removal of all Monugers if the Members fail to appoint uny
replacement Manager as provided in Section 5.3.


FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CKIVl'UIUON Pl·:cos TltllMINAl. LLC                    PAGE24
B211'57.~SPl330l2/0101/D7Zl16



                                                                                                                MR.305
           13.2.    Winding Up Procedures.

                  (n)    On the occurrence of nn event requiring winding up of the Company, unless there
  is nn action to continue the Company without winding up in accordnncc with Section 13.3, the Board of
  Managers (or other Liquidator us pmvided below) shall, as soon as reasonably practicable, wind up the
  Company's business nnd alTnirs (including disposing of the Compnny's nsscls and applying the proceeds
  as provided in Section 13.4) nnd tenninnte the Company in accordance with this Agreement nnd the
  Code. TI1e Company shall cease to cnrry on its business (except to the extent necessary to wind up its
  business), cotlcct and sell its property to the extent the property is not to be transferred or distributed in
  kind, and pcrfonn any other act required to wind up its business and uJTairs.

                    (b)  lftlle Board of Managers has wrongfully caused the winding up of the Compuny
  or if there is no Manager, (i) o Majority-in-Interest may vote to elect a person or persons to accomplish
  the winding up of the Company, or (ii) jf the Members fuil lo elect a person to accomplish winding up
  the Company. lhen any Member or Assignee may pelition o court to wind up the Company ns provided
  in Section I 1.054 of the Code. The person or persons winding up the Company. whether lhe Board of
 Managers or un elected or court nppoinLed person or persons, is referred to in this Agreement ns the
 "Liquidator."

                   (c)    The Liquidator may determine the time, mruUlcr, and tcnns of any sale or sales of
 Company property pursuant t<> such winding up. The Liquidator (if not the Board of Managers) is
 entitled to receive reasonable compensation for its services; mny exercise ull of lhe powers conforred
 upon the Board of Managers under this Agreement to tl1e extent necessary or desirable in the goud faith
 judgment of the Liquidator to perfonn its duties; and ~~th respect to acts taken or omitted while acting
 in such cupacily on behalf of the Company, is entitled to the limitation of liability and indemnification
 rights set forth in Article VI.

                 (d)     The Liquidator shall provide quarterly reports to the Members und Assignees
 during the winding up procedure showing the assets and liabilities of lhe Company, providing
 information aml documents required by the Members and Assignees to comply with their tax reporting
 obligations, nnd such other infonnation as the Liquidutor deems appropriate. Within a reasonable time
 ufler completing the winding up, the Liquidator shall give each Member and Assignee a final statement
 setting forth the assets, liabilities, and reserves of the Compw1y as of the dale of completion of winding
 up.

        13.3.      Continuation Without Winding Up.

                (a)     ff there is u decision to wind up and terminate the Company ns described in
Section 13. )(a), the Company may be continued as provided in Section I 01.552 oflhe Code.

              (b)    If lhere is a termination of tbc continued membership of Lhe last remammg
Member as described in Section 13.l{c}, then prior to completion of the v.inding up process but not later
than 90 days ufier the event of termination, the Board of Managers moy continue the Company by
admitting one or more Members effective as of the occurrence of the event of termination. Any
Assignee whose Percentage Interest would be diminished by reason of the admission of an Additional
Member under the circumstances described in this Section must approve the admission or lhc Additional
Member.



FIRST AMENDED ANO RESTATED COMPANY AGREEMENT OF Cf.l"n'URION PECOS 'l'l-:R.\llNAI. LLC               PAGE   25
8211"57-41SP/330S2/010110721t5


                                                                                                                 MR.306
              IJ.4.    Liquidation of AsscL.; and Application nnd lJisrribution of Proceeds.

                 (a)      In General. On winding up the Company, tl1e Liquidator shall di:-;posc of the
   Company's properties und apply and distribute the proceeds, or transfer the CompW1y properties, in the
   following order of priority:

                              (i)    lo creditors {including Members who are creditors) in accordance with
             their relative rights and priol'itics to satisfy the liabilities of the Company. including expenses
             associated with the winding up nnd termination of the Company, but excluding uny Company
             linbility for any unpaid Mandatory Distributions;

                              {ii)   to Members, Assignees, and former Members to satisfy the Company's
             liability for any unpaid Mandatory Distributions; und

                                 (iH}   to Members and Assignees as provided in Section 4.2(a).

                (b)      No Member Deficit Restoration Obligation. No Member is liuble to the Company
  or MY other person for the rcpaymenr of any deficit in the Member's Capital Account, except as
  provided in Section l 01.206 of the Code.

                 (c)    Reserves. Tn the discretion of the Liquidator, a pro rata portion of the
 distributions tbat would otherwise be made pursuant to Section 13.4CalCiil and (iii) may be withheld to
 provide a reasonable reserve for Company liabilities (contingent or otherwise) nnd future expenses,
 including a reasonable reserve for any claims for indemnification under Article VI and for uny future
 expenses ussocintcd with nny tax audit or other Proceeding lhnt is pending or may arise.

                      (d)        Payments and Qistributions to Members in Kind. The Liquidator may not make
 nny payments or distributions lo Members or Assignees pursuant to Section I 3.4(a)(ii} or (iii) other than
 in cash unless all Members and Assignees receiving the property approve the transfor in kind. The
 Liquidator shall detennine the Fair Market Vulue of uny property transferred l<> Members or Assignees
 in kind according to the valuation proceuures set forth in Article XIV.

                 (e)   Character of Liquidating Distribution~. Except as otherwise required by the
 J.R.C., amounts paid to Members pursuant lo this Section 13.4 shall be treated as made in exchange for
 the interest of the Member in Compnny property pursuant to J.R.C. Section 736(b)(l), including lhe
 interest of such Member in Company goodwiU.

      13.5. Certificate of Tenninution. The Liquidntor shall tile a Certificate of Tcnnination of a
Domestic ~ntity on the completion of the winding up of the Company.

       I3.6. Reinstatement.              Jf the Company is tcnninnte   Fair Vnlue of un us.set as of nny dnte is its lair mnrkel vulue as detennincd by the Board of Managers in
   good faith using any reasonable valuation method. If any affected Member docs not ngrce with rhe
   valuation set by the Doard of Managers, the Fair Value shall be dctemlincd using procedures similar to
   chose set forth in Section 14.2, nnd Lhc cost of any such delenninuLion shall be borne entirely by the
   affected Member unless the Board of Managers or n Mnjority-in-Jnteresl of all Members other than lhe
   affected Member approves an alternative allocation of such costs.

               14.2.     Purchnsc Price of Membership lnreresL

                    (n)    For purposes of any redemption of n Membership Interest pursunnl to Section
    I0.3(c), the purchase price shall be the Triggering Event Purchase Price.

                 (b)     If the Offering Member nnd the Company cannot cooperutively designate an
   appraiser wiU1in 15 days foJlowing the date uf the Redemption Notice, then the Offering Member and
   the Company shall each select nn appraiser, un          15.3. Oovcming Law; Consent to Jurisdiction. This Agreement is govcmcd by and shall be
   construed under the Juws of the State of Texas without regard to legal rt!quirements that would require
  the application of the law of any other jurisdiction. Any Proceeding i1rising out of or rcluting to this
  Agreement or the Company' s activities or properties may be brought in the stutc courts of Dallas
  County, Texas or, if it hus or can acquire jurisdiction~ in the United Stntcs District Court located in
  Dallas County, Texas. Each Member und Assignee irrevocably submits to the exclusive jurisdiction of
  each such court in any such Proceeding, waives any objection it may now 01· hereafter have to venue or
  lo convenience of forum, agrees thal all cluims in respect of the Proceeding shnll be heard and
  detennincd only in any such court und abrrecs nol lo bring uny such Proceeding in any other court. The
  Company or any Member or Assignee muy file a copy of this Agreement wiU1 any court as wriUcn
  evidence of the agreement between the parties irrevocably to waive uny objections lo venue or to
  convenience of forum. Process in nny Proceeding refen·ed to in the second sentence of this Section may
  be served on nny party anywhere in the world.

         15.4. Waiver. Any foilul'c by n party to insist upon the strict perfom1unce of uny covenant or
 condition of this Agreement, or to exercise any right or remedy upon a breach of any such covenant or
 condition, docs not constitute waiver of nny such covenant or condition or any breach thereof. A purty
 will not be deemed to huve waived uny right ur remedy under this Agreement unless that party has
 signed H written document to that effect, and any such waiver is applicnblc only with respect lo the
 specific provision and instance for which it is given.

         15.5. Entire Agreement. This Agreement supersedes nil prior agreements, whether written or
 oral, between the parties with respect to its subject matter and constitutes u complete nnd exclusive
 statement of the agreement between the parties with respect to its subject matter.

         15.6. Successors nnd Assigns. No Member or Assignee may assign any of ils rights or delegate
 ony of its obligations under this Agreement except ns expressly pcm1itted in this Agreement

         15. 7. Third-Parties. Other than ai; provided in Section 5.7 (relating to reliance on authority of
 the Bonrd of Munugen.i) and Article VJ (relating Lo rights of Indemnified Persons), none of tbc
 provisions of this Agreement nre for the benefit of or enforceable by nny creditors of the Company or
 other persons not a party to this Agreement, except such benefits as inure to n successor or permitted
 assign in accordnncc with Section 15.6.

         15.8. Severability. If any provision of this Agreement is held invulid or unenforceable by any
court of competent jurisdiction, the other provisions of this Agreement will remain in full force and
cflect. Any provision of this Agreement held invalid or ummforceable only in part or degree will remain
in full force and effect lo the extent not held invalid or unenforceable.

         15.9. Construction. The language in this Agreement is lo be construed according to its fair
meaning and is not to be strictly construed for or aguinst uny party. Nothing in this Agreement is to be
construed as authorizing or requiring any action that is prohibited by the Code or other applicable law,
01· as prohibiting any action tJiat is required by the Code or other applicable law.

        15.10. Execution of Agreement. This Agreement may be executed in counterparts, each of
which will be deemed to be an original copy of this Agreement, and all of which together constitute one
agreement. Any signature to this Agreement evidenced by a facsimile or other electronic transmission of
such signature shall be binding on the parties to the same extent ns if such signature were an original.


FIRST AMENDEO AND RESTATED COMPANY AGREEMENT OF CEl\TUIUOJ\' P•·:cos Tt:ltMJl\'/\I. LLC          PAGE 28
G211457•.USPIS3032/0101/0721 fll

                                                                                                         MR.309
           I5.11. further Assurances. The pa11ies shall execute and deliver all documents, provide all
    information, and tnkc or refrain from taking action os may be necessary or upproprinte to achieve the
    purposes of this Agreement.

                              !This Spncc Left UJank lntcnOoually. Signature Page Follows.I




FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CE.~'l'UIUON        ri::c:os TmtMINAl. LLC     PAGE29
12I1467.418P/3303210101/072I1 S


                                                                                                      MR.310
         Executed n.o.; of the Effective Dale sel forth nbove, by nnd nmong Lhe persons signing below.

  MEMBEltS:                                           CENTURION LOGISTICS LLC




                                                      STAM PEDE ENER




                                                      Name:   ~=-=-........
                                                                          .wo.o=----...,.._,.q.-~~~~-




                                                     T itIe: ?res.1 ~-r


 MANAGERS:                                           CENTURION LOGJSTICS LLC




                                                     B.
                                                     Nwne:    ..LIMLs l:\ciJ'-
                                                    Title:   ~rt=c;;, &n,t -             ---




FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CENTURION PEcosn:HMINAI. LLC                       PAGE30
8211•5UISP/l3032IO f0tf072115


                                                                                                            MR.311
                                 FIRST AMENDED AND RESTATED
                                     COMPANYAGRF.EMENT
                                             OF
                                CENTUlUON PECOS TERMINAL LLC

                                     EXHIBIT A
                 MEMBERS' CONTRJ.BUTlONS AND PERCENTAGE INTEl{ESTS

                                     Effective ns oi' the Effective Date

                                                                  lnifinl Capital        (nitJaJ Percentage
  MEMBER NAME AND ADDRESS
                                                                   Con tribu ti on            Interest
  Centurion Logislics LLC                                            $400.00                  40.00%
  17950 Preston Road
  Suite 1080
  Dallas, Texas 75252

 Stampede Energy, LLC                                                $600.00                 60.00%
 800 Spring Street
 Suite 205
 Shreveport, Louisinnn 7110 I




FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CENTUIUO:'\ P•:ros n :1ui •~Al.   Ll.C
0211457 .418Pl33032J0101107211 S


                                                                                                         MR.312
                                     FIRST AMENDED AND RESTATED
                                         COMPANY AGRJ£EMENT
                                                 OF
                                    CENTURION PECOS TERl\tllNAL LLC

                                               APPENDIX A
                                        PIUNCJPLES OF ALLOCATTON

             A.J  Introduction. This Appendix sets !OrU1 principles under which items of income, gain,
   loss, deduction and credit shall be allocated among the Members. This Appendix also provides for the
   determination and maintenance of Capital Accounts, generally in accordance with Treasury Regulations
   promulgated wider l.R.C. Section 704(b), for purposes of determining such ollocations. For purposes of
   this Appendix, an Assignee shnH be treated in the snmc manner as a Member.

            A.2       Definitions. Capitalized terms used in this Appendix huve the meanings set forth below
  or in the Agreement.

          "Adjusted Capital Account Deficit'' means ruiy deficit balance in a Member's Capital Account as
  of the end of a taxable year, after giving effect to lhc following adjustments:

                     (i)    Credit to the Capital Account any amounts the Member is ohlignled to 1-cstore
           pursuant to the Agreement or is deemed to be obligated to restore pursmml to (a) Treasury
           Rcgulatic>ns Section 1. 704-1 (b)(2)(ii)(c) (relating to obligations to pay partner promissory notes
           nntl other obligations to mnke contributions lo the Company), or (b) the penultimate sentences of
           Treasury Regulations Sections 1.704-2(g)( I) (relaring lo partnership minimum gain) and 1. 704-
           2(i)(5) (relating lo partner nonrecourse debt minimum gain); und

                  (ii)    Debit to such Capital Account the items described in Treasury Regulations
           Sections l. 704-l(b)(2)(ii)(d)( 4), 1. 704-J (b)(2)(ii)(d)(5), and 1. 704-1 (b)(2)(ii}(d)(6).

 The foregoing definition is intended to comply with Treasury Regulations Section l.704·l(b)(2){ii)(d)
 and shall be interpreted consistently thel'cwith.

           ucapital Accow1t" has the meaning set forth in Section A.3.

        "Depreciation'' means. for each taxable year, an amount equal to the depreciution, amo11ization,
 or other cost recovery deduction allowable with respect to an asset for such tnxable year, except that if'
the Gross Asset Value of an asset di ffors from its adjusted basis for federal income tax purposes ul the
beginning or such taxable yeur, Depreciation is un umount which bears the snmc ratio to such beginning
Gross Asset Value as the federal income tax depreciation, umortizulion, or other cost recovery deduction
for such taxable year bears to such beginning adjusted tax basis. If lhe adjusted basis for t'Cderal income
tax purposes of an asset at the beginning or such taxable year is zero, Depreciation shnll be determined
with reference to such beginning Gross Asset Value using uny reasonable method selected by the Board
of Managers.

       "Gross Asset Value" means an asset's adjusted busis for federal income lax PllllX>Ses, except as
follows:



FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF C.:N"l'l:IUON PECOS Tl-'. ltMINAI. LLC              Pl\GEA-2
9211451.4/SPl3l032'0101I072115


                                                                                                            MR.313
                 (i)    The initiul Gross Asset Value of an asset conlribute                         (iii)  If the Gross Asset Value of any Company asset is adjusted pursuant cu
                  subparagraph (ii) or (iii) of the Section A.2 definition of Gross Asset Value, the amount of such
                  adjustment shall be taken into account ns gain or loss from disposition of the ac;set for purposes
                  of computing Net Profit nm.I Net Loss.

                         (iv)    Gain or loss resulting from nny disposition of Company property with respect 10
                 which gain or loss is recognized for federnl income tax purposes shall be computed by rcl'Crence
                 to the Gross Asset Value or the property disposed of (unreduced by any liabilities nttrihutablc
                 thereto), notwithstnnding that the adjusted tax basis of such property differs from its Gross Asset
                 Value.

                         (v}    Jn lieu of the depreciation, amortization, and other cos! recovery deductions lnken
                 into account in cotnputing such taxable income or loss, there shall be lnken into occount
                 Depreciation com puled in occordnncc with the definition of Deprccintion in Section A.2.

                          (vi) To the exlent an adjustment to the adjusted tux b'1sis of any Company asset
                 pursuant to l.R.C. Section 734(b) is required pursuant to Treasury Regulations Section I.704-
                  l(b)(2)(iv)(m)(4) lo be taken into nccount in determining Capital Accounts as a re~mlt of n
                 distribution other than in liquidation of a Member's Membership Interest, the amount of such
                 adjustmenl shnlJ be treated ns an item of gain (if the adjustment increases the basis of the asscl)
                 or loss (if the adjustment decreases the busis of the nsset) from the disposition of the asset and
                 shall be taken into account for purposes or computing Net Profit or Net Loss.

          "Nonrecoursc Deductions'" has the meaning set forth in Treasury Regulations Section J. 704-
 2(b)( I) nnuch Member's Capital Contributions and the Fair Value of property contributed (ff permitted
hereunder) to the Company by such Member, (ii) such Member's share of the Company's Net Profit,

FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CF."T\JRION PECOS TERMl~At. LLC                          rAGf; A-4
G211«57,41SP/n03210101/072115


                                                                                                                 MR.315
   and (iii) the amount of any Company liabilities assumed by .such Member or that arc secured by property
   distributed to such Member.

                 (b)      The Capital Account of each Member shall be debited by (i) the nn1otml of cash
   and the Fair Value of pl'Opcrty distributed to such Member. (ii) such Member's share of the Compnny's
   Net Loss, and (iii) the amount of any liabilities of such Member assumed by the Company or that arc
   secured by nny property contributed by such Member to the Company.

                  (c)    Upon the transfer by a Member of all or part of an interest in the Company ofter
  the Effective Dale, the Capital Account of the transferor that is attributable to the transferred interest
  carries over to the transferee and the Capital Accounts of the Members shall be aqjustcd to the extent
  provided in Treasury Regulations Section l.704-l(b)(2)(iv)(m).

                (d)      Jn dctennining the amount of nny liability for purposes of Sections A.3(a) and
  A.3(b), I.R.C. Section 752(c) and any other applicable provisions of the I.R.C. and the Treasury
  Regulations shall be taken into account.

                 (e)      Except as otherwise required by Trcnsury Rcgulntions Section l.704-1(b)(2)(iv),
  adjustment to Cnpitnl Accounts in respect of Company income, guin, loss, deduction, und T.R.C. Section
  705(a)(2)(B) expenditures (or items thereof) slmll be made wilh reference to the Je   any period shall be ullocated to the Members in such amounts as may be necessary to cuusc each
   Member's Capitul Account (as udjusced through the end of such period) to equul, ns nearly as possible,
    the sum (which may be either a positive or negative amount) of (i) the amount such Member W(1uld
   receive if all Company assets on hand at the end of such period were sold for cash at their Gro.ss Asset
   Values, all Company liabilities were satisfied in cash 11ccording to their terms (limited in the case of any
   Nonrecourse Liability and Partner Nonrecourse Debt to the Gross Asset Value of the properly securing
   such liabilities), all ohligntions (if uny) of Members to contribute additional capital lo the Company were
   satisfied, and a.JJy remaining cash was distributed to the Members under Section 4.2 us or the last day of
   such period, minus (ii) lhe Member's share of Partnership Minimum Gain and Purtner Nonrecoursc Debt
   Minimum Gain computed immediately prior to such deemed snlc of assets.

          A.4.2 Regulatory Allocations. The following special allocation.c; shall be applied in the order in
   which they arc listed. Such ordering is intended to comply with the ordering rules in Treasury
   Regulations Section I.704-2(j) and shall be applied consist  offset" within the meaning of Treasury Regulolions Section 1. 704-1 (b)t2)(ii)(  nccording tu their varying interests and l.R.C. Seclion 706(d), using nny convenlions penniltcd by law
  and select                                                  SCHEDULE A
                                       CERTIFICATE OF FAIR MARKET VALUE

           In accordance with the provisions of the definition of "Triggering Event Purchase Price" sel forth
    in the Pirst Amended and Restated Company Agreement of Centurion Pecos Terminal Ll. .C (the
    "Company") effective ns of November _ , 2014, the liquidating vnlue of the Membership Interests (ns
    defined in such company agreement) is as follows:


               I     Estimated fair nmrket value of Company nssets                   $
                                                                                    ---~----------~
              2      Less: estimated selling expenses                                $
              3      Less: liabilities
                                                                                    ----------
                                                                                     $
                                                                                    ~~----------~

              4      Less: reserves                                                  $
                                                                                    ---~---------
              5      Equals: total distributable proceeds (sum of lines I -4)       _$__________
              6      Less: Stampede Preferred Return llalnncc                        $
                                                                                    --------------~
              7      Less: Stampede Capital Contribution Bulance

              8      Equals: residual distribution amount (sum of lines 5 - 7)
                                                                                     $
              9      Residual distribution amount per percentage point of
                     Percentage Interest (line 8 + I00)                   $
                                                                                    ---------
             I0     Liquidnting Value of Stun1pcdc Mcmbcl'Ship lntcrcsf
             Jl     Stumpedc Preferred Return Balance (line 6)                       $
            12      Stampede Capital Contribution Ilalancc (line 7)                  $
                                                                                      ---------
            13      Stampede Percentage Interest (line 9 x 60.00%)
                                                                                    --------------
                                                                                    $
            14      Totnl (sum of lines 11 - 13)
                                                                                    --------------
                                                                                    ---------
                                                                                    $

            I5      Liquidating Value of Centurion Membership Interest
            16      Centurion Percentage lnl'erest (line 9 x 40.00%)



                              (This Space Left Blunk lntentionully. Signature Pugc Follows.I




FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF Ct1'1'lfHION Pf.COS TF.HMINAL LLC
6:Z11<117.           JN WITNESS WHEREOF, the Memhi:rs have executed this Certificate of Fnir Mnrkct Value as
   of U1c dnte first written nhove.

   MEMBERS:                                           CENTURION LOGISTICS LLC


                                                      By:_ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                      Nnmc:
                                                              --------------
                                                      Title:_ _ _ _ _ _ _ _ _ _ _ _ __

                                                      STAMPEDE ENERGY, LLC


                                                      By:_ _ _ _ _ _ _ _ _ _ _ _ __




                                                     Title:




FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF Ct~TUIUON Pe.:cos Tmo11:'-l,\l. LLC
6211457,.U8P/3303ZID1DflD1ZH Ii


                                                                                               MR.321
                                                                                                                  FILED
                                                                                                      DALLAS COUNTY
                                                                                                     11/22/2017 2:31 PM
                                                                                                         FELICIA PITRE
                                                                                                      DISTRICT CLERK



                                    CAUSE NO. DC-16-07706

CENTURION LOGISTICS LLC,                            §      IN THE DISTRICT COURT OF
individually and derivatively on behalf of          §
CENTURION PECOS TERMINAL LLC,                       §
a Texas Limited Liability Company,                  §
                                                    §
           Plaintiffs,                              §
                                                    §
v.                                                  §
                                                    §
JAMES BALLENGEE, BALLENGEE                          §
INTERESTS, LLC, JOHN CALCE,                         §      DALLAS COUNTY, TEXAS
STAMPEDE TX ENERGY, LLC,                            §
CENTURION MIDSTREAM GROUP,                          §
LLC, CENTURION TERMINALS, LLC                       §
                                                    §
           Defendants,                              §
                                                    §
and CENTURION PECOS TERMINAL                        §
LLC, a Texas Limited Liability Company              §
                                                    §
           Nominal Defendant.                       §      44th JUDICIAL DISTRICT

     JOHN CALCE’S AMENDED MOTION FOR PARTIAL SUMMARY JUDGMENT
       REGARDING COUNTERCLAIM AGAINST CENTURION LOGISTICS LLC

TO THE HONORABLE COURT:

           Defendant/Counter-Plaintiff John Calce (“Calce”) files this Amended Motion for

Summary Judgment regarding his Counterclaim against Plaintiff/Counter-Defendant Centurion

Logistics LLC (“Centurion Logistics”) and, in support thereof, would respectfully show the

Court as follows: 1

                                        BASIS FOR MOTION

           Calce is a manager of Centurion Logistics. Calce is therefore contractually entitled—

pursuant to Section 6.2 of the Company Agreement of Centurion Logistics (the “Agreement”)—

1
 This Motion amends and replaces Calce’s previously filed motion for partial summary judgment entitled
“John Calce’s Motion for Partial Summary Judgment Regarding Indemnification Claim Against
Centurion Logistics LLC,” which was filed on October 6, 2017.

JOHN CALCE’S AMENDED MOTION FOR PARTIAL SUMMARY JUDGMENT REGARDING
COUNTERCLAIM AGAINST CENTURION LOGISTICS LLC                                                   PAGE 1
9516179.1/SP/38371/0105/112217

                                                                                                         MR.322
to advancement/reimbursement from the company of any expenses he pays or incurs in

defending himself in this lawsuit (as such expenses are paid or incurred). 2 Importantly, Calce’s

right to advancement/reimbursement of defense costs, which is the sole issue addressed by this

Motion, is separate and distinct from any right to indemnification.                    Calce’s right to

reimbursement is supported by the Agreement, Texas case law, and the Texas Business &

Organizations Code (the “TBOC”). For these reasons, and as more fully set forth below, Calce

is entitled—as a matter of law—to the relief requested herein. 3

                                           STATEMENT OF FACTS

The Lawsuit

           1.         On June 27, 2016, Centurion Logistics, individually and derivatively on behalf of

Centurion Pecos Terminal LLC (“Centurion Pecos”), filed its Original Petition complaining of

Calce and the other Defendants (the “Lawsuit”). See generally Pl.’s Orig. Pet. Centurion

Logistics brought claims against Calce for (1) breach of fiduciary duty; (2) unjust enrichment;

and (3) aiding and abetting fraudulent concealment. See id. ¶¶ 36 – 42, 60, 69 – 72. 4

           2.         Centurion Logistics claims that Calce and the other Defendants carried out a

scheme that resulted in Centurion Pecos and Centurion Logistics losing their interest in the




2
    A true and correct copy of the Agreement is attached hereto as Exhibit A-1.
3
  In this Motion, Calce only seeks a declaration that he is entitled to advancement/reimbursement from
Centurion Logistics for his past and future defense costs and a judgment that Centurion Logistics
breached the Agreement. Calce will move for a judgment for his actual defense costs at a later date.
4
  Centurion Logistics has sought leave to file its First Amended Petition. As of the date of this filing,
leave has not been granted. Centurion Logistics’ First Amended Petition includes the following causes of
action against Calce: (1) breach of fiduciary duty; (2) unjust enrichment; (3) aiding and abetting
fraud/fraudulent inducement; (4) violation of the Texas Theft Liability Act; (5) tortious interference with
contract; (6) fraudulent inducement; and (7) promissory estoppel. See Plaintiff’s Motion for Leave to File
Amended Petition.

JOHN CALCE’S AMENDED MOTION FOR PARTIAL SUMMARY JUDGMENT REGARDING
COUNTERCLAIM AGAINST CENTURION LOGISTICS LLC                                                       PAGE 2
9516179.1/SP/38371/0105/112217

                                                                                                              MR.323
Reeves County Property 5, thereby allegedly depriving such entities of the opportunity to

construct a railway terminal for the shipping of crude oil from such property. See generally Pl.’s

Orig. Pet. Among other things, Plaintiff alleges that Calce breached the fiduciary duties that he

owed Centurion Logistics as a manager of the company. See id. ¶¶ 36 – 42. 6

           3.         On September 20, 2016, Calce filed his Motion to Transfer Venue and Brief in

Support Thereof and, Subject Thereto, Original Answer (the “Original Answer”). Since the

filing of his Original Answer, Calce has incurred, and continues to incur, significant expenses in

defending against the claims that have been brought against him in the Lawsuit.

Calce’s Contractual Right to Immediate Reimbursement of Defense Costs

           4.         Calce is a manager of Centurion Logistics. See Pl.’s Orig. Pet. ¶ 12. Section 1.1

of the Company Agreement of Centurion Logistics (the “Agreement”) defines an “Indemnified

Person” as follows:

           “Indemnified Person” means (a) a Member or Assignee; (b) a Manager; (c) a
           Liquidator (if any); (d) any Affiliate of the Company, a Member or Assignee, a
           Manager, or a Liquidator; and (e) any governing person, officer, employee, agent,
           or owner of the Company, a Member or Assignee, a Manager, a Liquidator, or
           any Affiliate of any of the foregoing. A person is an Indemnified Person whether
           or not such person has the status required to be an Indemnified Person at the time
           any Proceeding is made or maintained as described in Article VI or at the time
           any amendment to this Agreement is proposed under Section 15.1.

See Ex. A-1 § 1.1 (emphasis added). Calce, as a manager of the company, is therefore an

“Indemnified Person” under the Agreement. See id.

           5.         Section 6.2 of the Agreement provides as follows:




5
 The term “Reeves County Property,” when used herein, should be understood to have the same meaning
as the term is used and defined in Plaintiff’s Original Petition.
6
  Centurion Logistics makes the same allegations in the First Amended Petition that it has sought leave to
file. See Plaintiff’s Motion for Leave to File Amended Petition, Ex. A, ¶¶ 52 – 58.

JOHN CALCE’S AMENDED MOTION FOR PARTIAL SUMMARY JUDGMENT REGARDING
COUNTERCLAIM AGAINST CENTURION LOGISTICS LLC                                                       PAGE 3
9516179.1/SP/38371/0105/112217

                                                                                                             MR.324
           To the fullest extent permitted by applicable law, and subject to Section 6.3,
           [Centurion Logistics] indemnifies and holds harmless each Indemnified Person
           from and against any Damages arising from any Proceeding relating to the
           conduct of [Centurion Logistics’] business or to any act or omission by such
           Indemnified Person within the scope of the Indemnified Person’s authority in the
           course of [Centurion Logistics’] business or for any misconduct or negligence on
           the part of any other person that is an employee or agent of [Centurion Logistics].
           An Indemnified Person’s expenses paid or incurred in defending itself against
           any Proceeding shall be reimbursed as paid or incurred. The right to
           indemnification conferred in this Article VI is not exclusive of any other right that
           any person may have or hereafter acquire under any statute, agreement, vote of
           Members, or otherwise.

See Ex. A-1 § 6.2 (emphasis added). Accordingly, pursuant to Section 6.2, Calce—as an

Indemnified Person—is entitled to immediate reimbursement of “expenses paid or incurred in

defending [himself] against any Proceeding.” See id.

           6.         Section 1.1 of the Agreement defines “Proceeding” as follows: “(a) any

threatened, pending, or completed action or other proceeding, whether civil, criminal,

administrative, arbitrative, or investigative; (b) an appeal of any such proceeding, and (c) any

inquiry or investigation that could lead to any such proceeding.” See Ex. A-1 § 1.1. This

Lawsuit clearly constitutes a “Proceeding” under the Agreement, which Plaintiff does not

dispute. See infra.

           7.         Section 6.3(c) of the Agreement provides the following remedy for Centurion

Logistics if it is ultimately determined—pursuant to a final judgment of a court of competent

jurisdiction—that Calce is not entitled to advancement/reimbursement under Section 6.2:

           Any payments made to or on behalf of a person who is later determined not to be
           entitled to such payments shall be repaid by the person to the Company. The
           Company may require as a condition to the payment of any amounts pursuant to
           Section 6.2, that the Indemnified Person provide to the Company (i) a written
           affirmation by the Indemnified Person of the person’s good faith belief that the
           person has met the standard of conduct necessary for indemnification under this
           Section 6.3; and (ii) a written undertaking by or on behalf of the Indemnified

JOHN CALCE’S AMENDED MOTION FOR PARTIAL SUMMARY JUDGMENT REGARDING
COUNTERCLAIM AGAINST CENTURION LOGISTICS LLC                                                       PAGE 4
9516179.1/SP/38371/0105/112217

                                                                                                            MR.325
           Person to repay the amount paid or reimbursed if the person has not met that
           standard or if indemnification is otherwise prohibited by law.

See Ex. A-1 § 6.3(c) (emphasis added).

Centurion Logistics’ Refusal to Reimburse Calce’s Defense Costs

           8.         On August 22, 2017, Calce—through his counsel—requested that Centurion

Logistics, pursuant to Section 6.2 of the Agreement, (1) reimburse Calce the full amount of

expenses that he had been invoiced as of July 31, 2017, plus an additional $50,000 to be applied

to future expenses as they are incurred; and (2) agree to reimburse Calce the additional expenses,

in excess of such $50,000 advancement, that he pays or incurs in his defense of the Lawsuit as

such expenses are paid or incurred. See the August 22, 2017, letter, a true and correct copy of

which is attached hereto as Exhibit B (referred to hereinafter as the “Reimbursement Request”). 7

           9.         The Reimbursement Request provides that, “[p]ursuant to Section 6.3 of the

Agreement, Mr. Calce hereby affirms that it is his good faith belief that he has met the standard

of conduct necessary for indemnification under Section 6.3.”                See Ex. B at 2.         The

Reimbursement Request also provides that “Mr. Calce further agrees to repay any amount that is

paid or reimbursed by Centurion Logistics, pursuant to Section 6.2, if it is determined by a court

of competent jurisdiction that Mr. Calce did not meet the aforementioned standard or if

indemnification is otherwise determined to be prohibited by law.” See id.

           10.        Centurion Logistics denied Calce’s request for reimbursement.       See letter of

September 5, 2017, a true and correct copy of which is attached hereto as Exhibit C (referred to

hereinafter as the “Reimbursement Denial”). Despite denying the request, Centurion Logistics

conceded that Calce is an “Indemnified Person” and that this litigation is a “Proceeding” as those


7
 The Agreement was attached as Exhibit A to the Reimbursement Request. The Agreement has been
omitted as an attachment to the Reimbursement Request since it is attached as Exhibit A-1 to this Motion.

JOHN CALCE’S AMENDED MOTION FOR PARTIAL SUMMARY JUDGMENT REGARDING
COUNTERCLAIM AGAINST CENTURION LOGISTICS LLC                                                      PAGE 5
9516179.1/SP/38371/0105/112217

                                                                                                            MR.326
terms are defined in the Agreement. See Ex. C at 2. To date, Centurion Logistics has not

reimbursed Calce any amount for the expenses he has paid and incurred in defending himself

against the claims brought against him in the Lawsuit. See the Declaration of John Calce, a true

and correct copy of which is attached hereto as Exhibit A, ¶ 4.

                                   ARGUMENT AND AUTHORITIES

           This Motion only addresses Calce’s right to advancement/reimbursement of defense

costs—not his right to indemnification. These rights are often improperly conflated, but they are

distinct concepts with completely different standards. Calce does not contend that he is entitled

to indemnification—as a matter of law—from Centurion Logistics at this point in the litigation.

However, his right to advancement/reimbursement of defense costs is clear and appropriate for

determination at the summary judgment stage. In order to adequately demonstrate Calce’s

entitlement to the relief requested herein, it is important to first contrast the difference between

the right to advancement/reimbursement and the right to indemnification. These concepts are

extensively analyzed in In re Aguilar, 344 S.W.3d 41 (Tex. App.—El Paso 2011, orig.

proceeding) (referred to herein as “Aguilar”).

A.         The right to advancement/reimbursement of expenses and the right to
           indemnification are separate and distinct legal concepts.

           Aguilar is strikingly similar to the present case. Aguilar and another individual formed

Perspectiva Group, Inc. (“Perspectiva”). See Aguilar, 344 S.W.3d at 44. Aguilar was an officer

and director of Perspectiva. See id. Perspectiva filed suit against Aguilar and certain Perspectiva

employees alleging that Aguilar had breached his fiduciary duties to the company and engaged in

a conspiracy. See id. Perspectiva later filed a second suit against Aguilar and others, which was

eventually consolidated with the first suit into one cause, accusing Aguilar and his daughter of

forming a company that competed with Perspectiva (similar to the allegations in the current

JOHN CALCE’S AMENDED MOTION FOR PARTIAL SUMMARY JUDGMENT REGARDING
COUNTERCLAIM AGAINST CENTURION LOGISTICS LLC                                                 PAGE 6
9516179.1/SP/38371/0105/112217

                                                                                                       MR.327
case). See id. During the pendency of the consolidated lawsuit, Aguilar’s attorney—pursuant to

Perspectiva’s bylaws—sent Perspectiva’s attorney a letter requesting that Perspectiva advance

Aguilar’s defense costs, including attorneys’ fees (which is exactly what Calce has requested

here).             See           id.   Perspectiva—like   Centurion    Logistics—denied     Aguilar’s

advancement/reimbursement request. See id. at 45. The trial court denied Aguilar’s motion

requesting advancement/reimbursement of defense costs.                See id.   The appellate court

conditionally granted Aguilar’s petition for a writ of mandamus and provided that the writ would

issue if the trial court refused to (1) vacate its order denying Aguilar’s motion regarding

advancement; and (2) enter an order granting the motion. See id. at 56.

           In analyzing the issue, the Aguilar appellate court first stated that Article 2.02-1 of the

Texas Business Corporation Act expressly allowed Texas corporations to advance litigation

expenses to its directors. See id. at 45. The Aguilar court further noted that the applicable

section of Perspectiva’s bylaws was nearly identical to the statutory language regarding

advancement/reimbursement of expenses. See id. at 45 – 46. Article 2.02-1 of the Texas

Business Corporation Act is the predecessor to Section 8.104 of the TBOC. See TEX. BUS.

ORGS. CODE § 8.104. 8 Similarly, here, Section 6.2 is consistent with the statutory language set

forth in Section 8.104 of the TBOC. See Ex. A-1 § 6.2; see also TEX. BUS. ORGS. CODE § 8.104.

           The Aguilar court next turned to the lack of Texas case law addressing the right to

advancement/reimbursement of defense costs: “There are no Texas cases concerning

advancement under the Business Corporation Act or the Business Organizations Code. But the

courts of Delaware have addressed advancement on numerous occasions.” Aguilar, 344 S.W.3d

at 46.       It is common for Texas courts to look to Delaware law for guidance regarding

8
 The prior and current statutes are essentially the same in all material respects. Compare TEX. BUS.
CORP. ACT ART. 2.02-1 with TEX. BUS. ORGS. CODE § 8.104.

JOHN CALCE’S AMENDED MOTION FOR PARTIAL SUMMARY JUDGMENT REGARDING
COUNTERCLAIM AGAINST CENTURION LOGISTICS LLC                                                   PAGE 7
9516179.1/SP/38371/0105/112217

                                                                                                         MR.328
unsettled/undeveloped areas of corporate law. 9 The Delaware Supreme Court has explained that

“‘[a]dvancement is an especially important corollary to indemnification’ because it provides

corporate officials with immediate interim relief from the burden of paying for a defense.” See

Aguilar, 344 S.W.3d at 46 (quoting Homestore, Inc. v. Tafeen, 888 A.2d 204, 211 (Del. Supr.

2005)).       “Although the right to indemnification and advancement are correlative, they are

separate and distinct legal actions.” Id. (quoting Homestore, 888 A.2d at 212). Perhaps most

importantly, “[t]he right to advancement is not dependent on the right to indemnification.” Id.

(citing Homestore, 888 A.2d at 212) (emphasis added). This concept is vitally important to the

determination of this Motion, because it demonstrates that Calce’s alleged conduct is completely

irrelevant to his right to immediate advancement/reimbursement of his defense costs.

B.         Centurion Logistics cannot rely on its own allegations to deny Calce’s right to
           advancement/reimbursement of defense costs.

           The Reimbursement Denial states that Centurion Logistics denied Calce’s request for

reimbursement/advancement, at least in part, on the basis of Centurion Logistics’ allegations in

the Lawsuit—specifically that Calce (1) was not acting “within the scope of [his] authority in

course of the Company’s business”; and (2) was engaging in “intentional misconduct” and a

“knowing violation of law.” See Ex. C. These are mere allegations for which Centurion

Logistics has the burden of proof. Centurion Logistics does not get to assume the role of accuser

9
  “Delaware has been described as ‘the Mother Court of corporate law.’” Aguilar, 344 S.W.3d at 47
(citing Kamen v. Kemper Fin. Servs., Inc., 908 F.2d 1338, 1343 (7th Cir. 1990), rev’d on other grounds,
500 U.S. 90 (1991)). “Courts throughout the country look to Delaware for guidance on matters of
corporate law.” Id. (citing Neurobehaviorial Assocs., P.A. v. Cypress Creek Hosp., Inc., 995 S.W.2d 326,
332 n. 12 (Tex. App.—Houston [1st Dist.] 1999, no pet.) (turning to Delaware corporate law for guidance
regarding “winding-up” because there was no Texas cases addressing the issue)). “The law of
advancement, in particular, is ‘a Delaware specialty.’” Id. (citing Int’l Airport Ctrs., LLC v. Citrin, 455
F.3d 749, 750 (7th Cir. 2006)). “To the limited extent that there is law [regarding advancement] outside
Delaware, it is the same as the law in Delaware.” Id. (quoting Stephen A. Radin, “Sinners Who Find
Religion”: Advancement of Litigation Expenses to Corporate Officials Accused of Wrongdoing, 25 Rev.
Litig. 251, 271 (2006)).

JOHN CALCE’S AMENDED MOTION FOR PARTIAL SUMMARY JUDGMENT REGARDING
COUNTERCLAIM AGAINST CENTURION LOGISTICS LLC                                                       PAGE 8
9516179.1/SP/38371/0105/112217

                                                                                                              MR.329
and fact-finder.           More importantly, these allegations are irrelevant to the determination of

whether Calce is entitled to advancement/reimbursement of his defense costs.

           In Aguilar, Perspectiva similarly denied Aguilar’s request for advancement on the basis

that Aguilar purportedly had unclean hands due to the alleged breaches of his fiduciary duties.

See Aguilar, 344 S.W.3d at 46.               The Aguilar court stated that “[u]nder Delaware law,

advancement is allowed even when the official seeking advancement is being sued by the

corporation that must advance the litigation expenses” as “Delaware case law is replete with

insider trading cases in which executives’ expenses are advanced despite allegations of

defrauding the corporation or its stockholders of millions of dollars.” Id. at 47 (citing James

River Mgmt. Co., Inc. v. Kehoe, 674 F. Supp. 2d 745, 750 (E.D. Va. 2009)). The Aguilar court

further provided that “[a]dvancement claims are frequently granted when, as in this case, the

corporation is suing an official for breach of fiduciary duty.” Id. That is the exact situation

here—i.e., Calce is being sued for breach of fiduciary duty. See Pl.’s Orig. Pet. ¶¶ 36 – 42. “The

corporation [Centurion Logistics] cannot defend against the advancement claim on the ground

that it now believes the fiduciary [Calce] to have been unfaithful because it is in those very cases

that the right to advancement attaches most strongly.” Id. (citing Kehoe, 674 F. Supp. 2d at

750) (internal quotations omitted) (emphasis added). The Delaware Court of Chancery perhaps

put it best stating:

           It is not uncommon for corporate directors, officers, and employees to be sued for
           breach of the fiduciary duty of loyalty [exactly what Calce is being sued for here],
           and to have to defend claims that they took official action for the primary purpose
           of diverting corporate resources to their own pocketbooks . . . . Therefore, it is
           highly problematic to make the advancement right of such officials dependent on
           the motivation ascribed to their conduct by the suing parties. To do so would be
           to largely vitiate the protections afforded by [statutory] and contractual
           advancement rights.



JOHN CALCE’S AMENDED MOTION FOR PARTIAL SUMMARY JUDGMENT REGARDING
COUNTERCLAIM AGAINST CENTURION LOGISTICS LLC                                                      PAGE 9
9516179.1/SP/38371/0105/112217

                                                                                                           MR.330
Reddy v. Elec. Data Sys. Corp., No. CIV.A.19467, 2002 Del. Ch. LEXIS 69, at *15 – 16 (Del.

Ch. June 18, 2002); see also Aguilar, 344 S.W.3d at 48 (expressly rejecting proposition that “the

entitlement to advancement hinges on proof that the director did not violate his fiduciary

duties.”).

           Calce’s alleged conduct is completely irrelevant for purposes of this Motion and the

determination of whether Calce is entitled to advancement/reimbursement of his defense costs.

See Aguilar, 344 S.W.3d at 48 (citing Reddy, 2002 Del. Ch. LEXIS 69, at *28 – 29) (providing

that any other result “would turn every advancement case into a trial on the merits of the

underlying claims of official misconduct.”)). Rather, the determinative question is whether the

terms of the Agreement afford Calce the right to advancement/reimbursement of his defense

costs. The answer is unquestionably yes.

C.         Calce’s contractual right to advancement/reimbursement is unambiguous and
           mandatory.

           1.         The terms of the Agreement are unambiguous and its interpretation is a
                      question of law for the Court.

           The interpretation of an unambiguous contract is a question of law for the court. See

Moayedi v. Interstate 35/Chisam Rd., L.P., 438 S.W.3d 1, 7 (Tex. 2014) (citing MCI Telecomms.

Corp. v. Tex. Utils. Elec. Co., 995 S.W.2d 647, 650 (Tex. 1999)). Likewise, “[t]he question of

whether a contract is ambiguous is one of law for the court.” Peterson v. Farmers Tex. Cnty.

Mut. Ins. Co., No. 05-15-00678-CV, 2016 Tex. App. LEXIS 6586, at *8 (Tex. App.—Dallas

June 22, 2016, no pet.) (mem. op.) (citing Coker v. Coker, 650 S.W.2d 391, 394 (Tex. 1983)). A

contract is not ambiguous if, like the Agreement here, “the contract’s language can be given a

certain or definite meaning.” Id. (citing El Paso Field Servs., L.P. v. MasTec N. Am., Inc., 389
S.W.3d 802, 806 (Tex. 2012)). The mere fact that the “parties advance different interpretations


JOHN CALCE’S AMENDED MOTION FOR PARTIAL SUMMARY JUDGMENT REGARDING
COUNTERCLAIM AGAINST CENTURION LOGISTICS LLC                                             PAGE 10
9516179.1/SP/38371/0105/112217

                                                                                                    MR.331
of a contract does not necessarily mean that the contract is ambiguous.” PopCap Games, Inc. v.

MumboJumbo, LLC, 350 S.W.3d 699, 707 (Tex. App.—Dallas 2011, pet. denied).

           “In construing a written contract, the primary concern of the court is to ascertain the true

intentions of the parties as expressed in the instrument.” Moayedi, 438 S.W.3d at 7 (emphasis

added). “Absent a finding of ambiguity, a court must interpret the meaning and intent of a

contract from the four corners of the document without the aid of extrinsic evidence.” Peterson,

2016 Tex. App. LEXIS 6586, at *9; see also Sacks v. Haden, 266 S.W.3d 447, 450-51 (Tex.

2008) (quoting Nat’l Union Fire Ins. Co. of Pittsburgh, Penn. v. CBI Indus. Inc., 907 S.W.2d
517, 520 (Tex. 1995)) (providing that “[o]nly where a contract is ambiguous may a court

consider the parties’ interpretation and ‘admit extraneous evidence to determine the true meaning

of the instrument’”). Moreover, “[u]nless the agreement shows the parties used a term in a

technical or different sense, the terms are given their plain, ordinary, and generally accepted

meaning.” Moayedi, 438 S.W.3d at 7 (citing Heritage Res., Inc. v. NationsBank, 939 S.W.2d
118, 121 (Tex. 1996)). The relevant terms of the Agreement are unambiguous and entitle Calce

to indemnification.

           2.         Section 6.2 of the Agreement clearly requires Centurion Logistics to
                      immediately reimburse Calce the expenses he pays or incurs in defending
                      himself in the Lawsuit.

           It is undisputed that Calce—as a manager of Centurion Logistics—is an “Indemnified

Person” under the Agreement. See Pl.’s Orig. Pet. ¶ 12; see also Ex. A-1 § 1.1; Ex. C at 2. It is

further undisputed that the Lawsuit constitutes a “Proceeding” as defined in Section 1.1 of the

Agreement. See Ex. A-1 § 1.1; see also Ex. C at 2. Section 6.2 of the Agreement provides that

“[a]n Indemnified Person’s [e.g., Calce] expenses paid or incurred in defending [himself] against

any Proceeding [e.g., this Lawsuit] shall be reimbursed as paid or incurred.” See Ex. A-1 § 6.2


JOHN CALCE’S AMENDED MOTION FOR PARTIAL SUMMARY JUDGMENT REGARDING
COUNTERCLAIM AGAINST CENTURION LOGISTICS LLC                                                   PAGE 11
9516179.1/SP/38371/0105/112217

                                                                                                          MR.332
(emphasis added). There are no qualifications and/or conditions to Calce’s express right to

advancement/reimbursement of defense costs. 10

           The Aguilar court—after noting that the term “shall” is generally construed to be

mandatory—held that Perspectiva had a mandatory duty, under the applicable section of its

bylaws (which is strikingly similar to the language of Section 6.2), to advance Aguilar’s defense

costs. See Aguilar, 344 S.W.3d at 51. 11 Similarly, Centurion Logistics is required, pursuant to

Section 6.2 of the Agreement, to reimburse Calce the expenses he pays or incurs in defending

himself in the Lawsuit—as such expenses are paid or incurred.

           3.         Calce’s reimbursable expenses include his attorneys’ fees.

           The Aguilar court expressly rejected Perspectiva’s argument that the undefined term

“reasonable expenses” does not include attorneys’ fees. See Aguilar, 344 S.W.3d at 51 – 52. In

support of its holding, the Aguilar court stated that “Perspectiva’s interpretation renders [the

relevant section of Perspectiva’s bylaws] insignificant and practically useless.” Id. at 51. The

Aguilar court further provided that “[t]he purpose of advancement is to relieve corporate officials

from the burden of paying the significant on-going expenses involved in litigation” and that

“[t]he burden of litigation comes from attorney’s fees, not copying costs.” Id. at 51 – 52

(internal quotations and citations omitted). This reasoning is equally applicable here. Moreover,


10
   Section 6.3(c) of the Agreement does provide that “[t]he Company [Centurion Logistics] may require,
as a condition to the payment of any amounts pursuant to Section 6.2, that the Indemnified Person provide
to the Company (i) a written affirmation by the Indemnified Person of the person’s good faith belief that
the person has met the standard of conduct necessary for indemnification under this Section 6.3; and (ii) a
written undertaking by or on behalf of the Indemnified Person to repay the amount paid or reimbursed if
the person has not met that standard or if indemnification is otherwise prohibited by law.” See Ex. A-1 §
6.3. Calce has already agreed in writing to repay any amount that he is reimbursed by Centurion
Logistics if it is ultimately determined that he was not entitled to such payments. See Ex. B at 2.
11
  The pertinent section of Perspectiva’s bylaws provided as follows: “[r]easonable expenses incurred by a
person who was, is, or threatened to be made a named defendant or respondent in a Proceeding shall be
paid or reimbursed by the Corporation . . . .” See Aguilar, 344 S.W.3d at 44.

JOHN CALCE’S AMENDED MOTION FOR PARTIAL SUMMARY JUDGMENT REGARDING
COUNTERCLAIM AGAINST CENTURION LOGISTICS LLC                                                      PAGE 12
9516179.1/SP/38371/0105/112217

                                                                                                              MR.333
Section 8.001 of the TBOC defines the term “expenses” to include “reasonable attorney’s fees.”

See TEX. BUS. ORGS. CODE § 8.001(3)(B).                    It is therefore clear that Calce’s right to

advancement/reimbursement of “expenses” includes the attorneys’ fees he pays or incurs in his

defense of this Lawsuit.

D.         Summary Judgment is the appropriate—and only meaningful—mechanism for
           Calce to exercise his right to advancement/reimbursement of defense costs.

           The Aguilar court made clear that a summary judgment motion is an appropriate

procedural vehicle for seeking advancement/reimbursement of defense costs. See Aguilar, 344
S.W.3d at 52 – 53. More importantly, the Aguilar court stated that “[b]y its very nature,

advancement of expenses can occur only during the course of the trial court proceedings.” Id. at

55 (citing Morgan v. Grace, No. Civ.A. 20430, 2003 Del. Ch. LEXIS 113, at *4 (Del Ch. Oct.

29, 2003) (providing that “[t]he value of the right to advancement is that it is granted or denied

while the underlying action is pending.”)). “It is indemnification of expenses that occurs at the

conclusion of the case.” Id. Therefore, Calce’s right to advancement/reimbursement of defense

costs is ripe.             The only appropriate time for such determination is now.                Calce’s

advancement/reimbursement claim will be effectively moot at the conclusion of the case. See id.

                                                 CONCLUSION

           For these reasons, Calce requests that the Court grant his Motion for Partial Summary

Judgment against Centurion Logistics and enter the following judgment:

           a)         A declaration that Centurion Logistics is required to reimburse Calce the
                      expenses, including but not limited to attorneys’ fees, that he has paid or incurred
                      to date in defending himself against the claims brought against him in the
                      Lawsuit;

           b)         A declaration that Centurion Logistics is required to reimburse Calce the
                      expenses, including but not limited to attorneys’ fees, that he pays or incurs in the
                      future in defending himself against the claims brought against him in the Lawsuit
                      within ten (10) days of Calce submitting such expenses to Centurion Logistics;

JOHN CALCE’S AMENDED MOTION FOR PARTIAL SUMMARY JUDGMENT REGARDING
COUNTERCLAIM AGAINST CENTURION LOGISTICS LLC                                                       PAGE 13
9516179.1/SP/38371/0105/112217

                                                                                                              MR.334
           c)         Judgment that Centurion Logistics breached the Agreement by failing to
                      reimburse Calce the amount of expenses, including but not limited to attorneys’
                      fees, that he has paid or incurred to date in defending himself against the claims
                      brought against him in the Lawsuit; 12 and

           d)         Such other and further relief to which Calce may be justly entitled.


                                                    Respectfully submitted,


                                                    /s/ David N. Kitner
                                                    DAVID N. KITNER
                                                    State Bar No. 11541500
                                                    david.kitner@strasburger.com
                                                    CHASE J. POTTER
                                                    State Bar No. 24088245
                                                    chase.potter@strasburger.com
                                                    STRASBURGER & PRICE, LLP
                                                    901 Main Street, Suite 6000
                                                    Dallas, TX 75202-3794
                                                    (214) 651-4300
                                                    (214) 651-4330 Fax

                                                    ATTORNEYS FOR JOHN CALCE,
                                                    CENTURION MIDSTREAM GROUP, LLC,
                                                    CENTURION TERMINALS, LLC, AND
                                                    STAMPEDE TX ENERGY, LLC




12
   Calce’s First Amended Counterclaim against Centurion Logistics—like his Original Counterclaim—
includes claims for declaratory relief and breach of contract. See Calce’s First Am. Counterclaim. For
the reasons set forth herein, Calce is entitled to summary judgment on his breach of contract claim, in
addition to his claim for declaratory relief. To succeed on a breach of contract claim, a plaintiff must
show: “(1) a valid contract; (2) performance or tendered performance by the plaintiff; (3) breach of the
contract by the defendant; and (4) damages sustained by the plaintiff as a result of the breach.” Marquis
Acquisitions, Inc. v. Steadfast Ins. Co., 409 S.W.3d 808, 813 – 814 (Tex. App.—Dallas 2013, no pet.).
The arguments set forth above and summary judgment evidence conclusively establish all such elements
as a matter of law: (1) the Agreement is a valid contract; (2) Calce submitted his written undertaking
(without even being requested to do so by Centurion Logistics); (3) Centurion Logistics breached Section
6.2 of the Agreement by denying Calce’s request for advancement/reimbursement of defense costs; and
(4) Calce has suffered and continues to suffer the harm of significant, unreimbursed defense costs.

JOHN CALCE’S AMENDED MOTION FOR PARTIAL SUMMARY JUDGMENT REGARDING
COUNTERCLAIM AGAINST CENTURION LOGISTICS LLC                                                    PAGE 14
9516179.1/SP/38371/0105/112217

                                                                                                            MR.335
                                 CERTIFICATE OF SERVICE

        The undersigned counsel certifies that on the 22nd day of November, 2017, a true and
correct copy of the foregoing was forwarded to all known counsel in compliance with the Texas
Rules of Civil Procedure.

                                          /s/ Chase J. Potter
                                          Chase J. Potter




JOHN CALCE’S AMENDED MOTION FOR PARTIAL SUMMARY JUDGMENT REGARDING
COUNTERCLAIM AGAINST CENTURION LOGISTICS LLC                                         PAGE 15
9516179.1/SP/38371/0105/112217

                                                                                                MR.336
EXHIBIT A




            MR.337
                                       CAUSE NO. DC-16-07706

CENTURION LOGISTICS LLC,                              §      IN THE DISTRICT COURT OF
individually and derivatively on behalf of            §
CENTURION PECOS TERMINAL LLC,                         §
a Texas Limited Liability Company,                    §
                                                      §
          Plaintiffs,                                 §
                                                      §
v.                                                    §
                                                      §
JAMES BALLENGEE, BALLENGEE                            §
INTERESTS, LLC, JOHN CALCE,                           §      DALLAS COUNTY, TEXAS
STAMPEDE TX ENERGY, LLC,                              §
CENTURION MIDSTREAM GROUP,                            §
LLC, CENTURION TERMINALS, LLC                         §
                                                      §
          Defendants,                                 §
                                                      §
and CENTURION PECOS TERMINAL                          §
LLC, a Texas Limited Liability Company                §
                                                      §
          Nominal Defendant.                          §      44th JUDICIAL DISTRICT

                                  DECLARATION OF JOHN CALCE

          1.         My name is John Calce. I have personal knowledge of every statement made

herein, and they are all true and correct.

          2.         I am a manager of Centurion Logistics LLC (“Centurion Logistics”). I have been

a manager of Centurion Logistics since the date the company was formed.

          3.         Attached hereto as Exhibit A-1 is a true and correct copy of the Company

Agreement of Centurion Logistics.

          4.         To date, Centurion Logistics has not reimbursed me any amount for the expenses

that I have paid or incurred in defending myself against the claims that have been brought against

me in the above-entitled lawsuit.




DECLARATION OF JOHN CALCE                                                                   PAGE 1
9389432.1/SP/38371/0105/100517

                                                                                                      MR.338
Dallas




         MR.339
EXHIBIT A-1




              MR.340
                       COMPANY AGREEMENT

                                   OF

                        Centurion Logistics LLC

                    a Texas Limited Liability Company

                       Effective September 16, 20 B




THE MEMBEnSlllP INTERESTS REPRESENTED BY THIS AGREEMENT HAVE
NOT BEEN REGISTERED lJNDF,R ANY SECURITU:s LAWS AND MAY NOT BE
SOLD,   PLEDGED   OR    OTHRIHVISE  TRANSEi'muu;:o  ABSENT   SlJCH
IU:GISTRATION OR AN EXEMPTION THEREFROM.         THE TRANSFER OF
MF.MBF:RSHIP INTERESTS IS FURTHER RESTRICTED BY ARTICLI( X OF THIS
AGREF:MENT.



                                                        I 1508~~'2 2/1 2120 14

                                                                                 MR.341
                                                     TABLE OF CONTENTS

                                                                                                                                              Page

1\llTICljl·~ 1 DEFl'N l'flONS .................................................................,......................................... t
     1.1.             J)etined Tcrn1s ......................................................................................................... I
      1.1.            LJsage ....................................................................................................................... 4

ARTICLE JI ORGANlZATIONAL MATTERS ...................................................................... 5
  2.1.     Forn1ation .. .............................................................................................................. 5
  2.2.     Na1ne ....................................................................................................................... 5
  2.3.     Registered Office and Agent; Principal Office ....................................................... 5
  2.4.     ·1·crn1 ....................................................... ... ,............................................................. 5
  2.5.      Purposes ............................................................................................... .................... 5
  2.6.     Po\vcrs ..................................................................................................................... 5
  2. 7.    Co1npany Property ................................................................................................... 5
  2.8.     lnitial IV1cn1bers ....................................................................................................... 6
  2.9      Options to Acquire Additional Units ....................................................................... 6
  2.10     Consent of lvf anagers ............................................................................................... 6
  2.1 l.   Status of Managers and Members ....... .................................................................... 6
  2.12.     Unit C:crtificatcs ...................................................................................................... 6
  2.13.    No State Law Partnership .............................. .......................................................... 6

ARTICLE III CAPITAL CONTRIBUTIONS; CAt•tTAL ACCOUNTS .............................. 6
  3.1 .    Initial Capital Contributions .................................................................................... 6
  3.2.     Additional Capital Contributions ............................................................................ 6
     3.3.             Capital Accounts ........... .............. ................................................................... ..... .... 7
     3.4.             No Right to Return of or Interest on Capital Account ............................................ 7
     3.5.             Ivlen1bcr Loans ........................................... .............................................................. 7
     3.6.             I\1etnber Notes ......................................................................................................... 7

ARTICLE IV ALJ,OCATIONS AND DISTRIBUTIONS ....................................................... 8
  4. 1.   A!location of Profit or Loss ..................................................................................... 8
  4.2.    Distributions of Distributable Cash ......................................................................... 8
  4.3.    \Vithholding ............................................................................................................. 8
  4.4.    Limitation on Distributions ..................................................................................... 8
  4.5.    No Right to Partition or Distribtttions in Kind ........................................................ 9

ARTICLE V 1'i·l1\NAG 1~1\lf EN,.r .................................................................................................... 9
  5. I.   Management and Control of Company Business ................................... ................. 9
  5.2.    Delegation of Authority ........................................................................................ . l 0
  5.3.    Limitations on Manager Authority ........................................................................ l 0
  5.4.    Reliance ................................................................................................................. 10
  5.5.    Compens,\tion and Expenses of Members and Managers ..................................... I0
  5.6.    Standards of Manager and Member Conduct ........................................................ I0
CO\IP.\'\\ A     5. 7.           Resignation, Removal, an     12.3.           Optio1wl Redemption of Membership lnterest ........................ ., ............................ 24
     12.4.           Status of Fonner tvkmber. ........ ., ......................... ......... ......................................... 24

ARTICLE XIII WINDING UP AND TEl~MINATION ......................................................... i.t
  13.1.   Events Requiring Winding Up .............................................................................. 24
  13 .2.  \Vin cling Up Procedures ........................................................................................ 24
  l 3.3.  Continuation Without Winding Up ....................................................................... 25
  l 3.4.  Liquidation of Assets and Application and Distribution of P1·occeds ................... 25
  13.5.   Certificate ofTermination ..................................................................................... 26
  13.6.    Rcinstaten1cnt ........................................................................................................ 26

Alt.TICLF'" XI\' \'A l.jlJ1\TION ................................................... ,. ................................................ 26
     14.I.    rairValue of Company Property .......................................................................... 26
     14.2.    Fair Value of Membership Interest ....................................................................... 27

ARTl(:LF. XV {;l(NF.RAI . . 1•I                                     COMPANY AGREEMENT
                                                    OF
                                  CENTURION LOGISTICS LLC

        This agreement ("AgreemenC) is entered into effective as of September 18, 2013 (the
··Effective Date"), by the perso11s identified on the signature page(s) hereof.

                                               RECITALS

       A.      The Company was formed pursuant to a Certific     ''Certificate of Formation'' me~ns the certificate of f9rmation filed with respect to the
Company as provided in Section 2.1, as such certificate may be corrected, amended, or restated .

      ..Certificate of Membership Interest" means a certificate representing each Member's
Meinbership Interest in a form approved by the Managers.

       "'Code;· means the Texas Business Organizations Code, as amended from time to time,
and any successor law.

       "Companv" means the limited liability company forrued pursuant to the Certificate of
Formation.

        "Control" means the possession) directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person. vvhether through ownership of voting
secmities, by contract. or otherwise.

       "Damages:• means any expense or loss (including any court. costs, judgment, or
settlement payment, penalty, fine, tax, and reasonable attorney's fees or other dispute resolution
costs) paid or incurred in connection with or as a consequence of any Proceeding, net of any
insurance or other recoveries received by the Indemnified Paity with tespect to the foregoing.

        '~Distributable Cash" means the cash and cash equivalents held by the Company
(determined in accordance with its accounting policies fol' reporting cash flows), less any amount
of such cash that the Managers determine should be retained for the reasonable current and
future needs of the Company business.

       ··Effective Date'' means the effective date of this Agreement as set forth             111   the
introduction to this Agreement.

        "Fair Value" means. with respect to an asset. its Fair Value determined according to
Article XIV.

     ''Formation Date" means the effective date of the original Certificate of Formation of the
Company.

        "Indemnified Person" means (a) a Member or Assig11ee; (b) a Manager, (c) a Liquidator
(if any); (d) any Affiliate of the Company. a Member or Assignee. a Manager. or a Liquidator;
and (e) any governing person, officer, employee, agent. or ovvner of the Company, a Member or
Assignee, a Manager, a Liquidator, or any Affiliate of any of the foregoing. A person is an
Indemnified Person whether or not such person lrns the status required to be an Indemnified
Person at the time any Proceeding is made or maintained as described in Article VI or at the time
any amendme11t to this Agreement is proposed under Section 15. L

        "'Index Rate'' means the rate specified in section 302.002 of the Texas Finance Code.



C0:\11'.-\~Y AGRF:F.:m:\"l Of o::--:n·Rro:\ LOGISTICS LLC                                 ExnmH A
                                                                                    11508J8v2 2/12i2014
                                                                                                          MR.346
       "lniiial Capital Contribution·· means the sum of any cash and the Fail' Value of any
property contributed to the Comp:.my by a Meinber with n~spect to a Membership Interest in
connection with the original issuance of the Membership Interest by the Company as set forth on
Exhibit A or determined pmsmmt lo Section 11.2.



       ··1. R.~~" means the Internal Revenue Code. of l 986. as amended, or any successor thereto.

       ··Liquidator" is defined in Section l 3.2(b).

        " Manager'' means the person designated as manager of the Company in the Certificate or
Fonnutiot1, any person who becomes a Manager hereunder, including a replacement Manager,
and tbe Members when they arc acting pursuant to Seetio11 5.7(e), in each case in such person·s
capacity ns Manager m'ld for the period that such person has such capacity . .. Managers·· means all
pcrso11s that arc designated as a Manager, collectively.

       ·'Mandatory Distribution" means any distribmio111hai a Member is entitled to receive and
as to which the Member has attained the status of a creditor under Section l 01 .207 of the Code.

      "Member'' means any person identiticd as a member on Exhibit A. and any other person
who becomes a member of the Company pursuant to this Agreement who has not cca'.:ied to be a
Member. "Members·· means all persons thal arc Members, collectively.

       "Member Notes" is delined in Section 3.6.

        "Membership lntcrcsf' tneans a Member's or Assignee·s economic interest in the
Company. The term includes the Member's or Assignee's right to receive allocatio11s or profits
and losses c.md distributions as described in Article IV, and other rights and obligations under this
Agreement or the Code of an Assignee who has not been admitted as a Member. but does not
include any right to participate in management or any otht:!r right reserved under this Agreemcnl
or the Code exclusively to a Memher .

        .. Percentage Interest .. means. as to any Member or Assignee. the Membership Interest of
the Member or Assignee expressed as a pcrcemage. which percentage shall be determined from
time to time by dividing the number of Units held hy such Member or i\ssignee by the l.J nits hi...~td
by all Members and Assignees.

       .. Permitted Transfer.. means any transfer of a    Membcr~hip    Jntcrest that is described in
Section I0.2 .

       .. Proceeding" means (a) any thn:atencd. pending. or completed action or other
prncecding. whether civil. criminaL administrative, arbitrative, or investigative: (b) an appeal ot'
any such proceeding: and (c) an inquiry or investigation that could lead to any sw.:h prcceeding.



                                                                                                F:\llllU'I' A
                                                                                       I 1 ~08-1:\\2   2 ' 121~0[-I


                                                                                                                      MR.347
       ··Prohibited Transfer" means any lrnnsfcr of a Membership Interest that is not a Permit led
Transfer.

        ""Requisite.     Perccnta~e"         means one or more Members owning more than seventy five.
pt:n.:ent (75.0%) of tht: Pen.::cntHge Interests owned by nil Members entitled to vote on the
particular issue.

       ··substituted Member" means a person \vho is admitted as a tvleinber to the Company
pursuant ;o Section I I. l with respect to the transfer of an existing Mcmbershi p Intcrest.

        ··Units~·   means units of Membership Interest in the Company.

         l.2.       Usag~.


         In this Agreement. unless a clear contrary intention appears:

        (a)         the singular number includes the plural number and vice versa:

       (b)     reference to any person inclt1dcs such person's successors and assigns but, if
applicable, only if such successors and assigns arc not prohibited by this Agreement, and
rcforencc to a p~rson in a particular capacity excludes such person in any other capacity or
individually;

        (c)         reference to any gender includes the .other gender and the neuter;

      (d)    reference to any agreement or other document means such agreement or other
document as amended or modi tied and in effect from timl:! to time;

        ( c)    reference to nny statute, regulation. or other legal require1ncnt means SllCh legal
requirement as amended. modified., codified. replaced, or reenacted. in whole or in part. and in
effect from time to time. including mies and regulations promulgated thereunder. and reference
to any section or other provision of any legal requirement tne11ns that provision of such legal
!'equiremcnt from time lo time in effect and constituting the substantive mncndmc111,
moditicn'.ion. enc.Ii Ii cation. rcplnccment. or reenactment or such section        (j)     references to agreements or other docwnents refer as well to all addenda, exhibits,
schedules, or amendments thereto.

                                          ARTICLE II
                                    ORGANIZATIONAL MATTERS

         2. l.
             Formation. The Company was formed pursuant to the Certificate of Formation of
the Company filed with the Texas Secretary of State effective as of the Formation Date.

        2.2. Name. The Company's name is as set forth in the Certification of Formation.
The Managers may change the Company name at any time without the approval of any Member
by filing a Certificate of Amendment. The Managers shall provide notice of the change to all
Members. The Company's business may be conducted under its name and/or any other name or
names deemed advisable by the Managers. The Managers shall cause to be executed and filed of
record all assumed or fictitious name certificates required by law.

         2.3.      Registered Office and Agent; Principal Office.

       (a)    The street address of the initial registered office of the Company 'in Texas and the
name of the initial registered agent of the Company are as set forth in the Certificate of
Formation. The Managers may change the Company's registered office or registered agent at.
any time by filing a Change of Registered Agent and/or Registered Office as provided in the
Code. The Managers shall provide 11otke oJ the change to all Members.

       (b)     The address of the principal ot1ice of the Company in the United States where
records are to be kept or made available under Section 101.501 of the Code shall be as
determined by the Managers. The Managers may change the Company's principal office in the
United Slates at any time upon notice to the Members. The Company shall keep at its registered
office and make available to a Member oll reasonable request the street address of the
Company· s principal office in the United States.

       2.4. Tenn. The Company will exist perpetually and will continue until terminated in
accordance with Artiele XHI.

       2.5.. Purposes. The purposes of the Company are to engage in any activities that are
permitted under applicable laws.

       2.6, Powers. Subject to any limitations in this Agreement. the Company may exercise
the power to do any and all acts reasonably related to its purposes.

         2.7.      Company Prope11y.

        (a)    All Company property shall be owned in the name of the Company and not in the
name of any Member. No Member or Assignee will have any interest in such Company property
solely by reason of the Member's status as a Member.


CmW.\ :'\ '   AGtcn::m:~T Of CE:\Tl RlO:'I LOGISTICS   LLC                                  EXlllDIT A
                                                                                    I I508+8v2 2i l 2!l0 I~

                                                                                                              MR.349
        (b)      The Managers shall deposit or invest all funds of the Company in an account or
accproposed Additional Capital Contribution, and (b) aH Members are afforded an opportunity to
participate in the Additional Capital Contribution in accordance with their relative Percentt'lge
Interests.

        3.3. Capital Accounts. The Company shall establish a separate Capital Account for
each Member and Assignee. The Capital Accounts shall be maintained according to the
provisions of A_ppendix A.

        3.4. No Right to Return of or Interest on Capital Account. No Member may demand
or rece.ive the return of its Capital Contribution or any portion of its Capital Ac~mmt, except as
provided ln this Agreement and the Code. The Managers do not have any personal liability for
the repayment of any Capi.tal Contributions of any Member. No interest will accrue or be paid
with respect to the Capital Contributions or Capital Account of any Member.

        3.5. Member Loans. Subject to the approval of all of the Managers, the Company may
borrow money from one or more Members to the extent the Managers deem appropriate to the
conduct of the Company business on terms that comply with the requirements of Section 5.6(c)
(relating to related party transactions). The amount of any loan made to the Company by a
Member will not constilute a Capital ContribtJtion or otherwise affect such Member's Capital
Account or Membership Interest.

         3.6. Member Notes. 111 connection with the execution of this Agreement, the
Company expects to issue promissory notes to ·certain Members in connection with assets that
the Members have transferred to the Company or expenses that the Members have incurred on
behalf of the Company (''Member Notes"). For federal income tax purposes, the Members
intend that each Member Note be characterized as a pteferred membership interest (equity) in the
Company, that a holder's rigbt to any interest or original issue discount on the Member Note be
characterized as a r~ght to a distributive share of Company inc.ome and not as a guaranteed
payment under l.R.C. Section 707(c), and that all payments with respect to the Member Note be
characterized as a distribution with respect to a membership interest. Allocations of profit 01· loss
and tax items as provided in Section 4.1 and Section A.5 of Appendix A shall be adjusted as
necessary, as detenr1ined by the Managers, to reflect the preferred membership interest deemed
to be held by the holders of the Member Notes. For this purpose, the Members intend that 011ly
net profit or net loss, and only net taxable ·income or loss (rather than items thereof). for any
allocation pedod will be allocated with respect to the Member Notes. For example, if there is net
taxable income for the period from the issue date of the Member Notes through the end of2009,
it is intended that such net taxable income will be allocated to the Member Notes ho1ders to the
extent of any aecrued interest or original issue discount on the Member Notes, and if there is a
net taxable loss for such period, it is intended that such net taxable loss will be allocated first to
the Members to the extent of their Capital Contributions and then to the holders of the Member
Notes.




CO:\IPAS\' AGlU:t'..\l~:\T OI~ Ci:;:-;n RIO~ LOGISTICS LLC                                   F:xmnn A
                                                                                      115084&\1 :u1 :u:201~
                                                                                                              MR.351
                                              ARTICLE IV
                                ALLOCATIONS AND OISTRIBUTIONS

       4.1. ~Hocation of Profit or Loss. Subject to Scction_.~Q. Company profits and losses
sh&ll be allocated among the Members and Assignees in discharge, or lhe provision tbr payment or discharge. of the Company liabilities are insufficient
to makl.! any distributions. no Member has any recourse againsl lhe separate assets of any other
\!ember.

        4.5.     No Right to Partilion or Distributions in Kind. No Member has any right. and
waives any right that it might otherwise have, to cause any Company properly to he partitioned
and/or di-;.tributed in kind. Except as provided in Section lJ.4(d) (relating to liquidating
distributions), the Company may not make any distributions in k.ind.

                                        ARTICLE V
                                       MANAGF:Mf,NT

       5. l.   Management and Control of Company Business.

       (a)     Su~ject   to the limitations set forth in this Agrcl.!ment. the Managers have
exclusive authority to manage and wmluct the Company's businc::;s. The Mmmgers shall do all
things appropriate to carry out the Compnny's purpose. Exccrt as otherwise provided in this
Agreement, all actions that the Managers may lake and all determinations that the Managers may
make pursuant to this Agreement nrny be taken and mttde in the absolute discretion of the
Managers.

        (b)      The initial Managers of the Company are: John Calce. Antonio Albanese. and
Marc Marrocco. Each Manager will serve as a Manager until his successor is appointed pursuant
to Section 5. 7( t).

         (c)    The Members may not take part in the management or control      or
                                                                                the Company
busi11ess or bind the Company in their capacity 'is Members. i\ Member may have the status of a
Manager or governing person of a Manager or the Company and may possess and exercise the
pc)\vers and attthority associated with such status.

        (d)     Meetings of the Managers. shall be held from time to time as determined by the
Manages. Managers may participate in_any meeting by means or video or audio conferencing or
similar communications equipment whereby all Managers can hear each other. No notice of a.ny
meeting of the Managers is required to be given. At all meetings of Managers. the presence of a
majority ·o f the Managers shall be necessary and sufficient to constitute a quorum for the
transaction of business unless a greater number is required by this Agreement law or the
Certificate of formation. Each Manager will have one vote. Except as otherwise provided in
this Agreement. the act of a majority of the Managers present at a meeting at which a quorum is
pr('sent shall be the act of the Managers. If a quorum shal I not be prc!oient at any meeting or
Managers, the Managers present may adjourn the meeting from time to time. \Vilhout notice
other than announcement at the meeting, until a quorum shall be ~wcsenl.

        (e')  Any action reqt1irt:d by the Code to be takc:n at any annual or special meeting of
Managers. or any action \vhich may be tnken nt any annual or special meeting of Managers. may
be taken without a meeting. without prior notice. nnd without a vote. if a consent or consents in

                                                                                             EXllmlT A
                                                                                     11 50:rn.M 2/12!201-l
                                                                                                             MR.353
writing, setting forth the action so taken, shall be signed by Managers having not fewer than the
minimum numbet of votes required to approve such action under the Code, the Certificate or this
Agreement. A facsimile or similar reproduction of a writing signed by a Manager, shall be
regarded as signed by the Managers for purposes of this Section 5.1 (e).

         5.2.     Delegation of Authority,

       (a)     The Managers may cause the Company to hire employees and agents, and may
delegate to such persons any of its authority hereunder, as the Managers deems appropriate for
the conduct of the Company's business.

        (b)     The Managers may appoint officers of the Company as the Managers deem
appropriate. The onicers may be appointed for such terms and may exercise such powers and
authority and perform such duties as determined by the Managers. An officer need not be a
Member of the Company. Any two or more offices may be held by the same person. Any
officer elected or appointed by the Managers may be removed, with or without cause, at any time
by the Managers. Each officer will hold office until his successor is chosen and is qualified in
his stead, or tmtil his death. resignation. or removal from office. Any vacancy in an office
because of death, resignation, removal, or otherwise may be filled by a person appointed by the
Managers. An officer has the same fiduciary duties as a Manager as described in Section 5.-6.

        5.3.   Reliance, Persons dealing with the Company may rely conclusively on the
authority of the Managers as set f011h in this Agreement. Every document executed by a
Manager with respect to any business or prope1iy of the Company is conclusive evidence in
favor of any pel'Sot1 relying on the docl!ment that (a) at the time of the execution and delivery of
the document this Agreement was effective, (b) the document was executed in accordance with
this Agreement and is binding upon the Company, and (c) the Manager was authorized to
execute and deliver the document on behalf of the Cornpany.

        5.4. Compensation and Expenses of Members and Managers. Members and Managers
arc not entitled to any salary, fee, or other remuneration (other than distributions with respect to
the Member's Membership (nterest) for providing property or services or other consideration to
or for the benefit of the Company in their capacity as a Member or Manager, except that the
Managers are entitled to reimbursement from the Company for reasonable out-of-pocket
expenses paid or· incurred on behalf of the Company. The Company shall pay all out-of-pocket
costs incurred in organizing the Company. This Section 5.5 does not limit or enlarge the
Manager's or a Member's rights to liability protection or indemnification under Article VI. and
does not limit the Company' s ability to enter into transactions with Members in their capacities
other than as MembeJs in accordance \-Vith Section 5.6{c).

         5.5.      Standards of Manager and Member Conduct.

      (a)     In General. Each Manager shall manage and condl1ct the Company's business in
good faith and in a manne1· the Manager reasonably believes to be in the Company's best


CO\TI'.\ :"\ \' AGRf.E:\lf::\T OF CESTl.RIO'.\ LOGl-"iTJCS L.LC                              E.xmnn A
                                                                                     l 150&~8'"2 2/1 2/201·1

                                                                                                               MR.354
lnkrest. f\ ·Manager docs not violate its obligations under this Section 5.6(aJ or the Code unless
the Manager engages in conduct described in Section 6 . 3(~ (relating to improper conduct) .

        (b}      Outside Activities of Managers and Members. Each Manager shall devote to the
Company'~      affairs only such timt:. and rcsomccs as the Managers deem necessary for the conduct
and wind'ing up of the Corn puny business. The Managers and Members or their Assignees may
engage in or have an interest in other btlsincss ventures of every nature and description,
independently or \Vltb others, including the ownership and operntion of businesses similar lo or
in competition with. directly or indirectly, the Company. Neither the Company nor a11y Member
or Assignee has. so lcly as a result of such person's interest in the Company. any right to acquire
any rights in or to uny such other business venture or to the income 01· profits derived from any
such other business venture.

          {c)     Related Party 'TnrnsQctions. Except as otherwise provided in this Agreement lhc
Managers, wh1.:n acting on behalf of the Coinpany, may purchase property from. sdl prnpcrty to,
or otherwise deal \Vith any Manager, Member. or Assignee, acting on its own behalf. or any
i\ffili.ate of any Manager, Me1nber, or Assignee, but any such tnmsaction shall be on terms that
are no less favorable to the Company than if I he tnmsaction had been entered into with an
independent third party. No provision of this Agreement requires disclosure of any t1·ansaction
lo, and approval of the transaction hy. any disinterested governing persons of the Company or
the Members as provided in Section l 01 .255 of the Code.

        5.6.      Resignation. Removal, nnd Replacement of Mmmger.

        (a)      Resignation. ;\ Manager may resign as miinagcr or the Compm1y only upon
notice to all Members. If lhcrc is no resignation date specified in the notice, ()r if the specified
date is earlier than 90 days following the date tht! notice is given 10 lvlc111bcrs (""notice date"), ihe
Manager's resignation is effective on the 90111 day following the notice date. If the specified
resignation date is later than 180 days after the notice date, the Manugcr's resignation is cffl:clivc
on the 180'11 day following the notice date. ;\Manager is deemed to have resigned as manager of
the C01npany upon the fo.110\ving events:

                {i)    any event specified in Section 153.l55(a)(4) or Section 153. l55(n)(5) of
       the Code (relating to bankruptcy or insolvency protecdings with respect to a genera!
       partner). applied as i r the Mannger were a general partner;

                  (ii)if the M.anag,cr is an individual, the Manager· s death. the appointment of a
       guardian or general conservator for the Manager. 0r a judicial detcnuination that tltt:
       Manager is incnpnble of perfonning the Manager ·s duties under the Agreement: or

               (iii)   if the Manager is an entity, the termination     or the Manager's existence or
       sw;pension of lhc Manager· s right to do business.




                                                                                                  E:xmnn A
                                                                                         l I'.'!t!\ 18\2 2i J2i2()l~
                                                                                                                       MR.355
        (b)     Removal for Cause. A Manager may be removed as manager of the Company
only upon the affinnative vote of a Requisite Percentage if there is cause for removal as specified
in Section 5. 7Cc) and the Company has received a written opinion of counsel that:

                (i)     cause for removal as specified in Section 5 .7(c) exists; and

               (ii)     the removal of the Manager is not prohibited under any loan agreements,
       contracts, or other applicable legal requirements.

       (c)    Definition of Cause.         Cause for removal exists only if one or more of the
following conditions has occurred:

                (i)     there has been a change in Control of the Manager;

                (i [)  a final judgment of a court of competent jurisdiction has been entered that
       the Manager's removal is necessary to comply 1,vith any requirements, conditions, or
       guidelines contained in any opinion, directive, order, ruling, or regulation of any federal or
       state agency or judicial authority or contained in any federal or state slatute.

      (d)     Status of Fonner Manager. A Manager who has resigned in violation of this
Agreement or who has been removed has the status of an Assignee with respect to any
Membership lllterest held by the former Manager.

       (e)     [ntcrim Management. During the period that the Members may elect a
replacement Manager as provided in Section 5.7(t) and prior to such election (or an election to
wind up the Company). the Members may by vote of a Requisite Percentage appoint an interim
manager having authority to manage and conduct the Company's business as the Manager as
provided herein. If an interim Manager is not appointed. the authority to manage and conduct
the Company's business is vested in the Members who may act by vote of a Requisite
Percentage. and who may by vote of a Requisite Percentage appoint a committee of one or more
persons to exercise the authority of the Manager until such time as a replacement Manager is
elected or the Company commences winding up. The. Members shall file any required
amendments to this Agreement or the Certificate of Formation to reflect the resignation or
removal of the former Manager and the appointment of the interim Manager or the conversion of
the Company to a member-managed Jimited liability company, and all Members approve any
such amendments.

        (t)     Election of Replacement Manager. ff a Manager dies. is disabled. resigns, or is
removed as the manager of the Company, within 90 days follo\ving such death, disablement,
resignation or removal a Requisite Percentage may elect a replacement Manager of the Company
effective as of the date of the former Manager's death. disablement, resignation. or removal. The
Managers shall file any reqt1ired amendments to this Agreement to reflect the death. disablement,
resignation, or removal of the former Manager and the election of the replacement Manager.



CmlP .\~Y AGIUTm:'.\'T Of CE~Tl' RIO'.'\ LOGISTICS LLC                                         Exnrnrr A
                                                                                        11508.+&vl 2"2120 l4

                                                                                                               MR.356
                                           ARTICLE VI
                             LIABILITY AND INDEMNIFICATION

        6. L     Limitation of Liability. No Member or Manager is Hable for any debts.
obligations, or liabilities of the Company. Subject to Sectio116.3, an Indemnified Person is not
liable to the Company or any other Indemnified Person for any Damages arising from any
Proceeding relating to the conduct of the Company's business or relating to any act or omission
by the Indemnified Person within the scope of the Indemnified Person·s authority in the course
of the Company· s business, including any breach of any fiduciary duties, or for any misconduct
or 11eglige11cc on the part of any other person who is an employee or agent of the Company.

        6.2.   Indemnification by Company. To the fullest extent permitted by applicable law,
and subject to Section 6.3, the Company indemnifies and holds harmless each Indemnified
Person from and against any Damages arising from any Proceeding relating to the conduct of the
Company's business or to any act or omission by such Indemnified Person within the scope of
the Indemnified Person's authortty in the course of the Company's business or for any
misconduct or negligence on the part of any other person that is an employee m· agent of the
Company. An Indemnified Person· s expenses paid or incurred in defending itself against any
Proceeding shall be reimbursed as paid or incurred. The rtght to indemnification {!Onferred in
this Article VI is not exclusive of any other right. that any person may have or hereafter acquire
under any statute, agreement, vote of Members, or otherwise:

       6.3.     Conduct Not Protected.

       (a)      This Article VI does not operate to limit liability or to indemnify a person to the
extent the person is found liable pursuant to a final judgment of a cout1 of compet~nt jurisdiction
for:

                (i)   an act or omission that. involves gross negligence, intentional misconduct,
       or a knowing violation of law;

                (ii)  a transfer or attempted transfer of all or a portipn of a Membership Interest
       in a Prohibited Transfer, a Manager's resignation in violation of Section 5.7(a). or a
       Member ceasing to be a Member in violation of Sectio11 12. l(a);

              (iii)   a willful or reckless material breach of this Agreement or any other
       agreement relating to the Company's bi1sin.ess; or

                (iv)    an act or omissiott for which indemnification is prohibited by law.

        (b)   No provision of this Agreement reqltires the Company to pay or incur any amount
for which indemnification is not permitted under this Article VI.

        (c)    Any payments made to or on behalf of a person who is later determined not to be
entitled to such payments shall be repaid by the person to tl1e Company. The Company may

Co~WA ~Y AGnu::m:~T OI' CE:"l·n RI0:1i LOGlS'l'ICS LLC                                        E\l!IRIT A
                                                                                     l l 508~8Y:! 2il 2120 I~

                                                                                                                MR.357
require, as a condition to the payment of any amounts pursuant to Section 6.2, that the
Indemnified Person provide to the Company (i) a written anirmation by the Indemnified Person
of the perso11 ·s good faith belief that the person has met the standard of conduct necessary for
it1demnification under this Section 6.3: and (ii) a written undertaking by or on behalf of the
Indemnified Person to repay lhe amount paid or reimbursed if the person has not met that
standard or if indemnification is otherwise prohibited by law·.

         6.4.    Insurance. The Company may maintain insurance to protect any person against
a11.y expense, liability, or loss, \Vhether or not the Company would have the power to indemnify
sllch person against such expense, liability, or loss under the Code.

       6.5. Survival. The indemnities provided for in this Agreement survive the transfer of
an Indemnified Perso11·s Membership lnterest, the termination of the person's status as a
Member or other status giving rise to classification as an Indemnified Person, and the
termination of this Agreement and the Company.

                                                ARTICLE VII
                                  BOOKS AND RECORDS; REPORTS

       7.1. Maintenance of and Access to Books and Records. The Company shall maintain
such books and records regarding the Compa11is business and properlies as is reasonable.
including all books and records required undel' the Code. Each Member shall have access thereto
during ordinary business hours to the. extent and u11de1· the conditions provided in the Code.

        7.2. Fiscal Year. The Company shall adopt the calendar year as its fiscal year for
financial and tax accounting purposes.

        7.3.     Financial and Operating Rep011s. As soon as practicable after the end of each
fiscal year, but in any event not later than 90 days after the end of the fiscal year, the Managers
shall deliver to each Member an annual report containing the following:

        (a)    a Company balance sheet as of the end of such fiscal year, and Company
statcmenls of income, cash flows. and changes in Members' equity for such fiscal year. each in
reasonable detail and prepared according to United States generally accepted accounting
principles;

       (b)     a general description of the Company's activities during such fiscal year and
business plans for the succeeding year: and

        (c)    a statement of changes in the Member~s Capital Account (showing the balance in
t,he Member's Capital Account as of the beginning of the fiscal year, contributions or
distributions during the year, allocations of profits and losses during the year. any other
adjustments to the Capital Account balances during the year, and the balance in the Capital
Account as of the end of the year).


CO.\tl'A:'\\' AGRH;\l~'.'\T OF CE:"Tl'RLO:'i LOCISTJ('S   LLC                              EXllll:Uf A
                                                                                    1l50848\'l2/f2i201..\
                                                                                                            MR.358
         7.4.      Tax Reports.

       (a)     Not later than the date (including extensions) for filing the Company's tax return
with the Internal Revenue Service (Form 1065). the Managers shall deliver to each person who
was a Member or Assignee at any tirne during the period covered by the return all information
necessary forthe preparation of such person's United States federul income tax returns, including
a Form 1065 Schedule K~ 1 (if applicable).

       (b)     Upon the written request of any Member or Assignee. the Managers shall deliver
to such person information necessary for the preparation of any tax returns that must be filed by
such person, including information necessary for estimating and paying estimated taxes.

       7.5. Trat1smissio11 of Communications. Each person who holds a Membership Interest
on behalf ot: or for the benefit of. another person or persons shall be responsible for conveying
any report. notice. or other communication received concerning the Company's affairs to such
other person or persons.

                                           ARTICLE VIII
                                            TAX.MATTERS

        8. t _ Tax Classification. The Members intend th~t the Company be classified as a
partnership for federal i11come tax purposes. The. Managers shall take all actions as are or may
be reasonably necessary or appropriate to ensure the Company is so classified .(including the
filing of elections or tax returns). No Manager, officer, or Member shall take at1y action
inconsistent with the classification of the Company as a partnership for federal income tax
purposes.

        8.2. Company Returns. The Managers shall cause the Company to ftle such tax
returns as may be required by law.

         8.3 .      Tax Electior\s.

        (a)     General. Except as otherwise provided in this Agreement, the Managers shall
cause the Company to timely make or revoke all elections, and take all tax reporting positions.
necessary or desirable for the Company and to maximize the tax benefits to the Members. No
election shall be made to have the Company excluded from the application of any provision of
Subchapter K of the l.R.C. or any equivalent tax provision in any other tax jurisdiction.

         (b) Section 754 Election. The Company shall make the election referred to in l.R.C.
Section 754 upon the request of any Member in connection with a transfer of the Member's
Membership Interest.

       (c)     Safe Harbor Election for Compensatmy Membership Interests. If Proposed
Treaswy Regulation 1.83-J(l) is adopted as a temporary or final regulatio11. the Company shall
make the .safe harbor election described in such regulations, and the Company and each Member

CO;\\P..\~\'   AGtu:ntEC\T OF CE~lTRIO'i LOGISTICS LLC                                     EXlllBlT A
                                                                                   l 1508-i8v2 2/ l 2i20 I~
                                                                                                              MR.359
(including any person to whom an interest in the Company is transferred in connection with the
performance of services) shall comply with all requirements of the safe harbor with respect to all
Membership lntet·ests transferred in connection with the performance of services while the
election remains effective. The Managers shall prepare, execute, and file any required
documentution to cause the election to be effective. The Managers may terminate the safe harbor
election at any time if it determines in good faith that it is il1 the best interests of the Company
and the Members to do so.

       8.4. Consistent Reporting. Each Member shall, on the Member' s tax returns, treat
each partnership item (as defined in I.R.C. Section 623I(a)(3}) in a manner consistent with the
treatment of the item on the Company's return in all respects, including the amount, timing, and
character of the item, No Member shall file a request for an administrative adjustment of
partnership items under LR.C. Section 6227(a) if such request would cause the Metr1be(s
treatment of the item to be inconsistent with the treatme11t of the item on the Company's return.

        8.5.     Tax Proceedings.

        (a)    Tile Managers shall be the Company's tax matters partner as defined in l.R.C.
Section .6231, and sball take such actions as are required to be designated the tax matters partner
under applicable Treasury Regulations. The tax. matters parfner shall represent the Company in
connection with all examinations of the Company's tax returns by tax authorities, including
administrative a11d judicial proceedings to contest any proposed adjustments. Subject to Section
8.S(c), the tax matters partner has the exclusive right to conduct Proceedings relating to
Company taxes and to determine whether the Company (either on its own be ha If or on behalf of
the Members) will c:ontest or continue to contest any tax deficiencies assessed or proposed to be
assessed by any taxing authority. The tax matters partner shall keep the Members informed on a
timely basis of all materia\ developments with respect to any SlLCh Proceeding. Each Member
shall cooperate with the tax matters partner and do or refrain from doing all things reasonably
requested by the tax matters partner with respect to the conduct of any Company lax Proceeding.

         (b)    The tax matters partner may not bind any other Member to a settlement agreement
relating to taxes without obtaining the written concui:rence of such Member.

        (c)     Any deficiency for taxes imposed on a Member (including penalties, additions to
tax or interest imposed with respec~ to such taxes) shall be paid by such Member and. if paid or
l'equired to be paid by the Company, is recoverable from such Member pursuant to Section 4.3 or
by other legal means.

       (d)     This Section 8.5 anq Section 8.6 survive the termination of the Company and the
termination of any Member's interest in the Company and remain binding for a period of time
necessary to resolve all tax. matters with applicable taxing authorities.

       8.6.    Information and Documents to Company. Each Member shall timely provide to
the Company all information and d0ctnnents that such Member ls required to provide by
applicable tax requirements, and sh'all also provide to the Company upon request such additional

CO'.\IJ',\:\\' AGRU:m ::-.;T Of C.::\TL RIO:'\ LOGISTICS LLC                                 EXHIBll' A
                                                                                     J 1508..\8v2
                                                                                               2i W20 i4
                                                                                                           MR.360
information and documents as the Managers may reasonably request in connection with the
Company's compliance with applicable tax requirements or filing of any permitted tax elections.

                                      ARTICLE IX
                            MEETINGS AND VOTING OF MEMBERS

       9.1_     Meetings.

        (a)     Meetings of the Members may be called at any time by the Managers or by one or
more Members holding at least 75.0% of the Percentage Interest held by Members. Meetings
shall be held at the Company's principal place of business or at such other reasonable place set
forth in the notice of the meeting.

       (b)     Any action that may be taken at a Members' meeting may be taken without
holding a meeting if Mernbers having at least the Requisite Percentage interest that would be
necessary to take the action at a meeting. in which each Member e111itled to vote on the action is
present and votes. sign a written consent or consents stating the action taken.

        (c)    Except as otherwise provided in this Agreement, meeting notices and procedures.
including procedures for obtaining written consents in lieu of a rneeting, shall be in conformity
with Chapters 6 and lOl(H) of the Code. Sections 101.353 through 101.356 of the Code
(relating to quorum and minimum voting requirements) shall not apply to the extent such
provisions are inconsistent with this Agreement. The Managers are solely responsible for
convening and conducting meetings of the Members. conducting the solicitation of consents,
determining the validity and effect of responses to any solicitation of consents, and determining
other matters regarding meetings, voting, and consents.

        (d)      Notice of the results of any vote taken at a meeting, or the results of any
solicitation of consents in lieu of a meeting, shall be given to. the Members not later than with the
delivery of the next following report of financial information gi vcn pursuant to Section.7 .3.

       9.2.   Voting. A Member may vote at a meeting in person. or by a proxy executed in
writing by the Member and received by the Managers prior to the time when the votes of
Members are to be counted. The provisions of the Code pertaining to fhe validity and use of
proxies by shareholders of a corporation govern the validity and use of proxies given by
Members. Only Members of record on the date of the meeting (or if the vote is conducted
without a meeting then on the date of the notice soliciting the Member consents) may vote.

                                    ARTICLE X
                         TRANSFER OF MEMBERSHIP INTERESTS

        IO. l . Limitation on Transfers.
        (a)   The term "transfer," when ttsed in reference to a transfer of a Membership
Interest, means an assignment (whether vo1untai'ily, involuntarily. or by operation of law and

CO:\IPA:'llY AGRH\lE:\T Of CE~n RTO:\ LOGL~TICS L J.,C                                       E:\llUUT A
                                                                                      1150848\'2 2fl3!20l4

                                                                                                             MR.361
whether or not effective under this Agreement) of all or any port Lon of a Member' s or Assignee's
Membership Interest, or any ·interest therein, to another person, and includes a sale, assignment,
conveyance, gift, exchange, or other disposition, a transfer by merger or other business
combination. a transfer pursuant to bankruptcy, insolvency, incapacity, or death , and any pledge,
hypothecalion, or other encumbrance. A redemption of a Member's or Assignee's Membership
Interest pursuant to Section 12.3 is not a transfer of the Membership Interest. A transfer does not
include a transfer of a community property or other interest in a Membership Interest from a
former spouse of a Member to the Member pursuant to the death of the former spouse or in
connection with the termination of the marital relationship,

        (b)    .No Member may transfer all or any portion of its Membership Interest unless the
transfer is a Permitted Transfer. A transfer of a Membership Interest that is not a Permitted
Transfer is a Prohibited Transfer.

         (c)     A change of Control of any Member constitutes a transfer of the Membership
lnterest. heJd by such Member.

         10.2.   Permitted Transfer of Membership Interest.

        (a)     A transfer of a Membership lntei:est is a Permitted Transfer only if the· transfer
satisfies the conditions set forth in Section 10.3 and is described i11 one of more of the t~>llowing
paragraphs of this Section:

                 (i)      the transfer is approved by all of the Managers:

              (ii)     if the Member is a corporation, the transfer is to a member of the
        Member's affiliated group (as defined in l.R.C. Section I S04(a)) ~

                {iii) if the Member is a trustee of one or more employee benefit plans. the
       transfer is to a co-trustee or a successor trustee to such plans; or

               (iv)    if the Member is an individual, the transfer is to the Member's estate,
       testamentary trust. or legal representative as a result of the Member's death or
       adjudication of incapacity in managing its person or affairs, or the transfer is to a member
       of the Member's family, directly or in trust.

       (b)    Upon a Permitted Transfer by a Member of all of its Membership Interest. the
Member ceases to be a Member as of the effective date of the transfer determined accqrding to
Section 10.4.

       (c)     For purposes of Section 10.2(a)(iv), a Member's family means the iV[ember"s
spouse (excluding a former spouse), children, grandchildren, parents. and grnndparents. A
person's legally adopted child is treated as his child.




CmlP,\ :\ \' AGREDlt:'.'11' Of C.::'in RIO:-; LOGISTICS LLC                                   E::XlllUll' A
                                                                                      l J':'OS48v2 ~i l 2/20l~

                                                                                                                 MR.362
         l0.3. Conditions to Permitted Transfers of Membership Interests. Without limiting the
Managers ' authority to withhold approval for the transfer of a Membership Interest. a transfer
shall not be a Permitted Transfer unless the Managers determine that all of the following
condit.ions are satisfied:

        (a)     The transfer complies with all applicable laws, including any applicable secmities
laws.

       (b)     The transfer will not cause the Company to be treated as other than a partt1ershlp
for United States federal income tax purposes.

       (c)   The transfor will not cause the Company to be subject to regulation under the
Investment Company Act of 1940, as amended.

        (d)    The transfer will not cause any assets of the Company to be deemed "plan assets"
undel' the employee Retirement Income Security Act of 1974.

       (e)     The transfer will not result in a termination of the Company ander I.R.C , Section
708, unless the Managers determine that such termination will not have an adverse impact on the
Members.

        (t)    The transfer will not cause the application of the tax-exempt use property rules of
l.R.C. Sections l68(g)(l )(B) and l68(h) to the Company ot its Members. unless the Managers
determine that such rules will not have an adverse impact on the Membe1·s.

       (g)    The transferor and transferee have delivered to the Company any documents that
the Managers request to confirm that the transfer satisfies the requirements of this Agreement, to
give effect to the transfer, and to confirm the transferee's agreement to be bound by this
Agreement as an Assignee.

      (h)      It requested by the Managers, the Company has received a transfer fee in an
amount determined by the Managers to be sufficient to reimburse the Company for the estimated
expenses likely to be incurred by the Company in connection with such transfer.

        10.4.   Effective Date; Distributions.

        (a)      A Permitted Transfer of a Membership Interest is effective as of the first day of
the calendar month following the calendar month during ' vhich the Managers receive notice of
such transfer (in such form and manner as the Managers tnay require) unless the Managers
determine that the transfer should be effective as of an earlier or later date (for example, on any
date the transfer is etlective as a matter of state law. or where the notice of transte1· specifies that
the transfer is to be effective on a future date).




                                                                                               'E:rnmrr A
                                                                                        I t5Q848\'1 211 2!2014

                                                                                                                 MR.363
        (b)     Distributions with respect to a transferred Membership Interest that are made
before the effective date of the transfer shall be paid to the transferor, and distributions made
after such date shaH be paid to the Assignee.

        (c)     Effective as of the effective date of a transfer of a Membership Interest. the
lvlanagers shall amend Exhibit A to reflect the reduction in the transferor's Percentage Interest
and to reflect the Assignee·s Percentage Interest.

        (d)    Neither the Company nor the Managers have any liability for making allocations
and distributions to the Members determined in accordance with this Section l 0.4, whether ol'
not the Company or the Managers have knowledge of any transfer of any Membership Interest.

       10.5. Transfcror·s Obligations. The transferor of a Membership Interest who ceases to
be a Member continues to be obligated with respect to its Membership Interest or its status as a
former Member as provided In the Code and applicable law.

         10.6.    Assignee·s Rights and Obligations.

        Unless an Assignee becomes a Member pursuant to Article Xl, such Assignee shall not
be entitled to any of the rights granted to a Member, other tha11 the rights to receive allocations of
profits and losses and distributions as if such Assignee were a Member, to transfer the
Assignee's Membership Interest (subject to the conditions of this Article X), and to receive
reports and information as specified in Aiticle VII. An Assignee of a Membership Interest shall
succeed to the Capital Contribution of the transferor to the extent of the Membership Interest
transferred. An Assignee is bound by this Agreement ii:respcctive of whether the Assignee has
signed or otherwise adopted this Agreement. An Assignee's Membership Interest may be
redeemed at the option of the Managers as provided in Sectio1112.J..

         10.7. Effect and Consequences of Prohibited Transfer.

       (a)     Except as otherwise required by law. the Company and the Managers shall treat a
Prohibited Transfer as void and shall recognize the transferor as continuing to be the owner of
the Membership Interest purported to be transferred. If the Company ·is required by law to
recognize a Prohibited Transfer. the transferee shall be treated as an Assignee with respect to the
Membership 1nterest transferred and may not be treated as a Member with respect to the
Membership Interest transforred unless admitted as a Me1nber iu accordance with Article XI.

         (b)      The Company may remove the transferor and Assignee with respect to a
Prohibited Transfer as provided in Article XII.

         (c)     The transferor and transferee with respect to a Prohibited Transfer shall be jointly
and severally liable to the Company for. and shall indemnify and hold the Company harmless
against, any expense. liability, or loss incurred by the Company (including reasonable legal fees
and expenses) as a result of such 1ransfer. their removal and liquidation of their Membership
lntei-ests (if applicable). and the efforts to enforce the indemnity granted in this Section lO. 7(c}.

CmlPA ~ \' AGltEl:: '.\n; ~T o.· CE'."TrJUO'\ LOGISTICS   LLC                                 EXlllBl'I' A
                                                                                       1150848\·2 2/12120 \4
                                                                                                               MR.364
       I 0.8.     Agreements of Spouse; Sole Management Community Property.

       (a)    Execution of Spousal .loinder and Consent. The spouse of each Member shall
execute and deltver to the Comp1my a Spo~usal Joinder and Consent in the form of Exhibit B.

       ( b)       Agreements of Spouse. The spouse of each Member agrees that:

                  (i)    this Agreement is entirely fair, just and equitable and in his or her best
      interest;

               (ii)   the covenants made in this Agreement are binding on such spouse
      individually and that such spouse is bound by this Agreement. including insofar as any
      interest such spouse may have now or hereafter in any Membership Interest by reason of
      the community property laws of the State of Texas or any other state, or otherwise;

               (iii)   whenever. pui'stmnt to the terms of this Agreement, such Member does, or
      is required to, in any manner transfer, pledge, or encumber his or her Membership
      Interest, or any interest in such Membership Interest, to the Company 01· any other person,
      such transfer, pledge, or encumbrance shall include the community property interest. if
      any, of such spouse in such Membership Interest so transferred, pledged, or encmnbercd:
      and
              (iv)    in the event of the death of such spouse, any interest such spouse may
      have now or hereafter in any Membership Interest which constitutes community property
      should pass to such Member and, accordingly, such spouse shall will and bequeath such
      spouse's entire community property interest, if any, in such Membership Interest to such
      Member.
       (c)     Sole Management Community Property. Each Member who is a natural person
and his or her spouse agree that such Member's Membership Interest, whether presently mvned
or hereafter acquired. is, if such Membership Interest is community property. community
property subject to the sole management. control, and disposition of such Member.

                                       ARTICLE XI
                                ADMISSION OF NEW MEMBERS

       11.1. Substituted Members. An Assignee of a Membership Interest shall be admitted as
a Substituted Member with respect to such Membership Intel'est on the date on which all of the
following conditions are satisfied:

       (a)        The Managers have approved in \\>Titing the admission of the Substituted Member.

       {b)        The Assignee has delivered to the Company any agreements and other docutnents
that the Managers request to confinn such Assignee as a Member in the Company and such
Assignee·s agreement to be bound by this Agreement as a Member.


                                                                                               E:XllllJIT A
                                                                                     I 1:'()8+8v2 2i l 2/20 I~

                                                                                                                 MR.365
       \C)      lf requested by the Managers. the Company has received an admission kc in an
amount determined by the Managers to be sufficient to reimburse the Company for the estimated
expenses likely to be incmrc               (ii)     an event specified in Section l53. l55(a)(4) or Section l53.155(a}(S) of the
       Code (relating to bankruptcy or insolvency proceedings with respect to a general partner),
       applied as if the Member were a general partner;

                (iii) if a Member is an individual, the Member's death, the appointment of a
        guardian or general conservator for the Member, or a judicial determination that the
        Member is incapable of performing the Member's duties under this Agreement; or

                 (iv)    if the Member is an entity, an event requiring the Member"s winding up or
        callsing the termination of the Member' s existence or suspension of the Member' s rigbt to
        do business.

       (c)    If a Member ceases to be a Member in violation of Section 12. l(a), the Company
may recover damages from the former Member for breach of this Agreement.

         12.2. Removal of Members.

      (a)    A Member may be removed as a Member by the unanimous written consent of the
Managers under the following circumstances:

                  (i) the Member has transferred or attempted to transfer all or any portion of
        its Membership Interest in a Prohibited Transfer:

                  (ii)  in the case of any Member who is also a Manager or an Affiliate of a
        Manager, the Member or its Atliliate has ceased to be a Manager in violation of Section
        5.7(a) or has been removed as a Manager in accordance with Section 5. 7(b):

                 (iii)   the Managers determine, in their so1c discretion, that it is m the best
        interest of the Company to remoye a Member;

               (iv)     the Member has materially breached the terms of this Agreement or an.y
        other material agreement with the Company~ or

                (v)     the Managers determine that removal is necessary to comply with any
        requirements, conditions, or guidelines contained io any opinion, directive, order, ruling,
        or regulation of any United States federal or state agency ot· judic.ial authority or contained
        in any United States federal or state statute.

         (b)   If the Managet·s propose to remove a Member pursuant to this Section 12.2, the
Managers shall notity the Member in writing of the proposed removal. and if applicable shall
provide such Member a reasonable opportunity to cure the event giving rise to removal. The
removal of the Member is effective at such time as determined by the Managers in accordance
with applicable law and taking into account the Member's oppo1tunity to cure the event giving
rise to removal.



Co:\11'.\:"i\' AGIU:E\IF::'iT OF CFXl"til{IO~ LOGISTIC'S   LLC                                  Exurnn· A
                                                                                       1 i51J8.\Sv2 2.il 21201.i

                                                                                                                   MR.367
         12.3. Optional Redemption of Membership Interest. Sltbject to Section 4.4 (relating to
limitations on distributions). the Managers, or. if there is no Manager. a Requisite Percentage,
may cause the Company to redeem the Membership lnterest of an Assignee by paying the
Assignee the Fair Value of its Membership interest as of the redemption date or the actual value
of the Members Capital Account. Interest will accrue at the Index Rate on the amoum owed
under this Section l2.3 from the 301" day after the redemption date to the date the payment is
made. The redempti_on date shall be fixed by the Managers in accordance witl1 the principles of
Section l 0.4. Except as otherwise required by the l.R.C., amounts paid in redemption of an
Assignee's Membership Interest shall be treated as made in exchange for the interest of the
Assignee in Company property pursuant to LR.C, Secti0n 736(b)( 1), including the interest of
such Assignee in Company goodwill.

        12.4. Status of Fonner Member. A Member who witlldraws or has been ren1oved from
the Company or otherwise ceases to be n Member has the status or an Assignee with respect to
any Membership fnterest held by such former Member. Except as provided in Section 12.3
(relating to optional redemption of a Member's Membership lnterest) or Article XIII {relating to
winding up and termination), such former Member is not entitled to receive any payments wider
Section 101.205 of the Code.

                                           ARTICL'E XIII
                               WINDING UP AND TERMINATION

       13.1. Events Requiring Winding Up. The Company shall commence winding up
procedures in accordance with this Agreement and the Code upon the first to occur of any of the
following events:

        (a)     a Requisite Percentage vote to wind up and ter111inate the Company;

        (b)     a decree by a court requiring the winding up of the Company;

        (c)     the termination of membership of the last remaining Member: or

       (d)   the resignation or removal of all Managers if the Members foil to elect a
replacement Manager as provided in Section 5.70).

        13.2.   Winding Up Procedures.

        (a)     On the occurrence of an event requiring windil1g up of the Company, unless there
is an action to continue the Company without wfoding up in accordance with Section 13.3, the
Managers (or other Liquidator as provided below) shall. as soon as reasonably practicable. wiiid
llp the Company's business and affairs (including disposing of the Company's assets and
applying the proceeds as provided in Section 13.4) and ter111i11ate the Company in accOl'dance
with this Agreement and the Code. The Company shall ·cease to carry on its business (except to
the extent necessary to wind up its business), collect and seJI its property to the extent the


CO.\IP..\ ~Y AGIU:E.\1£:\'T OFCBTt 'IUO~· LOGISTICS LLC                                       EXllllHT A
                                                                                      115Q8-18v:? 2i l:?f2014

                                                                                                                MR.368
prnperty is not to be transferred or distributed In kind, and perfom1 any otl1er act require~! to wind
up its business and affairs.

        (b)     If the Managers have wrongfully caused the winding up of the Company or if
there is do Manager, (i) n Requisite Percentage may vote to elect a person or persons to
accomplish the winding up of the Company. or (ii) if the Members fail to elect a person to
accomplish winding up the Company, then any Member or Assigttee may petition a court to
wind up the Company as provided in Section l l.054 of the Code. The person or persons
winding up the Company, whether the Managers or an elected or court appointed person or
persons, is referred to in this Agreement as the :'Liquidator,"

        (c)    The Liquidator may determine the time, manner. and terms of any sale or sales of
Company property pursuant to such winding up. The Liquidator (if not the Managers) is entitlt!d
to receive reasonable compensation for its services; may exercise all of the powers conJetTed
upon the Managers under this Agreement to the extent necessary or desirable in the good faith
judgment of the Liquidator to perfonn its duties; and with respect to acts taken or omitted while
acting in such capacity on behalf of the Company, is entitled to the limitation of liability and
indemnification rights set forth. in Article VI.

        (d)    The Liquidator shall provide quarterly r.eport"S to U.1e Members and Assignees
during the winding up procedure showing the assets and liabilities of the Company, providing
i11formation and documents required by the Members and Assignees to comply with their tax
reporting obligations, and such other informatio11 as the Liquidator deems appropriate. Within a
reasonable time after completing the winding up, the Liquidator shall give each Member and
Assignee a final statement setting forth the assets, liabilities, and reserves of the Company as of
the date of completion of winding up.

         13.3.    Continuation Without Winding Up.

       (a)       If there is a decision to wind up and terminate the Company as described in
Section 13. l {a), the Company may be continued as provided in Section I01.552 of the Code.

        (b)     If there is a termination of the continued membership of the last remaining
Member as described in Section 13.Hc}, then prior to completion of the winding up process but
nol later 1han 90 days after the event of termination. the Managers may continue the Company by
admitting one or more Members effective as of the occmTence of the event of termination. Any
Assignee whose Percentage Interest would be diminished by reason of the admission of an
Additional Member under the circumstances described fo thi's Section l3.3(b) must approve the
admission of tJ1e Additional Member.

         13.4. Liquidation of Assets and Application and Distribution of Proceeds.

        (a)    In General. On winding up the Company, the Liquidator shall dispose of the
Company's properties and apply and distribute the proceeds. or transfer the Company properties.
in the following order of priority:

CmlPA'.\"\' AGREE.:.\11::7\T 01' Cr:'\TlHIO.' i Lo              (i}      to creditors (including Members who are creditors) in accordance with
      their relative rights and priorities to satisfy the liabilities of the .Company, Including
      expenses associated with the winding up and tem1ination of the Company, but excluding
      any Company liability for any unpaid Mandatory Distributions;

                (ii)   to Members, Assignees, and former Members to satisfy the Company 's
      liability for any unpaid Mandatory Distributions; and

              (iii)   to Members and Assignees as provided in Section 4.2.

     (b)    No Member Deficit Restoration Obligation. No Member is liable to the
Company, to another Member, or to a third party, for the repayment of any deficit in the
Mcmber·s Capital Account, except as provided in Section 101.206 of the Code.

        (c)     Reserves. fn the discretion of the Liquidator. a pro rata portion of the
distributions that would otherwise be made pursuant to Sectio11 13.4(a){H} and {iii) may be
withheld to provide a reasonable reserve for Company liabilities (contingent or otherwise) and
future expenses, including a reasonable reserve for any claims for indemnification under Article
Vl and tb.r any future expenses associated with any tax audit or other Proceeding that is pending
or may anse.

       (d)     Payrnents and Distributions to Membel'S in Kind. The Liquidator may 11ot make
any payments or distributions to Members or Assignees pursuant to Section IJ.4(a)(iil or (iii)
other than in cash unless all Members and Assignees receiving the property approve the transfer
in kind. The Liquidator shall determine the Fair Market Value of any propet1y transferred to
Members or Assignees in kind according to the valuation procedures set forth in Article XIV.

         (e)    Character of Liquidating Distributions. Except as otherwise required by the
I.R.C .. amounts paid to Members pursuant to this Section 13.4 shall be treated .as made in
exchange for the interest of the Member in Company property pursuant to I.R.C. Section
736(b)(1 )~ including the interest of such Member in Company goodwill.

      13.5. Certificnte of Termination. The Liquidator shall file a Certificate of Termination
ofa Domestic Entity on the completion of the winding up of the Company.

       13 .6. Reinstatement. If the Company is terminated, it may be reinstated in the manner
provided in the Code.

                                       ARTICLE XIV
                                        VALUATION

       14. L fair Value of Company Prope11y. The Fair Value of property contributed to the
Company by a Member as part of such Member's Initial Capital Contribution is the amount of
such Member's Initial Capital Contribution, as set forth on Exhibit A. minus the amount of any
cash contributed 10 the Company as part of such Member's Initial Capital Contdbution. In all

                                                                                         Exurnrr A
                                                                                  I ISOfH8v2 2i l2!20H
                                                                                                         MR.370
other cases. the Fair Value of an asset as of any date is its fair 1narket value as determined by the
Managers in good faith using any reasonable valuation method. If any affected Member does not
agree with the valuation set by the Managers. the Fair Value shall be determined using
procedures similar to those set forth in Section 14.2, and the cost of any such determination shall
be borne entirely by the affocted Member unless the Managers or a majority in interest of all
Members other than the affected Member approves an alternative allocation of such costs.

        14.2. Fair Value of Membership Interest.

        (a)    For purposes of any redemption of a Membership Interest pursuant to Section
12.3. the Fair Value of the Membership Interest is its fair market value as determined by the
Managers (or, if there are no Ma11agers, by the Liquidator) in good faith based on the net
proceeds that would be received with respect to the Membership Interest in a winding i1p of the
Company. taking into account all expenses associated with such winding up and any damages or
other amounts recoverable by the Company from the Assignee or with respect to the Assignee's
Membership lnterest. In connection with the payment in redemption of the Membership Interest,
the Ma11agers or Liquidator shall provide a notice to the Assignee setting forth the Fair Value of
the Membership Interest, including information relevant to the determination of such Fnir Value.

        (b)     If the Assignee does not agree with the Fair Value oflhe Membership Interest as
determined by the Managers or Liquidator, the Member may submit to the Company a notice of
objection within 30 days of the Member's receipt of the valuation notice. Within 15 days
following receipt of the Assignee's notice of objection, the Company shall appoint a qualified
appraiser, and inform the Assignee of the name and business address of the appraiser. The
appraiser shall determine the Fair Value of the Membership Interest in accordance with the
principles of Section l4.2(a). The appraiser shall give the Assignee and the Managers an
opportunity to meet with him prior to completing his appraisal. Except as provided in Section
 l4.2(c). the appraiser's determination of the Fair Value of the asset(s) in dispute shall be made
within 30 days of his appointment (or such longer period as is reasonably required to complete
the appraisal), and is final and binding 011 all concerned, absent manifest error.

        (c)·   If the Assignee does not approve the appraiser selected by the Company, within
15 days following notification of such selection pursuant to Section 14.2(b) the Assignee may
appoint a qualified appraiser of the Assignee's choice, and inform the Company in writing of the
name and business address of the appraiser. In such event. the appraisers appointed by the
Company and the Assignee shall appoint a third qualified appraiser. Each of the three appraisers
shall determine the Fair Value of the Membership Interest i11 accordance with the principles of
Section l4.2(a}. The average of the two valuations that 1tre closest to each other shall be
determined to be the Fair Value of the Membership Interest and such determination shall be final
and binding on all concerned, absent manifest error.

        (d)      The cost of each appraisal shall be shared equally by the Company and the
Assignee.



Cm111 .\ :'\Y Acnn: :m:~T m· Ct:.Yll'IHO'Y LoGHfftcs LLC                                       EXlllBff A
                                                                                      \ 1.508~8 \'2 2il2i2014

                                                                                                                MR.371
       (e)     The Company shall pay the Assignee any excess of (i) the recomputed Fair Value
of the Membership Interest over (ii) the sum of any amount previously paid to the Assignee in
redemption of his Membership lnterest plus any costs charged to the Assignee as provided in
paragraph (d). The Assignee shall pay the Company any excess of (i) the sum of any amou11t
previously paid to the Assignee in redemption of his Membership f nkrest plus any costs charged
to the Assignee as provided in paragraph (d), over (ii) the recomputed Fair Value of the
Membership Interest.

       (t)      Interest shall be paid at the Index Rate on any amount determined under Section
14.2(e) for the period from the J0111 day after the redemption date to the date the amom1t is paid.

                                         ARTICLE XV
                                      GENERAL PROVISIONS

        15.l.    Amendments.

       (a)      In General. Subject to the following exceptions and limitations set forth in
Section 15. l (b). this Agreement may be amended only with the approval of a Requisited
Percentage.

        (b)    Exceptions and Limitations. The Managers may amend Exhibit A from time to
time to reflect the admission and withdrawal of Members, and changes to any Member's
Percentage fnterest. in accordance with this Agre~ment. The Managers may use the power of
attorney granted in Section 15.12 to make non-substantive amendments that do not adversely
impact the rights or obligations of any Manager 01' Member. No amendment of the Agreement
may adversely affect any Member's rights or obligations under this Agreement (determined
without taking into account the right of other Members to amend the Agreement) without the
adversely affected Member's approval. No amendment of Article VI (relating to liability and
indemnification) may adversely affect the rights or obligations of any Indemnified Person
without the Indemnified PeISon's approval. No amendment of this Agreement may change the
requirements under this Agreement for approving any action withmlt the approV.al of the
Members holding an aggregate Percentage lnterest required to approve the action.

        15 .2.   Notice. Any notice, report, or other communication required or permitted to be
made to any person by this Agreement shaH be in writing and is deemed given when
(a) delivered to the person by hand, (b) the third business day after delivery to the United States
Postal Service (or other desigt1atcd delivery service as defined in l.R.C. Section 7502(t)). postage
prepaid, in an envelope properly addressed to the person at the person's address set forth in the
Company's records as of the date of delivery. or (c) successfully transmitted by facsimile or
electronic message to the facsimile phone mnnber or e-mail address (as applicable) set forth in
the Company's records as of the date of transmission. Any communication to the Managers or
the Company may be delivered to the Company's registered office designated pursuant to
Section 2.3.



CmlP.\'.'i\" AGREDIE'.'iT Of CEYl'l'RIO:'\ LOGISTKS LLC                                      E\:lllBIT A
                                                                                     l l508.\8\2 '.l!l.'!!2014
                                                                                                                 MR.372
         15.3. Governfog Law; Consent to Jurisdiction. This Agreement is governed by and
shall be construed under the laws of the State of Texas without regard to legal requfrements that
would require the application of the law of any other jurisdiction. Any Proceeding arising out of
or relating to this Agreement 01· the Company's activities or properties may be brought in the
state courts of the County \Vhere the Company's principal oft'ice is located, or, if it has or can
acquire jurisdiction, in the United States District Court for the District in which the Company· s
principal office is located. Each Member and Assignee irrevocably submits to the exclusive
jurisdiction of each such coun i11 any such Proceeding, waives any objection it may no\v or
hereafter have to venue or to cottvenience of forum, agrees that all claims in respect of the
Proceeding shall be heard and determined only in any such court and agrees 11ot to bring any
such Proceeding in any other court. The Company or any Member or Assignee may file a copy
of this Agreement with any court as written evidence of the agreement between the parties
irrevocably to waive any objections to venue or to convenience of forum. Process in any
Proceeding referred to in the second sentence of this sectio11 may be served on any party
anywhere in the world.

        15.4. Waiver. Any failure by a party io insist upon the strict performance of any
covenant or condition of this Agreement, or to exercise any right or remedy upon a breach of any
Sllch covenant or condition, does not constitute walver of any such covenant or condition or any
breach thereof.

        15.5. Entire Agreement. This Agreement supersedes all prior agreements, whether
written or oral, between the parties with respect to its subject matter aitd constitutes a complete
and exclusive statement of the agreement between the parties with respect to its snbject !natter.

       15.6. Successors and Assigns. No Member or Assignee nray assign any of its rights or
delegate any of its obligations under this Agreement except as expressly permitted in this
Agreement.

        15.7. Third-Parties. Other than as provided in Section 5.4 (relating to reliance on
authority of the Managers), Section 3.6 (relating to Member Notes), Section I 1.2(b} (relating to
the Cotham/Merritt Note Equity Kicker), and Article Vl (relating to rights of Indemnified
Persons), none of the provisions of this Agreement are for the benefit of or enforceable by any
creditors of the Company or other persons not a party to this Agreement, except such benefits as
inure to a successor or permitted assign in accordance with Section 15.6.

        15.8. Severability. lf any provision of this Agreement is held invalid or unenforceable
by any court of competent jurisdiction, the other provisions of this Agreement will remain in full
force and effect. Any provision of this Agreement held invalid or unenforceable only in part or
degree will remain in full force and effect to the extent not held invalid or unenforceable.

       15.9. Construction. The language in this Agreement is to be construed according to its
fair meaning and is not to be strictly construed for or against any party. Nothing in this
Agreernent is to be construed as authorizing or requiring any action that ls prohibited by the


CO.\IPA'.'iY AGRF.t:m:'.;T 01" CE;\;Tl'IUO'.'i LOGISTIC'S LLC                              EXlllBIT A
                                                                                    1150848\'2 21 121201~
                                                                                                            MR.373
Code or other applicable la\.v, or as prohibiting any action that is required by the Code or other
applicable law.

        l5 , lO. Execlltion of Agreement. This Agreement may be executed in counterpa11s, each
of which will be deemed to be an original copy of this Agreement. and all of which together
constitute one agreement. Any signature to this Agreement evidenced by a facsimile
transmission of such signature shall be binding on the parties to the same extent as if such
signature were an original.

        l.5.1 L. Further Assurances. The parties shall execute and deliver all documents, provide
all information, and 'take or refrain from taking action as may be necessary or appropriate to
achieve the purposes of this Agreement.

          15.12. Power of Attornev.

         (a)     Each Member appoints the Managers and the Liquidator severally with foll power
of substittttion. as the true and la\vful attorney-in-fact for such Memb~r, and in the name, place,
ai1         Executed as of the Effective Date set lorth above, by and among the persons signing
below.

MEMBERS:




                                                  Marc Marrocco, an individual




                                                  Antonio Albanese. an individual




                                                                                        Exm n1 r A
                                                                                 11508-18\2 2112 201-l
                                                                                                         MR.375
                                EXHIBlT A

                      EffcctiYe a8 of Scptcmhct 18, 2013



                                 Numbcl' of
MEMBF.l~   NAME AND ADDRESS                        Initial CatJital Contribution
                                   tJ nits

TXC Enngy LLC
560 l Preakness Ln                  300                      $300.00
Plano. Texas 75093


Mal'c Marrocco
3602 Binkley Ave                    300                      $300.00
Dallas. Texas 75205


Antonio Albanese
6605 Gentle Wind Ln
                                    JOO                      $3()0.00
Dallas, Texas 75248




                                                                                f.XlllHIT A
                                                                        ! 1.508.1\d 2 1 12 '21Jl~
                                                                                                    MR.376
                                         COMPANY AGREEMENT
                                                 OF
                                       CENTURION LOGlSTlCS LLC

                                                     EXHIBIT B

                                   SPOUSAL JOJNDER AND CONSENT

I ACKNOWLEDGE (i) THAT 1 HAVE READ THE FOREGOING COMPANY AGREEMENT
OF CENTURION LOGISTICS LLC (THE "AGREEMENT"), (ii) FULLY UNDERSTAND ITS
CONTENTS, AND (iii) I HAVE BEEN GIVEN THE OPPORTUNITY TO ASK QUESTIONS
AND TO SEEK AND OBTAIN THE ADVICE OF LEGAL COUNSEL CONCERNING MY
RIGHTS, AND THE LIMITATIONS ON THOSE RIGHTS, THAT ARE CONTAINED IN
THE AGREEMENT. I agree to be bound by all of the tem1s of the Agreement, including,
without limitation, the provisions of Section 10.8, 1 am aware that. by the provisions of lhe
Agreement, my spouse agrees to hold his or her Membership Interest (as such term is defined in
the Agreement) .including any portion of such Membership Interest comprising my community
property, subject to the specific restrictions on the transfer of such Membership Interests set forth
in the Agreement. l agree that I wi II not make any transfer of: 01· otherwise deal with, such
Membership Interest or my community property interest therein, if any, during my lifetime
except as expressly permitted by the Agreement. As provided in Section L0.8 of the Agreement,
l agree that, in the event of my death, any Membership Interest that constitutes my community
property should pass to my spouse, and L agree to will and bequeath my entire community
property interest, if any. in such Membership Interest to my spouse.



                                                         Signature:--------------

                                                         Printed N a m e : - - - - - - - - - - - - -

                                                         Date: - - - - - , - - - - - - - - - - - -




CMIP..\~' r   AGRH'.\I E:'\T Of C.::'\Tl'IUO:'li LOGISTICS LLC                                  E'XlllBIT B
                                                                                        l 15084!\\2 2i l 212014
                                                                                                                  MR.377
                                      COMPANY AGREEMENT
                                              OF
                                    CENTURION LOGISTICS LLC

                                                APPENDIX A

                                   PRINCIPLES OF ALLOCATION

         A. l   Introduction. This Appendix sets forth principles under which items of income,
gai·n. loss, deduction and credit shall be allocated among the Members. This Appendix also
provides for the dctel'mination and maintemmce or Capital Accounts, generally in accordance
with Treasury Rcgulati()ns promulgated under I.R.C. Section 704(b). for purposes of determining
such allocations. For purposes of this Appendix, an Assig.nee shall be treated in the same
mamwr as a Member.

        A.2     Definitions. Capitalized terms used in this Appendix have the meanings set forth
below· or in the Agreement.

      '"Adjusted Capital Account Deficit" means any deficit balance in a Mcmbet's Capital
J\ccmmr as of the end of a taxable year, after giving effect to the rollowing adjustments:

                 (i)   Credit to the Capital Account any amounts the Member is obligated to
        restore pursuant to the Agreement or is deemed to be obligakd to restore. pursu~nl to
        (a) Treasury Regulations Section l.704-l(b)(2)(ii)(c) (relating to ohligatio~1s to pay
        part11cr promissory notes and other obligations to make contributions to the Company), or
        (b) the penultimate sentences of TreMury Regulations Sections l.704-2(g)( I) (relating to
        partnership minimum gain) and \ .704-2(i)(5) (rchtting to partner nonrccoursc debt
        minimum gain); and

               (ii)    Debit Lo such Capital Account the items described in Trca.smy Regulations
        Sections 1,704-l(b)(2)(ii)(d)(4), ') .704-1 (b)(2)(ii)(d)(5 ). and 1.704-1 (b)(2)(ii)(d)(6).

The for1.:going definition is intended to comply with Treasury Regulations Section 1.704-
l(b)(2)(ii)(d) and shall be interpreted consistently therewith.

        "Capital Account'. has the meaning set forth in Section 1\.3.

        "Dcnreciatio11'' means. for each taxable year. an amount equal to the depreciation,
mnol'\ization. or other cost recovery deduction allowable with respect to an asset for st~eh taxable
year. except that if the Gross Asset Value of an asset differs from its adjusted basis for federal
income tax purposes at the beginning of such taxable year, l)eprcciation is an amount which
bears the same ratio to such beginning Gross Asset Value as the federal illcome tax depreciation.
amortization. or other cost recovery deduction for such ta'.'{ablc year bears to such beginning
adjusted tax basis. 1f the adjusted basis for federal income tax purposes of an a:;set at the


CO'.\IP.\" \' Acau:ou:"IT CH O X ll'IUO;\ }.oc;isn< 'S LLC
                                                    PAbeginning of such taxable year is zero, Depreciation shall be determit1ed with reference to such
beginning Gross Asset Value using any reasonable method selected by the Managers.

       "Gross Asset Value" means an asset's adjusted basis for federal income tax purposes,
except as follows;

                (i)  The initial Gross Asset Value of an asset contributed by a Member to the
        Company is the gross Fair Value of such asset, as determined by the contributing
        Member and the Managers and as set fonh on Exhibit A.

                (ii)    The Gross Asset Values of Company assets shall be adjusted to equal their
        respective gross Fair Values (taking l.R.C. § 770l(g) into account), as determined by the
        Managers, as. of che following ti1nes: (A) the acquisition of an additional interest i·n the
        Company by any new or existing i\tfember in exchange for more than a de minimis
        Capital Contribution; (B) the distribution by the Company to a Member of more than a de
        minimis amount of property as consideration for an interest in the Company~ (C) the
        liquidation of the Company wHhin the meaning of Treasury Regulations Section 1.704~
        l(b)(2)(ii)(g)~ and (D) in connection with the grant of an interest in the Company (other
        than a de minimis interest) as consideration for the provision of services to or for the
        benefit of the Company by a Member acting in a member capacity or in anticipation of
        being a Member. Adjustments pursuant to clauses (A). (B) and (C) above are required
        only if the Managers determine that such adjustments are necessa1·y to accurately reflect
        the relative economic interests of the Members in the Company.

                (iii)  The Gross Asset Value of a Company asset distributed to a Member shall
        be adjusted to equal the gross Fair Value (taking l.R.C. § 7701(g) into account} of such
        asset on the date of distribution as detennined by the distributee and the Managers.

               (iv)     The Gross Asset Values of Company assets shall be increased (or
        decreased) to reflect any adjustrnents to the adjusted basis of such assets pursuant to
        l.R.C. Section 734(b) or I.R.C. Section 743(b), but on\y to the extent that such
        adjustments are taken into account in determining Capital Accounts pursuant to Treasury
        Regulations Section l.704- l(b)(2)(iv)(m). Gross Asset Values shall not be .adjusted
        pursuant to this paragraph (iv) to the extent that an adjustment is required pursuant to
        paragraph (ii).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraphs (i), (ii) or (iv) of this definition, the assef s Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset for purposes of
computing Net Prnfit and Net Loss.

       "Net Profit" and "Net Loss" mean, for each taxable year ·or other relevant period. an
amount equal to the Company's taxable income or loss for such taxable year or other relevant
period. determined in accordance with l.R.C. Section 703(a) (for this purpose. all items of

CO.\IPA;\\. AGRl:DlE.'iT OF Cf.~Tl ' RlO." LOGISTICS LLC
                                                  P.\Gt: A-2
                                                                                     1150848v2 21121201~
                                                                                                           MR.379